Exhibit 10.3

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT is dated as of April 14, 2010 (the “Effective Date”),
and is made among Image Entertainment, Inc., a Delaware corporation (the
“Company”), and Producers Sales Organization, a California corporation having an
address at 46216 Cry Creek Drive, Badger, CA, 93603 (“Consultant”), and John
Hyde, an individual (“Hyde”).

 

WHEREAS, Consultant is an entity wholly owned, directly or indirectly, by Hyde.

 

WHEREAS, Hyde is an employee of Consultant.

 

WHEREAS, the Company desires to engage Consultant to provide Hyde’s executive
management services to the Company, subject to the terms and conditions set
forth herein.

 

WHEREAS, the Company, Consultant and Hyde desire to enter into this Consulting
Agreement (the “Agreement”) upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereby agree as follows:

 

1.             Engagement Period.  The term of Consultant’s engagement hereunder
shall commence effective as of the Effective Date and, unless terminated
pursuant to Section 4 hereof, shall continue through the third anniversary of
the Effective Date (such period referred to herein as the “Initial Term”);
provided that the term of engagement hereunder shall be automatically extended
for an additional one-year period (each, an “Extension Period”), beginning upon
the expiration of the Initial Term, or upon expiration of any Extension Period,
unless Consultant shall have given written notice of non-extension to the
Company at least 90 days prior to the then-applicable expiration date or the
Company shall have given written notice of non-extension to Consultant prior to
the then-applicable expiration date (the Initial Term and any Extension Period
shall be referred to herein as the “Consulting Period”); provided that if the
Company gives less than twelve months’ notice of non-extension, the term of
engagement hereunder shall automatically be extended until the twelve-month
anniversary of the giving of such notice.

 

2.             Duties.

 

(a)           During the Consulting Period, Consultant shall cause Hyde to
provide executive management services to the Company as Vice Chairman of the
Board of Directors of the Company (the “Board”) of the Company.  In such
position, Hyde shall have such duties, responsibilities and authority as is
customarily assigned to individuals serving in such position, and,
notwithstanding Hyde’s status as an employee of Consultant, such other duties,
responsibilities and authority consistent with Consultant’s position as the
Chief Executive Officer of the Company (the “Supervising Authority”) specifies
from time to time, in each case, which shall be reasonably commensurate with the
duties, responsibilities and authority of a vice chairman of entities of the
Company’s size and nature within the United States (and Consultant agrees to
cause Hyde to perform such duties and responsibilities as specified by the
Supervising Authority).  In addition, Consultant hereby agrees to cause Hyde to
serve as an officer and/or director of any subsidiary of the Company without any
additional compensation to Consultant, if so requested by the Board.

 

(b)           Consultant shall cause Hyde to devote all of Hyde’s skill and
knowledge and a substantial portion of Consultant’s business time, attention and
energies to the conscientious performance of all of the lawful duties,
responsibilities and authority that may be assigned to Consultant hereunder,
except for vacation time and absence for sickness and similar disability. 
Nothing contained in this

 

--------------------------------------------------------------------------------


 

Agreement shall preclude Consultant or Hyde from devoting time (i) to the
projects listed on Schedule A attached hereto (the “Permitted Projects”), and
(ii) to Hyde’s personal and family investments, or to other businesses, or to
Hyde’s serving as a director of any other profit or not-for-profit company, or
from participating in industry associations; provided, that such activities or
services do not (A) materially interfere with Consultant’s duties hereunder;
(B) materially violate the terms of Section 6 hereof or the Proprietary
Information Agreement referred to in Section 7 hereof; (C) involve service to
any other profit or not-for-profit company, a substantial portion of whose
business is competitive with a substantial portion of the Company’s business, or
a substantial portion of whose business is substantially in distribution of DVDs
or its successors to the home market or on-demand programming; or (D) result in
Hyde’s joining any boards of for-profit companies without the prior approval of
the Board, such approval not to be unreasonably withheld, other than
directorships related to Permitted Projects, which shall be deemed to be
approved as of the date hereof.  Consultant shall cause Hyde to provide his
services in Los Angeles, California, or such other location within the Los
Angeles, California metropolitan area as may be designated by the Supervising
Authority or the Board from time to time.  Consultant shall also cause Hyde to
render services, on a non-permanent basis, at such other places within or
outside the United States as the Supervising Authority may reasonably direct
from time to time.  Consultant shall be subject to and comply with, and shall
cause Hyde to comply with, the written policies and procedures generally
applicable (and provided) to senior executives and consultants of the Company to
the extent such policies and procedures are not inconsistent with any term of
this Agreement (including any negatively implied term).

 

3.             Compensation.

 

(a)           Fees.  During the Consulting Period, the Company shall pay
Consultant a consulting fee at a rate not less than $300,000 per annum, payable
in accordance with the Company’s then effective payroll practices.  The Board
shall review Consultant’s consulting fee annually during the Consulting Period
and, in its sole discretion, may increase (but not decrease) such consulting fee
from time to time.  The annual consulting fee payable to Consultant under this
Section 3(a), as the same may be increased from time to time, shall hereinafter
be referred to as the “Consulting Fee.”  In addition, for services performed
from January 8, 2010, through the Effective Date, the Company shall make a lump
sum cash payment to Consultant of an amount equal to the amount Consultant would
have received during such period had this Agreement been in effect since
January 8, 2010, but only to the extent such amounts have not previously been
paid to Consultant.  This lump sum payment shall be made within 10 days
following the Effective Date.

 

(b)           Annual Bonus.  In addition to the Consulting Fee, for each fiscal
year of the Company that begins or ends during the Consulting Period, Consultant
shall have an annual cash bonus opportunity of fifty percent (50%) of the
Consulting Fee (the “Bonus”), which shall be payable if 100% of the Performance
Targets (as defined below) are achieved; provided that if actual performance of
the Company for such period exceeds or is less than 100% of the Performance
Targets (but is at least 85% of the Performance Targets), the amount of the
Bonus shall be adjusted positively or negatively, respectively, by mathematical
interpolation, as reasonably determined in good faith by the Board or
compensation committee.  For purposes of this Agreement, the “Performance
Targets” for the fiscal years during the Initial Term shall be the achievement
of earnings before interest, taxes, depreciation and amortization (the “EBIDTA
Targets”) in amounts equal to (i) $10.3 million, for fiscal  year ending
March 31, 2011, (ii) $17.6 million, for fiscal year ending March 31, 2012, and
(iii) $21.1 million, for fiscal year ending March 31, 2013, in each case as
confirmed by the Company’s audited financials for each such fiscal year;
provided, however, that in the event of any material acquisition of a company or
business by the Company, the Performance Targets shall be reasonably adjusted by
the Company and Consultant to take into account any changes to the EBITDA
Targets or other material changes relating to such acquisition that should
reasonably result in a change to the applicable Performance Targets.  Any Bonus

 

--------------------------------------------------------------------------------


 

that becomes payable pursuant to this Section 3(b) shall be paid to Consultant
as soon as reasonably practicable following the Company’s determination of
whether the Performance Targets for the applicable fiscal year have been
achieved and its calculation of the Bonus for such applicable fiscal year which,
in each case, shall be no later than the earlier of (x) 10 days following the
completion of the audit for the applicable fiscal year and (y) the date that is
75 days following the end of each such applicable fiscal year.  Notwithstanding
anything to the contrary contained in this Agreement or any applicable bonus
plan, program or arrangement, but except as provided in Section 4, Consultant
shall be entitled to receive any such Bonus only if Consultant is engaged to be
a consultant to the Company on the last business day of the fiscal year to which
the Bonus relates and Hyde continues to be an employee of Consultant on such
date.

 

(c)           Equity Compensation.  During the Consulting Period, Hyde shall be
entitled to participate in any and all equity or other plans that are generally
available to consultants and senior executives.  Except as otherwise provided in
this Agreement, Hyde’s participation in any such plan shall be on the terms and
subject to the conditions specified in the governing document of the particular
plan and applicable award agreement.

 

(d)           Benefits.  The Company shall have no responsibility to provide
Hyde with any employee benefits, including, without limitation, retirement
benefits, medical, dental or disability benefits, workers’ compensation or other
insurance benefits.

 

(e)           Expense Reimbursement.  During the Consulting Period, the Company
will pay or reimburse Consultant in accordance with the Company’s written
expense reimbursement policies and procedures for all proper expenses incurred
by Consultant or Hyde in the performance of Consultant’s duties hereunder,
regardless of where incurred.

 

(f)           Application of Section 409A of the Code to Reimbursements.  Any
amounts payable under Sections 3(e) and Section 19 shall be made as promptly as
is reasonably practicable, in accordance with Treasury Regulation
Section 1.409A-3(i)(1)(iv), and paid no later than the last day of Consultant’s
taxable year following the taxable year in which Consultant incurred the
expenses.  The amounts provided under Sections 3(e) and Section 19 during any
taxable year of Consultant’s will not affect such amounts provided in any other
taxable year of Consultant’s, and Consultant’s right to reimbursement for such
amounts shall not be subject to liquidation or exchange for any other benefit.

 

(g)           No Obligation of Company to Hyde for Compensation.  Except as set
forth in this Agreement, Consultant shall be solely responsible for and pay to
Hyde all compensation or other consideration payable to Hyde with respect to the
services contemplated by this Agreement, and Consultant shall indemnify and hold
the Company harmless from and against any claim therefor.

 

4.             Termination.

 

(a)           At-Will Engagement.  The Company and Consultant acknowledge that
Consultant’s engagement is and shall continue to be at-will, as defined under
applicable law.  Consultant acknowledges and agrees that nothing in this
Agreement shall confer upon Consultant any right with respect to continuation of
engagement by the Company, nor shall it interfere in any way with Consultant’s
right or the Company’s right to terminate Consultant’s engagement at any time,
with or without Cause, as defined in Section 10, or with or without Good Reason,
as defined in Section 10, subject to Consultant’s right to receive certain
payments upon termination as set forth in this Section 4.  Any termination of
Consultant’s engagement under this Agreement (other than in the event of
Consultant’s employee’s death), shall be communicated by a written Notice of
Termination addressed to the other party to this Agreement.  A “Notice of
Termination” shall mean a notice stating that Consultant’s engagement with the

 

--------------------------------------------------------------------------------


 

Company has been or will be terminated and the specific provisions of this
Section 4 under which such termination is being effected.

 

(b)           Death; Disability; Termination for Cause; Resignation Without Good
Reason or Expiration of Consulting Period.  Consultant’s engagement with the
Company shall terminate pursuant to this Section 4(b):  (i) upon Hyde’s death or
Disability, as defined in Section 10, (ii) upon Consultant’s voluntary
termination of Consultant’s engagement without Good Reason, (iii) upon a
termination of Consultant’s engagement by the Company for Cause, or (iv) upon
the expiration of the Consulting Period.  Upon a Termination of Engagement
pursuant to this Section 4(b), the Consulting Period shall terminate and
Consultant shall receive (A) any unpaid Consulting Fee accrued through the
Termination Date, as defined in Section 10, (B) to the extent not previously
paid, any Bonus earned and unpaid as of the Termination Date for any previously
completed fiscal year, which shall be paid on the tenth day after the
Termination Date (or, if such day is not a business day, the next business day
after such day), (C) reimbursement of expenses pursuant to Section 3 incurred
through the Termination Date.

 

(c)           Termination Without Cause; Resignation for Good Reason. 
Consultant’s engagement with the Company shall terminate pursuant to this
Section 4(c):  (i) upon a termination of Consultant’s engagement by the Company
without Cause or (ii) upon Consultant’s termination of Consultant’s engagement
for Good Reason.  Upon a Termination of Engagement pursuant to this
Section 4(c), the Consulting Period shall terminate and Consultant (or
Consultant’s estate) shall be entitled to:

 

(i)            any unpaid Consulting Fee accrued through the Termination Date
and, to the extent not previously paid, any Bonus earned and unpaid as of the
Termination Date for any previously completed fiscal year, which shall be paid
on the tenth day after the Termination Date (or, if such day is not a business
day, the next business day after such day);

 

(ii)           payment of an amount equal to 12 months of Consultant’s annual
Consulting Fee as in effect immediately prior to the Termination Date (but
without taking into account any reduction in Consulting Fee giving rise to a
Termination of Engagement by Consultant for Good Reason); and

 

(iii)          payment of a pro rata portion, based on the number of days
elapsed in the fiscal year of termination through and including the date of
termination, of the Bonus Consultant would have been entitled to receive for the
year of termination but for termination of his engagement.  If termination of
Consultant’s engagement occurs during the first six months of a fiscal year, the
Bonus Consultant would have been entitled to receive for the year of termination
shall be deemed to be equal the average of the Bonuses Consultant received for
the two previous fiscal years (or the actual bonus for the previous fiscal year
if termination occurs during the first six months of the second full fiscal year
following the Effective Date).  If termination of Consultant’s engagement occurs
during the second six months of a fiscal year (or at any time during the first
full fiscal year following the Effective Date), the Company’s performance during
the portion of such fiscal year preceding termination of Consultant’s engagement
shall be annualized, and the Bonus Consultant would have received for such
fiscal year shall be deemed to be the Bonus Consultant would have earned if the
annualized performance had been the actual performance for such fiscal year; and

 

Notwithstanding any provision to the contrary in this Agreement, no amount shall
be paid pursuant to Section 4(c) above (except for the amounts payable under
Sections 4(c)(i)) unless, on or prior to the 60th day following the date of
Consultant’s Termination of Engagement, an effective mutual waiver and release
of claims agreement (the “Release”) in substantially the form attached hereto as
Exhibit A has been executed and remains effective on such date and any
applicable revocation period thereunder has expired; provided that any failure
of the Company to execute the Release shall not reduce or eliminate its

 

 

--------------------------------------------------------------------------------


 

obligations hereunder.  Subject to Section 4(e)(i), the amounts described in
Sections 4(c)(ii) and (iii) shall be paid in a single lump sum on the next
payroll date immediately following the expiration of such 60-day period.

 

(d)           No Duty to Mitigate.  In no event shall Consultant be obligated to
seek other work or take any other action by way of mitigation of the amounts
payable to Consultant under any of the provisions of this Agreement and such
amounts shall not be reduced whether or not Consultant obtains other work;
provided, however, that any loans, advances or other amounts owed by Consultant
to the Company may be offset by the Company against amounts payable to
Consultant under this Section 4.

 

(e)           Section 409A.

 

(i)            Payment Delay.  Notwithstanding anything herein to the contrary,
to the extent any payments to Consultant pursuant to this Agreement are
non-qualified deferred compensation subject to Section 409A of the Code, then
(A) to the extent required by Section 409A of the Code, no amount shall be
payable unless Consultant’s Termination of Engagement constitutes a Separation
from Service and (B) if Hyde, at the time of his Separation from Service, is
determined by the Company to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, such that delayed commencement of any
portion of the termination benefits payable to Consultant pursuant to this
Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code (any such delayed commencement, a “Payment
Delay”), then such portion of the payments to be made to Consultant shall not be
provided to Consultant prior to the earlier of (A) the expiration of the
six-month period measured from the date of Consultant’s Separation from Service,
(B) the date of Consultant’s death or (C) such earlier date as is permitted
under Section 409A.  Upon the expiration of the applicable Code
Section 409A(a)(2)(B)(i) deferral period, all payments deferred pursuant to a
Payment Delay shall be paid in a lump sum with interest on the foregoing at the
applicable federal rate for instruments of less than one year, to Consultant
within 30 days following such expiration, and any remaining payments due under
the Agreement shall be paid as otherwise provided herein.  The determination of
whether Hyde is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his Separation from
Service shall be made by the Company in accordance with the terms of
Section 409A of the Code and applicable guidance thereunder (including without
limitation Treasury Regulation Section 1.409A-1(i) and any successor provision
thereto).

 

(ii)           Exceptions to Payment Delay.  Notwithstanding Section 4(e)(i), to
the maximum extent permitted by applicable law, amounts payable to Consultant
pursuant to Section 4(c) shall be made in reliance upon Treasury Regulation
Section 1.409A-1(b)(9) (with respect to separation pay plans) or Treasury
Regulation Section 1.409A-1(b)(4) (with respect to short-term deferrals). 
Accordingly, the severance payments provided for in Section 4(c) are not
intended to provide for any deferral of compensation subject to Section 409A of
the Code to the extent (A) the payments payable pursuant to Section 4(c), by
their terms and determined as of the date of Consultant’s Termination of
Engagement, may not be made later than the 15th day of the third calendar month
following the later of (1) the end of the Company’s fiscal year in which
Consultant’s Termination of Engagement occurs or (2) the end of the calendar
year in which Consultant’s Termination of Engagement occurs, or (B) such
severance payments do not exceed an amount equal to two times the lesser of
(1) the amount of Consultant’s annualized compensation based upon Consultant’s
annual rate of pay for the calendar year immediately preceding the calendar year
in which Consultant’s Termination of Engagement occurs (adjusted for any
increase during the calendar year in which such Termination of Engagement occurs
that would be expected to continue indefinitely had Consultant remained employed
with the Company) or (2) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) for the calendar year in which
Consultant’s Termination of Engagement occurs.

 

--------------------------------------------------------------------------------


 

(f)            Exclusive Remedy.  Except as otherwise expressly required by law
or as specifically provided herein, all of Consultant’s rights to Consulting
Fees, termination payments, benefits, bonuses and other amounts hereunder (if
any) accruing after the termination of Consultant’s engagement shall cease upon
such termination.  In addition, Consultant acknowledges and agrees that he is
not entitled to any reimbursement by the Company for any taxes payable by
Consultant as a result of the payments and benefits received by Consultant
pursuant to this Section 4 other than as set forth in Section 20.

 

(g)           Effect of Termination on Other Plans and Programs.  In the event
that Consultant’s engagement with the Company is terminated for any reason,
Consultant shall be entitled to receive all amounts payable and benefits accrued
under any otherwise applicable plan, policy, program or practice of the Company
in which Consultant was a participant immediately prior to the Termination Date
in accordance with the terms thereof; provided, that, if Consultant’s
termination is without Cause or for Good Reason, Consultant shall not be
entitled to receive any payments or benefits under any such plan, policy,
program or practice providing any severance or incentive compensation, and the
provisions of Section 4(c) hereof shall supersede the provisions of any such
plan, policy, program or practice.

 

(h)           Return of the Company’s Property.  As soon as reasonably
practicable following the termination of his engagement in any manner,
Consultant shall, and shall cause Hyde to, surrender to the Company or destroy,
at its or his option, all lists, books and records of, or in connection with,
the Company’s business, and all other property belonging to the Company, it
being distinctly understood that all such lists, books and records, and other
documents, are the property of the Company.  If Consultant or Hyde elects to
destroy such property, Consultant shall, or shall cause Hyde to, deliver to the
Company a signed statement certifying compliance with this Section 4(g). 
Nothing contained in this Section 4(g) or the Proprietary Information Agreement
(as defined below) shall prevent Consultant or Hyde from retaining and utilizing
desk calendars, his personal rolodex or files, personal office furnishings or
such other personal records and documents as Consultant may reasonably require.

 

5.             Independent Contractor; Withholding.

 

(a)           Independent Contractor.  The parties acknowledge and agree that
the relationship between the Company and Consultant is that of independent
contractors and not that of employer and employee.  Nothing in this Agreement is
intended to create or will be deemed to create or constitute a joint venture or
partnership between the Company and the Lender.

 

(b)           Withholding.  The Company shall deduct any amounts from the
Consulting Fee or other amounts payable to Consultant pursuant to this Agreement
required to be deducted and withheld under applicable law.  The Company shall
prepare and submit to the proper tax authorities (with a copy to Consultant) a
Form 1099 in Consultant’s name.  Consultant shall have sole responsibility for
withholding state and federal income taxes, and paying all employer taxes,
relating to Hyde’s employment by Consultant.  Consultant and Hyde jointly and
severally agree to indemnify the Company against any and all claims asserted by
the Internal Revenue Service or any state tax authority relating to (i) the
misclassification of the relationship between Consultant and Hyde or (ii) the
failure of the Company to withhold or pay any income or employment taxes with
respect to the amounts paid to Consultant hereunder or (iii) the failure of the
Company to offer benefits to Hyde, including without limitation, retirement
benefits.  For the avoidance of doubt, Consultant’s and Hyde’s liability under
this provision shall be limited to the amounts actually owed to the Internal
Revenue Service or any such state tax authority.

 

6.             Noncompetition; Nonsolicitation.

 

--------------------------------------------------------------------------------


 

(a)           General.  Each of Consultant and Hyde acknowledges that in the
course of Consultant’s engagement with the Company, Consultant and Hyde have and
will become familiar with trade secrets and other confidential information
concerning the Company and that Consultant’s and Hyde’s services will be of
special, unique and extraordinary value to the Company.

 

(b)           Noncompetition.  Each of Consultant and Hyde agrees that during
the Consulting Period, except as may otherwise be approved by the Board or as
set forth in Section 2 above, neither Consultant nor Hyde shall in any manner,
directly or indirectly, through any person, firm or corporation, alone or as a
member or a partnership or as an owner, investor, member, partner, officer,
director, stockholder, investor or employee of or consultant to any other
corporation or enterprise or otherwise, compete with the Company or any of its
subsidiaries, within the United States and/or any foreign country, in the
business of distribution of DVDs or its successors to the home market or
on-demand programming as conducted by the Company during Consultant’s engagement
or in planning during Consultant’s engagement in which Consultant or Hyde was
materially involved or had actual knowledge.

 

(c)           Nonsolicitation.  Each of Consultant and Hyde further agrees that
during the Consulting Period and for a period of one year following Consultant’s
Termination of Engagement, neither Consultant nor Hyde shall in any manner,
directly or indirectly (i) induce or attempt to induce any employee of the
Company or any of its subsidiaries (other than Ted Green) to terminate or
abandon his or her engagement for any purpose whatsoever, or (ii) solicit or
encourage any customer of the Company or any of its subsidiaries or independent
contractor providing services to the Company or any of its subsidiaries to
terminate or diminish its relationship with it.

 

(d)           Nondisparagement.  Each of Consultant and Hyde agrees that it or
he shall neither, directly or indirectly, engage in any conduct or make any
statement disparaging in any way the Company, its subsidiaries or any of their
personnel nor, directly or indirectly, engage in any other conduct or make any
other statement that could be reasonably expected to impair the goodwill of the
Company or the reputation of the Company, in each case, except to the extent
required by law, and then only after consultation with the Company to the extent
possible, or to enforce the terms of this Agreement.  The Company and its
affiliates agree they will not, directly or indirectly, engage in any conduct or
make any statement disparaging or criticizing in any way Consultant or Hyde, or
engage in any other conduct or make any other statement that could be reasonably
expected to impair the reputation of Consultant or Hyde, in each case, except to
the extent required by law, and then only after consultation with Consultant or
Hyde to the extent possible, or to enforce the terms of this Agreement.

 

(e)           Exceptions.  Nothing in this Section 6 shall prohibit Consultant
or Hyde (i) from being a stockholder in a mutual fund or a diversified
investment company, (ii) from being an owner of not more than five percent of
the outstanding stock of any class of a corporation, any securities of which are
publicly traded, so long as Consultant has no active participation in the
business of such corporation,  (iii) from providing services to or on behalf of
any other business entities in accordance with Section 2, or (iv) from making
generalized solicitations for employees through advertisements and hiring any
persons through such generalized solicitations.

 

7.             Confidentiality.  Each of Consultant and Hyde, on the one hand,
and the Company, on the other hand, have entered into the Company’s standard
employee proprietary information agreement (the “Proprietary Information
Agreement”).

 

8.             Enforcement.  The parties hereto agree that the Company may be
damaged irreparably in the event that any provision of Section 6 or 7 of this
Agreement were not performed in accordance with its terms or were otherwise
breached and that money damages may be an inadequate remedy for any such
nonperformance or breach.  Accordingly, the Company and its successors and

 

--------------------------------------------------------------------------------


 

permitted assigns shall be entitled, in addition to other rights and remedies
existing in their favor, to seek an injunction or injunctions to prevent any
breach or threatened breach of any such provisions and to enforce such
provisions specifically (without posting a bond or other security), in each
case, as a court of competent jurisdiction may deem necessary or appropriate to
restrain Consultant or Hyde.  In addition, in the event of any breach of
Section 6(c) by Consultant or Hyde, Consultant and Hyde agree, jointly and
severally, to repay to the Company any amounts paid to Consultant pursuant to
Sections 4(c)(iii) and (iv) following the date of such breach.

 

9.             Representations/Covenant.

 

(a)         By Consultant.  Consultant represents and warrants to the Company
that (i) the execution, delivery and performance of this Agreement by Consultant
does not and will not conflict with, breach, violate or cause a default under
any contract, agreement, instrument, order, judgment or decree to which
Consultant is a party or by which Consultant is bound, (ii) Consultant is not a
party to or bound by any engagement, noncompetition agreement or confidentiality
agreement with any other person or entity that would interfere with the
execution, delivery or performance of this Agreement by Consultant, (iii) upon
the execution and delivery of this Agreement by the Company, this Agreement
shall be the valid and binding obligation of Consultant, enforceable in
accordance with its terms.  Consultant agrees that it will not disclose to or
use on behalf of the Company any proprietary information of a third party
without that party’s consent, and (iv) that Hyde is, and will continue to be
during the Term, an employee of Consultant.  Consultant further agrees that it
will not, during the Term, terminate Hyde’s active employment with Consultant. 
Consultant further agrees that it will not, during the Term, engage in any
transaction that results in Hyde’s ceasing to have control of Consultant without
the express written consent of the Company.

 

(b)         By Hyde.  Hyde represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by Hyde does not and will
not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Hyde is a party or by
which Hyde is bound, (ii) Hyde is not a party to or bound by any engagement,
noncompetition agreement or confidentiality agreement with any other person or
entity that would interfere with the execution, delivery or performance of this
Agreement by Hyde, (iii) upon the execution and delivery of this Agreement by
the Company, this Agreement shall be the valid and binding obligation of Hyde,
enforceable in accordance with its terms, and (iv) that he is, and will continue
to be during the Term, an employee of Consultant.  Hyde agrees that he will not
disclose to or use on behalf of the Company any proprietary information of a
third party without that party’s consent.   Hyde agrees that he will not sell,
transfer, gift, hypothecate, pledge or otherwise dispose of any equity interest
in Consultant during the Term without the express written consent of the
Company.

 

(c)         By the Company.  The Company represents and warrants to Consultant
and Hyde that (i) it is fully authorized by action of its Board (and of any
other person or body whose action is required) to enter into this Agreement and
to perform its obligations under it and under the programs, plans and
arrangements referred to in it; (ii) the execution, delivery and performance of
this Agreement by the Company does not violate any applicable law, regulation,
order, judgment or decree or any agreement, arrangement, plan or corporate
governance document to which it is a party or is bound; and (iii) upon the
execution and delivery of this Agreement by the parties, this Agreement shall be
a valid and binding obligation of the Company, enforceable against it in
accordance with its terms.

 

10.          Definitions.

 

“Cause” means the occurrence of any of the following:  (i) Hyde’s conviction of
a felony or of any crime involving moral turpitude, dishonesty, fraud,
embezzlement, theft or misrepresentation,

 

--------------------------------------------------------------------------------


 

(ii) gross neglect or gross misconduct by Consultant or Hyde in connection with
the performance of Consultant’s duties (other than due to Hyde’s physical or
mental illness), (iii) a material breach by Consultant or Hyde of this
Agreement, the Proprietary Information Agreement or the Company’s material
policies, rules and regulations referred to in Section 2(b), (iv) willful
engagement in any other conduct that involves a material breach of a fiduciary
obligation on the part of Consultant or Hyde as an officer or member of the
Board, or that would reasonably be expected to have a material and adverse
economic effect upon the Company and its subsidiaries or (v) Hyde’s termination
of employment with Consultant.  The circumstances described in items
(ii) through (iv) (but not items (i) and (v)) above shall be subject to notice
and an opportunity to cure as follows:  If the Board believes events have
occurred constituting Cause within the meaning of items (ii) through (iv), the
Board shall give written notice to Consultant and Hyde within 180 days after the
Board learns of such events, which notice shall set forth in reasonable detail
the grounds for its belief and the actions required to cure such failure. 
Consultant and Hyde shall then have 30 business days after notice to explain
and/or remedy the situation, and Cause shall not exist until such period has
expired and the circumstances have not been explained or remedied.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the Treasury Regulations and other guidance issued thereafter.

 

“Disability” means the inability of Hyde, due to a physical or mental incapacity
or disability, to perform the essential functions of his position, with or
without reasonable accommodation, required of him for a continuous period of 90
days or any 120 days within any 12-month period.  However, in no event shall a
disability be a Disability unless Hyde would be considered to be disabled under
the long-term disability plan of the Company if Hyde were eligible under such
plan.

 

“Good Reason” means a termination by Consultant of Consultant’s engagement
hereunder if (i) any of the following events occurs without Consultant’s express
prior written consent; (ii) such event is not fully cured within 30 business
days after Consultant gives written notice to the Company describing such event
and demanding cure; (iii) such cure notice is given within 180 days after
Consultant learns of the occurrence of such event; and (iv) Termination of
Engagement occurs within 30 business days after the expiration of any cure
right:  (A) a material diminution in the Consulting Fee; (B) a material
diminution in Consultant’s authority, duties or responsibilities, including a
material adverse change in Consultant’s reporting relationships; (C) a material
breach of this Agreement by the Company; (D) the Company’s failure to issue to
Hyde, on or before July 15, 2010, (1) stock options pursuant to the forms of
stock option agreements attached hereto as Exhibits B, C and D and (2) shares of
restricted stock pursuant to the restricted stock award agreements attached
hereto as Exhibits E, F and G; (E) requiring Consultant to change the principal
location of Consultant’s engagement outside of the Los Angeles, California
metropolitan area; or (F) the termination of employment of Ted Green.

 

“Separation from Service” shall mean Consultant’s “separation from service” with
the Company (as such term is defined in Treasury Regulation
Section 1.409A-1(h) and any successor provision thereto), including without
limitation, due to Consultant’s Termination of Engagement.

 

“Termination Date” means the date on which Consultant’s Termination of
Engagement with the Company occurs pursuant to Section 4.

 

“Termination of Engagement” shall mean the termination of Consultant’s
engagement with the Company under this Agreement on the following dates:  (i) if
Consultant’s engagement is terminated by Hyde’s death, the date of such death,
and (ii) if Consultant’s engagement is terminated for any other reason, the
latest of the date on which the Notice of Termination is given, the date any
applicable cure period expires, the date of termination specified in such notice
(which shall not be more

 

--------------------------------------------------------------------------------


 

than 30 days after the date of such notice) and, if no such notice is given, 30
days after the date of termination of engagement.

 

11.          Insurance; Indemnification. The Company and each of its
subsidiaries shall, to the maximum extent provided under applicable law,
indemnify and hold Consultant and Hyde harmless from and against any expenses,
including reasonable attorney’s fees, judgments, fines, settlements and other
amounts (“Losses”), incurred in connection with any proceeding arising out of,
or related to, Consultant’s engagement by the Company; provided that the Company
and its subsidiaries shall not be obligated to indemnify Consultant or Hyde for
any Losses arising out of their breach of Section 5 of this Agreement or arising
out of, in any way connected with, or as a result of, any misclassification with
respect to the relationship between Consultant and Hyde or the failure of the
Company to withhold or pay any income or employment taxes with respect to the
amounts paid to Consultant hereunder or the failure of the Company to offer
benefits to Hyde, including without limitation, retirement benefits.  The
Company shall, or shall cause a subsidiary thereof to, advance to Consultant or
Hyde any expenses, including attorney’s fees and costs of settlement, incurred
in defending any such proceeding to the maximum extent permitted by applicable
law.  Such costs and expenses incurred by Consultant and Hyde in defense of any
such proceeding shall be paid by the Company or applicable subsidiary in advance
of the final disposition of such proceeding promptly upon receipt by the Company
of (a) written request for payment; (b) appropriate documentation evidencing the
incurrence, amount and nature of the costs and expenses for which payment is
being sought; and (c) an undertaking adequate under applicable law made by or on
behalf of Consultant or Hyde to repay the amounts so advanced if it shall
ultimately be determined pursuant to any non-appealable judgment or settlement
that Consultant or Hyde is not entitled to be indemnified by the Company or any
subsidiary thereof. During the Term and continuing until the later of (i) the
sixth anniversary of the Termination Date and (ii) the date on which all claims
against Consultant or Hyde that would otherwise be covered by such policy (or
policies) become fully time-barred, the Company shall maintain customary
directors’ and officers’ liability insurance for Consultant or Hyde (as
applicable), providing coverage that is no less favorable to Consultant or Hyde
in any material respect (including, but not limited to, with respect to scope,
exclusions, amounts and deductibles) than the coverage then being provided to
any other present or former officer or director of the Company.

 

12.          Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed given when
(a) delivered personally or by overnight courier to the following address of the
other parties hereto (or such other address for such parties as shall be
specified by notice given pursuant to this Section) or (b) sent by facsimile to
the following facsimile number of the other parties hereto (or such other
facsimile number for such parties as shall be specified by notice given pursuant
to this Section), with the confirmatory copy delivered by overnight courier to
the address of such parties pursuant to this Section 12:

 

 

If to the Company, to:

 

 

 

 

 

Image Entertainment, Inc.

 

 

20525 Nordhoff Street, Suite 200

 

 

Chatsworth, CA 91311

 

 

Attention: Chairman of the Board of Directors

 

 

Facsimile: (      )

 

 

 

 

If to Consultant or Hyde, to:

 

 

 

 

 

Producers Sales Organization

 

 

46216 Cry Creek Drive

 

 

Badger, CA 93603

 

--------------------------------------------------------------------------------


 

 

 

Facsimile: (      )

 

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

 

 

Morrison Cohen LLP

 

 

909 Third Avenue

 

 

New York, NY 10022

 

 

Attention: Jack Levy, Esq.

 

 

Facsimile: (212) 735-8708

 

13.                               Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under applicable
law or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of any other provision
of this Agreement or the validity, legality or enforceability of such provision
in any other jurisdiction, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

14.                               Entire Agreement; Inconsistencies.  This
Agreement, the Proprietary Information Agreement, and the Exhibits hereto shall
constitute the entire agreement and understanding between the parties with
respect to the subject matter hereof and thereof and supersede and preempt any
prior understandings, agreements or representations by or between the parties,
written or oral, which may have related in any manner to the subject matter
hereof or thereof.  In the event of any inconsistency between any provision of
this Agreement and any provision of any employee handbook, personnel manual,
program, policy, or arrangement of the Company, or any provision of any
agreement, plan, or corporate governance document of any of them, the provisions
of this Agreement shall control unless Consultant or Hyde otherwise agrees in a
signed writing that expressly refers to the provision whose control Consultant
or Hyde is waiving.  The Company agrees not to impose any restrictions,
enforceable by injunction, on Consultant’s or Hyde’s post-engagement activities,
other than those expressly set forth in this Agreement and the Proprietary
Information Agreement.

 

15.                               Successors and Assigns.  This Agreement shall
be enforceable by Consultant and Consultant’s heirs, executors, administrators
and legal representatives, by Hyde and Hyde’s heirs, executors, administrators
and legal representatives, and by the Company and its successors and assigns. 
Neither Consultant nor Hyde may assign this Agreement and any such assignment
shall be null and void. The rights of the Company under this Agreement shall,
without the consent of Consultant or Hyde, be assigned by the Company to any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly, acquires all or
substantially all of the assets or business of the Company.  The Company will
require any successor (whether direct or indirect, by purchase, merger or
otherwise) to all or substantially all of the business or assets of the Company
expressly to assume and to agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place; provided, however, that no such assumption
shall relieve the Company of its obligations hereunder.  As used in this
Agreement, the “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

 

16.                               Governing Law; Venue.  This Agreement shall be
governed by and construed and enforced in accordance with the internal laws of
the State of California without regard to principles of conflicts of laws.  Any
suit brought hereon shall be brought in the state or Federal courts sitting in
Los Angeles, California, the parties hereto hereby waiving any claim or defense
that such forum is not

 

--------------------------------------------------------------------------------


 

convenient or proper.  Each party hereby agrees that any such court shall have
in personal jurisdiction over it and consents to service of process in any
manner authorized by California law.

 

17.                               Arbitration.

 

(a)                                  Generally.  Except as otherwise provided in
Section 8 hereof or as otherwise required by law, any dispute, claim, question
or controversy arising under or relating to this Agreement, Consultant’s
engagement with the Company or the termination thereof (each such dispute,
claim, question or controversy, a “Dispute”) shall be resolved by submitting
such Dispute to binding arbitration administered by JAMS pursuant to its
Employment Arbitration Rules and Procedures and subject to its Employment
Arbitration Minimum Standards of Procedural Fairness (collectively, the
“Rules”), and pursuant to the procedures set forth in this Section 17.  In the
event of any conflict between the Rules and the procedures set forth in this
Section 17, the procedures set forth in this Section 17 shall control.  Any such
arbitration shall be brought within any otherwise applicable statute of
limitations period, and shall be the sole and exclusive means for resolving such
Dispute (other than for injunctive relief pursuant to Section 8 or as otherwise
required by law).

 

(b)                                 Procedures.  Any arbitration shall be held
in Los Angeles, California and conducted before a single neutral arbitrator
selected by mutual agreement of the parties hereto within 30 days of the
initiation of the arbitration or, if they are unable to agree, by JAMS under its
rules.  The arbitrator shall take submissions and hear testimony, if necessary,
and shall render a written decision as promptly as practicable.  The arbitrator
may grant any legal or equitable remedy or relief that the arbitrator deems just
and equitable, to the same extent that remedies or relief could be granted by a
state or federal court in the United States.  The decision of the arbitrator
shall be final, binding and conclusive on all parties and interested persons. 
It is the intention of the parties hereto that they shall be entitled to fair
and adequate discovery in accordance with the Federal Rules of Civil Procedure. 
The parties hereto shall keep confidential the fact of the arbitration, the
dispute being arbitrated, and the decision of the arbitrator.

 

(c)                                  Enforcement; Costs.  Judgment upon the
award rendered by the arbitrator may be entered in any court having competent
jurisdiction.  All fees and expenses of any arbitration, including, but not
limited to, reasonable attorneys’ fees and disbursements of all parties, with
respect to a Dispute under this Agreement shall be borne by the Non-prevailing
Party.  The determination of whether a party is to be deemed the “Non-prevailing
Party” in any arbitration shall be solely within the province of the
arbitrator.  Neither party shall be liable for punitive or exemplary damages.

 

18.                               Amendment and Waiver.  The provisions of this
Agreement may be amended or waived only by the written agreement of the Company,
Consultant and Hyde, and no course of conduct or failure or delay in enforcing
the provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.  If the Company, Consultant and Hyde determine
that any payments or benefits payable under this Agreement intended to comply
with Sections 409A(a)(2), (3) and (4) of the Code do not comply with
Section 409A of the Code, the Company, Consultant and Hyde agree to amend this
Agreement, or take such other actions as the Company, Consultant and Hyde deem
reasonably necessary or appropriate, to comply with the requirements of
Section 409A of the Code, the Treasury Regulations thereunder (or any applicable
correction relief) while preserving the economic agreement of the parties.  If
any provision of the Agreement would cause such payments or benefits to fail to
so comply, such provision shall not be effective and shall be null and void with
respect to such payments or benefits, and such provision shall otherwise remain
in full force and effect.

 

19.                               Legal Fees.  The Company shall reimburse
Consultant for all reasonable attorneys’ fees incurred by Consultant or Hyde in
reviewing and negotiating this Agreement and Hyde’s

 

--------------------------------------------------------------------------------


 

equity arrangements (whether or not incentive-based), as well as for any
attorneys’ fees incurred by Consultant or Hyde and associated with the diligence
and negotiations of the JH fund’s acquisition of the Company on January 8, 2010,
plus up to a maximum of $15,000 in the aggregate for Ted Green, John Avagliano
and Consultant for any reasonable related expenses.  Such reimbursement shall be
made within 30 days following presentation to the Company of appropriate
invoices or other documentation for the amount of such fees and expenses.

 

20.                               Excise Taxes.

 

(a)                                  (i)                                     In
the event that any payment or benefit received or to be received by Consultant
pursuant to the terms of this Agreement (the “Contract Payments”) or in
connection with Consultant’s termination of engagement or contingent upon a
change in control (as defined under Section 280G of the Code) of the Company
pursuant to any plan or arrangement or other agreement with the Company (or any
affiliate) (“Other Payments” and, together with the Contract Payments, the
“Payments”) would be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of the Code, as determined as provided below, the Company shall pay
to Consultant, at the time specified in Section 20(b) below, an additional
amount (the “Gross-Up Payment”) such that the net amount retained by Consultant,
after deduction of all amounts required to be paid upon the payment provided for
by this Section 20(a), and any interest, penalties or additions to tax payable
by Consultant with respect thereto, shall be equal to the total present value of
the Excise Taxes imposed upon the Payments; provided, however, that if
Consultant’s Payment is, when calculated on a net-after-tax basis, less than
110% of the amount of the Payment which could be paid to Consultant under
Section 280G of the Code without causing the imposition of the Excise Tax, then
the Payment shall be limited to the largest amount payable (as described above)
without resulting in the imposition of any Excise Tax (such amount, the “Capped
Amount”).

 

(ii)                                  For purposes of determining the Capped
Amount, whether any of the Payments will be subject to the Excise Tax and the
amounts of such Excise Tax, (A) the total amount of the Payments shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and all “excess parachute payments” within the meaning of
Section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax,
except to the extent that, in the opinion of independent tax counsel selected by
the Company’s independent auditors and acceptable to Consultant (“Tax Counsel”),
a Payment (in whole or in part) does not constitute a “parachute payment” within
the meaning of Section 280G(b)(2) of the Code, or such “excess parachute
payments” (in whole or in part) are not subject to the Excise Tax, (B) the
amount of the Payments that shall be treated as subject to the Excise Tax shall
be equal to the lesser of (1) the total amount of the Payments or (2) the amount
of “excess parachute payments” within the meaning of Section 280G(b)(1) of the
Code (after applying clause (A) hereof), and (C) the value of any noncash
benefits or any deferred payment or benefit shall be determined by Tax Counsel
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.
For purposes of determining the amount of the Gross-Up Payment, Consultant shall
be deemed to pay federal income tax at the highest marginal rates of federal
income taxation applicable to individuals in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
effective rates of taxation applicable to individuals as are in effect in the
state and locality of Consultant’s residence in the calendar year in which the
Gross-Up Payment is to be made, net of the maximum reduction in federal income
taxes that can be obtained from deduction of such state and local taxes, taking
into account any limitations applicable to individuals subject to federal income
tax at the highest marginal rates.

 

(iii)                               If the Tax Counsel determines that any
Excise Tax is payable by Consultant and that the criteria for reducing the
Payments to the Capped Amount (as described in Section 20(a)(i) above) is met,
then the Company shall reduce the Payments by the amount which, based on the Tax
Counsel’s determination and calculations, would provide Consultant with the
Capped Amount, and

 

--------------------------------------------------------------------------------


 

pay to Consultant such reduced Payments; provided that the Company shall first
reduce the severance payment under Section 4(c) and shall next reduce the
benefits provided under the Company’s incentive equity plan pursuant to which
Consultant has been awarded equity. If the Tax Counsel determines that an Excise
Tax is payable, without reduction pursuant to Section 20(a)(i), above, the
Company shall pay the required Gross-Up Payment to, or for the benefit of, in
accordance with Section 20(b). If the Tax Counsel determines that no Excise Tax
is payable by Consultant, it shall, at the same time as it makes such
determination, furnish Consultant with an opinion that he has substantial
authority not to report any Excise Tax on his/her federal, state, local income
or other tax return. Any determination by the Tax Counsel as to the amount of
the Gross-Up Payment shall be binding upon the Company and Consultant absent a
contrary determination by the Internal Revenue Service or a court of competent
jurisdiction; provided, however, that no such determination shall eliminate or
reduce the Company’s obligation to provide any Gross-Up Payment that shall be
due as a result of such contrary determination.

 

(b)                                 The Gross-Up Payments provided for in
Section 20(a) hereof shall be made upon the earlier of (i) the payment to
Consultant of any Contract Payment or Other Payment or (ii) the imposition upon
Consultant or payment by Consultant of any Excise Tax.

 

(c)                                  Consultant shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of a Gross-Up Payment. Such notification
shall be given as soon as practicable but no later than 10 business days after
Consultant is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. Consultant shall not pay such claim prior to the expiration of the 30 day
period following the date on which Consultant gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies Consultant in writing
prior to the expiration of such period that it desires to contest such claim,
Consultant shall:

 

(i)                                     give the Company any information
reasonably requested by the Company relating to such claim;

 

(ii)                                  take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company and
reasonably satisfactory to Consultant;

 

(iii)                               cooperate with the Company in good faith in
order to effectively contest such claim; and

 

(iv)                              permit the Company to participate in any
proceedings relating to such claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including, but not limited to, additional interest and penalties and
related legal, consulting or other similar fees) incurred in connection with
such contest and shall indemnify and hold Consultant harmless, on an after-tax
basis, for any Excise Tax or other tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses.

 

(d)                                 The Company shall control all proceedings
taken in connection with such contest and, at its sole option, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct Consultant to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and

 

--------------------------------------------------------------------------------


 

Consultant agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs Consultant to pay such claim and sue for a refund, the Company
shall advance the amount of such payment to Consultant on an interest-free
basis, and shall indemnify and hold Consultant harmless, on an after-tax basis,
from any Excise Tax or other tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and provided, further, that if Consultant
is required to extend the statute of limitations to enable the Company to
contest such claim, Consultant may limit this extension solely to such contested
amount. The Company’s control of the contest shall be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and Consultant
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority. In
addition, no position may be taken nor any final resolution be agreed to by the
Company without Consultant’s consent if such position or resolution could
reasonably be expected to adversely affect Consultant (including any other tax
position of Consultant unrelated to the matters covered hereby).

 

(e)                                  As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Company or the Tax Counsel hereunder, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies and Consultant
thereafter is required to pay to the Internal Revenue Service an additional
amount in respect of any Excise Tax, the Company or the Tax Counsel shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall promptly be paid by the Company to or for the benefit of
Consultant.

 

(f)                                    If, after the receipt by Consultant of
the Gross-Up Payment or an amount advanced by the Company in connection with the
contest of an Excise Tax claim, Consultant becomes entitled to receive any
refund with respect to such claim, Consultant shall promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by Consultant of an
amount advanced by the Company in connection with an Excise Tax claim, a
determination is made that Consultant shall not be entitled to any refund with
respect to such claim and the Company does not notify Consultant in writing of
its intent to contest the denial of such refund prior to the expiration of 30
days after such determination, such advance shall be forgiven and shall not be
required to be repaid.

 

(g)                                 Notwithstanding the foregoing provisions of
this Section 20:

 

(i)                                     In no event shall the Company’s
liability for Gross-Up Payments to Consultant under this Section 20 exceed the
amount of the “tax gross-up payment” on any Payment permitted under Treasury
Regulation Section 1.409A-3(i)(1)(v); and

 

(ii)                                  In no event shall the Company’s liability
for any Gross-Up Payments to Consultant under this Section 20, taken together
with any gross-up payments payable to Ted Green and John Avagliano pursuant to
their respective Employment Agreements (the “Other Employment Agreements”) with
the Company of even date herewith (the “Aggregate Gross-Up Payments”), exceed
$1,000,000 (the “Maximum Amount”) in the aggregate.  In the event that the
Aggregate Gross-Up Payments would exceed $1,000,000, Consultant’s Gross-Up
Payment under this Section 20 shall not exceed an amount equal to (A) the
Maximum Amount, multiplied by (B) a fraction, the numerator of which is equal to
the Gross-Up Payment that would be payable to Consultant pursuant to this
Section 20 (without regard to the application of this Section 20(g)(ii)), and
the denominator of which is the aggregate Gross-Up Payments that would be
payable to Consultant pursuant to this Section 20 and Ted Green and

 

--------------------------------------------------------------------------------


 

John Avagliano pursuant to the Other Employment Agreements (without regard to
the application of this Section 20(g)(ii) or any comparable provision in the
Other Employment Agreements).

 

(h)                                 The Gross-Up Payment shall be paid in
accordance with Treasury Regulation Section 1.409A-3(i)(1)(v).  Interest and
penalties with respect to any Gross-Up Payment or that are otherwise incurred by
the Company on Consultant’s behalf or required to be paid by the Company under
this Section 20 shall be paid to Consultant or on Consultant’s behalf only to
the extent permitted under Treasury Regulation Section 1.409A-3(i)(1)(v). 
Notwithstanding the other provisions of this Section 20, all Gross-Up Payments
shall be made to the Consultant not later than the end of the calendar year
following the year in which the Consultant remits the related taxes, in
accordance with Treasury Regulation Section 1.409A-3(i)(1)(v).  Any costs and
expenses (including any Excise Tax, income or other taxes or interest and
penalties) incurred by the Company on Consultant’s behalf or required to be paid
by the Company under this Section 20 due to any tax contest, audit or litigation
shall be paid by the Company by the end of Consultant’s taxable year following
Consultant’s taxable year in which the taxes that are the subject of the tax
contest, audit or litigation are remitted to the taxing authority, or where, as
a result of such tax contest, audit or litigation, no taxes are remitted, the
end of Consultant’s taxable year following Consultant’s taxable year in which
the audit is completed or there is a final and nonappealable settlement or other
resolution of the contest or litigation, in accordance with Treasury Regulation
Section 1.409A-3(i)(1)(v).

 

21.                               Counterparts.  This Agreement may be executed
in two counterparts, each of which shall be deemed to be an original and both of
which together shall constitute one and the same instrument.  The parties hereto
agree to accept a signed facsimile copy or portable document format of this
Agreement as a fully binding original.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

IMAGE ENTERTAINMENT, INC.

 

 

 

 

 

By:

/s/ THEODORE GREEN

 

Name:

Theodore Green

 

Title:

Chairman/CEO

 

 

 

PRODUCERS SALES ORGANIZATION

 

 

 

 

 

By:

/s/ JOHN HYDE

 

Name:

John Hyde

 

Title:

VP

 

 

 

JOHN HYDE

 

 

 

 

 

/s/ JOHN HYDE

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

Form of Mutual Release

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE OF CLAIMS

 

This General Release of Claims (“Release”) is entered into as of this           
day of                 ,         , between [NAME OF EXECUTIVE] (“Executive”),
and Image Entertainment, Inc., a Delaware corporation (the “Company”)
(collectively referred to herein as the “Parties”).

 

WHEREAS, Executive and the Company are parties to that certain Employment
Agreement dated as of [DATE OF AGREEMENT] (the “Employment Agreement”);

 

WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Employment Agreement, subject to Executive’s execution of
this Release; and

 

WHEREAS, the Company and Executive now wish to fully and finally to resolve all
matters between them.

 

NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Employment Agreement, the adequacy of which
is hereby acknowledged by Executive, and which Executive acknowledges that he
would not otherwise be entitled to receive, Executive and the Company hereby
agree as follows:

 

1.                                       General Release of Claims by
Executive.  Executive, on behalf of himself and his heirs, executors,
administrators, successors, agents, and assigns, hereby fully and without
limitation releases and forever discharges the Company, and (as the case may be)
its present and former shareholders, parents, owners, members, partners,
subsidiaries, divisions, affiliates, officers, directors, agents, employees,
consultants, contractors, customers, clients, insurers, representatives,
lawyers, predecessors, successors and assigns, employee welfare benefit plans
and pension or deferred compensation plans under Section 401 of the Internal
Revenue Code of 1986, as amended, and their trustees, administrators and other
fiduciaries, and all persons acting by, through, under or in concert with them,
or any of them (“Releasees”), both individually and collectively, from any and
all rights, claims, demands, liabilities, actions, causes of action, damages,
losses, costs, expenses and compensation, of whatever nature whatsoever, known
or unknown, fixed or contingent (“Claims”), arising directly or indirectly out
of, relating to, or in any other way involving in any manner whatsoever the
Executive’s employment by the Company or the separation thereof, and any and all
claims arising under federal, state, or local laws relating to employment,
including without limitation claims of wrongful discharge, breach of express or
implied contract, fraud, misrepresentation, defamation, or liability in tort,
claims of any kind that may be brought in any court or administrative agency,
any claims arising under Title VII of the Civil Rights Act of 1964, as amended;
the Equal Pay Act, as amended; the Age Discrimination in Employment Act, as
amended; the Family and Medical Leave Act of 1993; the California Fair
Employment and Housing Act of 1993, as amended; the California Labor Code
(including but not limited to Sections 970 and 6310); the Fair Labor Standards
Act, as amended; Section 17200 of the Business and Professions Code; the federal
and state wage and hour laws; the Americans With Disabilities Act, as amended;
the Immigration Reform and Control Act of 1986; the Employee Retirement Income
Security Act of 1974, as amended; the Uniformed Services Employment and
Reemployment Rights Act; the Rehabilitation Act of 1973, as amended; the

 

--------------------------------------------------------------------------------


 

California Family Rights Act; the Worker Adjustment and Retraining Notification
Act; the California common law of fraud, misrepresentation, negligence,
defamation, infliction of emotional distress, breach of contract, or wrongful
termination; and/or any other local, state or federal law, rule, or regulation
governing employment, discrimination in employment, workplace safety, or the
payment of wages and benefits.  Executive represents that there are no lawsuits
pending by Executive against Releasees and/or promises to dismiss any and all
lawsuits that Executive might have filed against Releasees.  Executive promises
never to file a lawsuit asserting any Claims that are released in this Release. 
Executive agrees that if he hereafter commences, joins in, or in any manner
seeks relief through any suit arising out of, based upon, or relating to any of
the Claims released hereunder or in any manner asserts against the Releasees, or
any of them, any of the Claims released hereunder, Executive shall pay to the
Releasees, and each of them, in addition to any other damages caused to the
Releasees thereby, all attorneys’ fees incurred by the Releasees in defending or
otherwise responding to said suit or claim.

 

Notwithstanding the generality of the foregoing, Executive does not release the
following claims:

 

(i)                                     Claims for unemployment compensation or
any state disability insurance benefits pursuant to the terms of applicable
state law;

 

(ii)                                  Claims for workers’ compensation insurance
benefits under the terms of any worker’s compensation insurance policy or fund
of the Company;

 

(iii)                               Claims pursuant to the terms and conditions
of the federal law known as COBRA;

 

(iv)                              Claims for indemnity under the Employment
Agreement or bylaws of the Company, as provided for by Delaware law or under any
applicable insurance policy with respect to Executive’s liability as an
employee, director or officer of the Company;

 

(v)                                 Claims based on any right Executive may have
to enforce the Company’s executory obligations under the Employment Agreement;

 

(vi)                              Claims based on Executive’s stock awards
described in Section 3; and

 

(vii)                           Claims based on Executive’s purchased equity.

 

2.                                       Waiver of Unknown Claims by Executive. 
Executive is aware of California Civil Code Section 1542, which provides as
follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

--------------------------------------------------------------------------------


 

With full awareness and understanding of the above provisions, Executive hereby
waives any rights he may have under Section 1542, as well as under any other
statutes or common law principles of similar effect.  Executive intends to, and
hereby does, release Releasees from Claims which he does not presently know or
suspect to exist at this time.

 

3.             Stock Awards.  Executive currently holds the stock options and/or
restricted shares of the Company’s common stock granted under the Company’s 2010
Equity Incentive Plan (the “Plan”) and listed on Exhibit A hereto and no
others.  Executive’s and the Company’s rights with respect to such awards shall
be as set forth in the Plan and the award agreements pursuant to which such
stock options and restricted shares of the Company’s common stock were granted.

 

4.             Release of Claims by the Company.  The Company voluntarily
releases and discharges the Executive and his heirs, successors, administrators,
representatives and assigns from all Claims which it may have against the
Executive as the result of his employment or the discontinuance of his
employment and that are based upon facts known, or which in the exercise of
reasonable diligence should have been known, to the Company’s Board of
Directors.  Notwithstanding the foregoing, nothing herein shall release or
discharge any Claim by the Company against the Executive, or the right of the
Company to bring any action, legal or otherwise, against the Executive as a
result of any failure by him to perform his obligations under this Agreement, or
as a result of any acts of willful misconduct or gross negligence.  The Company
represents that it are not aware after reasonable due inquiry of any facts or
circumstances that would give rise to or form the basis of any claim against
Executive based on willful misconduct or gross negligence.

 

5.             Confidentiality of Agreement.  Except as may be required by law
or court order, neither Executive, his attorney, nor any person acting by,
through, under or in concert with them shall disclose the terms of this Release
to any individual or entity other than their immediate family and accountants or
tax preparers as may be necessary. In the event that a disclosure authorized by
this Release is made, Executive shall inform the person to whom information is
disclosed of the confidential nature of this Release and that, upon being
informed of the terms of this Release, the person shall be equally bound by the
provisions of this paragraph.

 

6.             Advice of Counsel.  Executive has had the advice of independent
legal counsel of his own choosing in negotiations for and the preparation of
this Release.  Executive has carefully read the provisions of this Release and
is fully apprised of and understands the provisions of this Release and their
legal effect and consequences.  Executive has executed this Release after
careful and independent investigation, and affirmatively warrants that he is not
executing this Release under fraud, duress or undue influence.

 

7.             Integration.  This Release, the Employment Agreement, the
Proprietary Information Agreement, the Plan, [the Stock Option Agreement(s)] and
[the Restricted Stock Agreement(s)] [insert names of purchased equity documents]
set forth the final, sole, and entire agreement between Executive and the
Company and supersede any and all prior agreements, negotiations, discussions or
understandings between Executive and the Company concerning the

 

--------------------------------------------------------------------------------


 

subject matter of this Release.  This Release may not be altered, amended, or
modified, except by a further writing signed by Executive and a member of the
Board of Directors of the Company.

 

8.             Voluntary.  Executive acknowledges and agrees that he has read
this Release carefully, understands all of its terms, and agrees to those terms
voluntarily.

 

9.             Miscellaneous Provisions.

 

(a)           The provisions of this Release are severable.  If any provision is
held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.

 

(b)           This Release shall be construed as a whole in accordance with its
fair meaning and in accordance with the laws of the State of California.  The
language in this Release shall not be construed for or against any particular
party.

 

(c)           This Release may be executed in ink or by facsimile and in one or
more counterparts, each of which shall be an original but all of which shall
constitute one and the same instrument.

 

(d)           This Release shall apply to, bind, and inure to the benefit of the
Parties and their respective successors and assigns.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Release on the dates
indicated below.

 

EXECUTIVE

IMAGE ENTERTAINMENT, INC.

 

 

 

 

By:

 

[Name of Executive]

Its:

 

Dated:

 

 

Dated:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Class A Stock Option Agreement

 

--------------------------------------------------------------------------------


 

IMAGE ENTERTAINMENT, INC.

 

2010 EQUITY INCENTIVE AWARD PLAN

 

STOCK OPTION GRANT NOTICE AND

STOCK OPTION AGREEMENT

 

Image Entertainment, Inc., a Delaware corporation (the “Company”), pursuant to
its 2010 Equity Incentive Award Plan (the “Plan”), hereby grants to the holder
listed below (“Participant”), an option to purchase the number of shares of the
Company’s common stock (“Stock”), set forth below (the “Option”).  This Option
is subject to all of the terms and conditions set forth herein and in the Stock
Option Agreement attached hereto as Exhibit A (the “Stock Option Agreement”) and
the Plan, which are incorporated herein by reference.  Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Stock Option and the Stock Option Agreement.

 

Participant:

 

Producers Sales Organization

 

 

 

Grant Date:

 

 

 

 

 

 

Exercise Price per Share of Stock:

 

$

(1)

 

 

 

 

Total Exercise Price:

 

$

 

 

 

 

Total Number of Shares of Stock Subject to the Option:

 

                                                                                                                                shares,
which represents       % of the Company’s fully diluted Stock (excluding the
Company’s outstanding and underwater stock options) as of January 8, 2010.  The
number of Shares subject to this Stock Option represents 3.201% of the fully
diluted common stock of the Company (excluding the Company’s outstanding and
underwater stock options) as of January 8, 2010 minus the number of shares of
Class A Restricted Stock granted to such Participant.  The number of shares of
Stock shall be subject to adjustment for stock splits, stock dividends and other
events or transactions described in Section 11.1(a) of the Plan.

 

 

 

Expiration Date:

 

 

 

 

Type of Option:                    o     Incentive Stock Option     
o     Non-Qualified Stock Option

 

--------------------------------------------------------------------------------

(1)  Not to be less than $0.20 per share.

 

--------------------------------------------------------------------------------


 

 

Vesting Schedule:                                            The Option shall
vest pursuant to the provisions of Exhibit C attached hereto.

 

By his or her signature, the Participant agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice.  The
Participant has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan.  Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan
or relating to the Option.

 

 

IMAGE ENTERTAINMENT, INC.

 

PARTICIPANT

 

 

 

By:

 

 

PRODUCERS SALES ORGANIZATION

Print Name:

 

 

By:

 

Title:

 

 

Name:

 

 

 

 

Title:

 

Address:   20525 Nordhoff Street, Ste 200

 

Address:

 

                 Chatsworth, CA 91311

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO STOCK OPTION GRANT NOTICE

 

STOCK OPTION AGREEMENT

 

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Image
Entertainment, Inc., a Delaware corporation (the “Company”), has granted to the
Participant an Option under the Company’s 2010 Equity Incentive Award Plan (the
“Plan”) to purchase the number of shares of Stock indicated in the Grant Notice.

 

GENERAL

 

Defined Terms.  Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.

 

Incorporation of Terms of Plan.  The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference.  In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.  Notwithstanding anything to the contrary contained in the Plan,
the Grant Notice or this Agreement, (a) Sections 5.3, 10.6, 11.2 and 11.3 of the
Plan shall not apply at any time to the Shares and (b) the Administrator shall
exercise its discretion only reasonably in good faith.

 

GRANT OF OPTION

 

Grant of Option.  In consideration of the Participant’s past and/or continued
employment with or service to the Company or a Parent or Subsidiary and for
other good and valuable consideration, effective as of the Grant Date set forth
in the Grant Notice (the “Grant Date”), the Company irrevocably grants to the
Participant the Option to purchase any part or all of an aggregate of the number
of shares of Stock set forth in the Grant Notice, upon the terms and conditions
set forth in the Plan, the Grant Notice and this Agreement.  Unless designated
as a Non-Qualified Stock Option in the Grant Notice, the Option shall be an
Incentive Stock Option to the maximum extent permitted by law.

 

Exercise Price.  The exercise price of the shares of Stock subject to the Option
shall be as set forth in the Grant Notice, without commission or other charge;
provided, however, that the price per share of the shares of Stock subject to
the Option shall not be less than 100% of the Fair Market Value of a share of
Stock on the Grant Date.  Notwithstanding the foregoing, if this Option is
designated as an Incentive Stock Option and the Participant owns (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any “subsidiary
corporation” of the Company or any “parent corporation” of the Company (each
within the meaning of Section 424 of the Code), the price per share of the
shares of Stock subject to the Option shall not be less than 110% of the Fair
Market Value of a share of Stock on the Grant Date.

 

A-1

--------------------------------------------------------------------------------


 

No Right to Continued Employment.  Nothing in the Plan, the Grant Notice, or
this Agreement shall confer upon the Participant any right to continue in the
employ or service of the Company or any Parent or Subsidiary or shall interfere
with or restrict in any way the rights of the Company and any Parent or
Subsidiary, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
except to the extent expressly provided otherwise in a written agreement between
the Company or a Parent or Subsidiary and the Participant.

 

PERIOD OF EXERCISABILITY

 

Commencement of Exercisability.

 

Subject to Sections 3.2, 3.3 and 5.6, the Option shall become vested and
exercisable in such amounts and at such times as are set forth in the Grant
Notice.

 

No portion of the Option which has not become vested and exercisable at the date
of the Participant’s Termination of Service shall thereafter become vested and
exercisable, except as may be otherwise provided in the Grant Notice or provided
by the Administrator or as set forth in a written agreement between the Company
and the Participant.

 

Duration of Exercisability.  The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative.  Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3.

 

Expiration of Option.  Subject to the provisions of Exhibit C to the Grant
Notice, the Option may not be exercised to any extent by anyone after the first
to occur of the following events:

 

The expiration of ten years from the Grant Date;

 

If this Option is designated as an Incentive Stock Option and the Participant
owned (within the meaning of Section 424(d) of the Code), at the time the Option
was granted, more than 10% of the total combined voting power of all classes of
stock of the Company or any “subsidiary corporation” of the Company or any
“parent corporation” of the Company (each within the meaning of Section 424 of
the Code), the expiration of five years from the Grant Date;

 

The expiration of three months from the date of the Participant’s Termination of
Service, unless such termination occurs by reason of the Participant’s death,
Disability or for Cause (as defined in Exhibit C to the Grant Notice); provided,
however, that if, during any part of such three month period, Participant’s
Option is not exercisable solely because of the condition set forth in
Section 4.5(b), Participant’s Option shall not expire until the earlier of the
Expiration Date or until it shall have been exercisable for an aggregate period
of thirty days after Participant’s Termination of Service;

 

A-2

--------------------------------------------------------------------------------


 

The expiration of one year from the date of the Participant’s death if
Participant dies prior to his or her Termination of Service or within three
months after his or her Termination of Service;

 

The expiration of one year from the date of the Participant’s Termination of
Service by reason of the Participant’s Disability; or

 

The date of Participant’s Termination of Service by the Company for Cause.

 

If the Participant’s option is an Incentive Stock Option, note that, to obtain
the federal income tax advantages associated with an “incentive stock option,”
the Code requires that at all times beginning on the date of grant of the
Participant’s Option and ending on the day three months before the date of
Participant’s Option’s exercise, Participant must be an Employee of the Company
or an affiliate, except in the event of Participant’s death or Disability.  The
Company has provided for extended exercisability of Participant’s Option under
certain circumstances for Participant’s benefit but cannot guarantee that
Participant’s Option will necessarily be treated as an “incentive stock option”
if Participant continues to be employed by or provide services to the Company or
an affiliate as a Consultant or Director after Participant’s employment
terminates or if Participant otherwise exercises its options more than three
months after the date Participant’s employment terminates.

 

In addition and for the avoidance of doubt, upon Termination of Service, the
Participant’s vested Option shall be subject to the call right specified in
Section 4 of the Stockholders Agreement (defined below).

 

Special Tax Consequences.  The Participant acknowledges that, to the extent that
the aggregate Fair Market Value (determined as of the time the Option is
granted) of all shares of Stock with respect to which Incentive Stock Options,
including the Option, are exercisable for the first time by the Participant in
any calendar year exceeds $100,000, the Option and such other options shall be
Non-Qualified Stock Options to the extent necessary to comply with the
limitations imposed by Section 422(d) of the Code.  The Participant further
acknowledges that the rule set forth in the preceding sentence shall be applied
by taking the Option and other “incentive stock options” into account in the
order in which they were granted, as determined under Section 422(d) of the Code
and the Treasury Regulations thereunder.

 

EXERCISE OF OPTION

 

Person Eligible to Exercise.  Except as provided in Section 5.1, during the
lifetime of the Participant, only the Participant may exercise the Option or any
portion thereof, unless it has been disposed of pursuant to a DRO.  After the
death of the Participant, any exercisable portion of the Option may, prior to
the time when the Option becomes unexercisable under Section 3.3, be exercised
by the Participant’s personal representative or by any person empowered to do so
under the deceased Participant’s will or under the then applicable laws of
descent and distribution.

 

A-3

--------------------------------------------------------------------------------


 

Partial Exercise.  Any exercisable portion of the Option or the entire Option,
if then wholly exercisable, may be exercised in whole or in part at any time
prior to the time when the Option or portion thereof becomes unexercisable under
Section 3.3.

 

Manner of Exercise.  The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third party
administrator or other person or entity designated by the Company) of all of the
following prior to the time when the Option or such portion thereof becomes
unexercisable under Section 3.3:

 

An Exercise Notice in writing signed by the Participant or any other person then
entitled to exercise the Option or portion thereof, stating that the Option or
portion thereof is thereby exercised, such notice complying with all applicable
rules established by the Administrator.  Such notice shall be substantially in
the form attached as Exhibit B to the Grant Notice (or such other form as is
prescribed by the Administrator);

 

The receipt by the Company of full payment for the shares of Stock with respect
to which the Option or portion thereof is exercised, including payment of any
applicable withholding tax, which may be in one or more of the forms of
consideration permitted under Section 4.4;

 

Any other written representations as may be required in the Administrator’s
reasonable discretion to evidence compliance with the Securities Act or any
other applicable law, rule, or regulation; and

 

In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Participant, appropriate
proof of the right of such person or persons to exercise the Option.

 

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

 

Method of Payment.  Payment of the exercise price and any applicable withholding
tax shall be by any of the following, or a combination thereof, at the election
of the Participant, subject to Section 10.1 of the Plan:

 

Cash;

 

Check;

 

Delivery of a notice that the Participant has placed a market sell order with a
broker with respect to shares of Stock then issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the aggregate
exercise price; provided, that payment of such proceeds is then made to the
Company upon settlement of such sale;

 

A-4

--------------------------------------------------------------------------------


 

With the consent of the Administrator, by delivery of a full recourse promissory
note on such terms and conditions as may be approved by the Administrator;

 

With the consent of the Administrator, surrender of other shares of Stock which
(A) in the case of shares of Stock acquired from the Company, have been owned by
the Participant for more than six (6) months on the date of surrender (or such
longer or shorter period as may be determined by the Administrator), and
(B) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the shares of Stock with respect to which the Option or
portion thereof is being exercised;

 

With the consent of the Administrator, surrendered shares of Stock issuable upon
the exercise of the Option having a Fair Market Value on the date of exercise
equal to the aggregate exercise price of the shares of Stock with respect to
which the Option or portion thereof is being exercised; or

 

With the consent of the Administrator, property of any kind which constitutes
good and valuable consideration.

 

(h)                                 Notwithstanding any other provision of the
Plan or this Agreement, if Participant is a Director or “executive officer” of
the Company within the meaning of Section 13(k) of the Exchange Act, he or she
shall not be permitted to make payment pursuant to this Section 4.4, or continue
any extension of credit with respect to such payment with a loan from the
Company or a loan arranged by the Company, in violation of Section 13(k) of the
Exchange Act.

 

Conditions to Issuance of Stock Certificates.  The shares of Stock deliverable
upon the exercise of the Option, or any portion thereof, may be either
previously authorized but unissued shares of Stock or issued shares of Stock
which have then been reacquired by the Company.  Such shares of Stock shall be
fully paid and nonassessable.  The Company shall not be required to issue or
deliver any shares of Stock purchased upon the exercise of the Option or portion
thereof prior to fulfillment of all of the following conditions which, with the
exception of Section 4.5(d), the Company agrees to use to best efforts to
promptly complete:

 

The admission of such shares of Stock to listing on all stock exchanges on which
such Stock is then listed;

 

The completion of any registration or other qualification of such shares of
Stock under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Administrator shall, in its reasonable discretion, deem necessary or
advisable;

 

The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its reasonable discretion,
determine to be necessary or advisable; and

 

The receipt by the Company of full payment for such shares of Stock, including
payment of any applicable withholding tax, which may be in one or more of the
forms of consideration permitted under Section 4.4, subject to Section 10.1 of
the Plan.

 

A-5

--------------------------------------------------------------------------------


 

Rights as Stockholder.  The holder of the Option shall not be, nor have any of
the rights or privileges of, a stockholder of the Company in respect of any
shares of Stock purchasable upon the exercise of any part of the Option unless
and until such shares of Stock shall have been issued by the Company to such
holder (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company) and, once issued, such shares
of Stock shall be freely tradeable and non-forfeitable, except to the extent set
forth in the Stockholders Agreement, dated as of April 12, 2010, of the Company
(the “Stockholders Agreement”), and in Exhibit D to the Grant Notice.   No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the shares of Stock are issued, except as provided in
Article 11 of the Plan.

 

OTHER PROVISIONS

 

Option Generally Not Transferable.

 

Subject to Section 5.1(c), the Option may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution or, subject to the consent of the Administrator, pursuant to a DRO,
unless and until the shares of Stock underlying the Option have been issued, and
all restrictions applicable to such shares of Stock have lapsed.  Neither the
Option nor any interest or right therein shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

 

Unless transferred to a Permitted Transferee in accordance with Section 5.1(c),
during the lifetime of Participant, only Participant may exercise the Option or
any portion thereof, unless it has been disposed of pursuant to a DRO.  After
the death of Participant, any exercisable portion of the Option may, prior to
the time when the Option becomes unexercisable under Section 3.3, be exercised
by Participant’s personal representative or by any person empowered to do so
under the deceased Participant’s will or under the then applicable laws of
descent and distribution.

 

(c)                                  Notwithstanding any other provision in this
Agreement, with the consent of the Administrator and to the extent the Option is
designated as a Non-Qualified Stock Option, the Option may be transferred to,
exercised by and paid to one or more Permitted Transferees, subject to the terms
and conditions set forth in Section 10.3 of the Plan.  Subject to such
conditions and procedures as the Administrator may require, a Permitted
Transferee may exercise the Option or any portion thereof during the
Participant’s lifetime.

 

(d)                                 The Shares issuable upon exercise of the
Option shall also be subject to the transfer restrictions set forth in Exhibit D
to the Grant Notice.

 

A-6

--------------------------------------------------------------------------------


 

Adjustments.  The Participant acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
Article 11 of the Plan.

 

Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to Participant shall be
addressed to Participant at the address given beneath Participant’s signature on
the Grant Notice.  By a notice given pursuant to this Section 5.3, either party
may hereafter designate a different address for notices to be given to that
party.  Any notice which is required to be given to Participant shall, if
Participant is then deceased, be given to the person entitled to exercise his or
her Option pursuant to Section 4.1 by written notice under this Section 5.3. 
Any notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.

 

Titles.  Titles are provided herein for convenience only and are not to serve as
a basis for interpretation or construction of this Agreement.

 

Governing Law; Severability.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

Conformity to Securities Laws.  The Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations.  To the extent permitted by applicable law, the Plan, the
Grant Notice and this Agreement shall be deemed amended to the extent necessary
to conform to such laws, rules and regulations.

 

Entire Agreement; Amendments.  The Plan and this Agreement (including all
Exhibits hereto) constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.  This Agreement may not
be modified, amended or terminated except by an instrument in writing, signed by
Participant or such other person as may be permitted to exercise the Option
pursuant to Section 4.1 and by a duly authorized representative of the Company.

 

Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth in Section 5.1, this Agreement shall
be binding upon Participant and his or her heirs, executors, administrators,
successors and assigns.

 

Notification of Disposition.  If this Option is designated as an Incentive Stock
Option, Participant shall give prompt notice to the Company of any disposition
or other transfer of any

 

A-7

--------------------------------------------------------------------------------


 

shares of Stock acquired under this Agreement if such disposition or transfer is
made (a) within two years from the Grant Date with respect to such shares of
Stock or (b) within one year after the transfer of such shares of Stock to the
Participant.  Such notice shall specify the date of such disposition or other
transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by Participant in such disposition or other
transfer.

 

Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule. 
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

Not a Contract of Employment.  Nothing in this Agreement, the Grant Notice, or
the Plan shall confer upon the Participant any right to continue to serve as an
employee or other service provider of the Company or any Parent or Subsidiary.

 

5.12                           Stockholder Approval.  The Plan will be submitted
for approval by the Company’s stockholders within twelve months before or after
the date the Plan was initially adopted by the Board.  The Option may not be
exercised to any extent by anyone prior to the time when the Plan is approved by
the stockholders, and if such approval has not been obtained within twelve
months after the date the Plan was initially adopted by the Board, the Option
shall thereupon be canceled and become null and void.

 

A-8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO STOCK OPTION GRANT NOTICE

 

FORM OF EXERCISE NOTICE

 

Effective as of today,                              ,                    the
undersigned (“Participant”) hereby elects to exercise Participant’s option to
purchase                               shares of the Stock (the “Shares”) of
Image Entertainment, Inc. (the “Company”) under and pursuant to the Image
Entertainment, Inc. 2010 Equity Incentive Award Plan (the “Plan”) and the Stock
Option Grant Notice and Stock Option Agreement dated
                             ,          (the “Option Agreement”). Capitalized
terms used herein without definition shall have the meanings given in the Option
Agreement.

 

Grant Date:

 

 

 

 

 

 

Number of Shares of Stock as to which Option is Exercised:

 

 

 

 

 

Exercise Price per Share of Stock:

 

$

 

 

 

 

 

Total Exercise Price:

 

$

 

 

 

 

 

Certificate to be issued in name of:

 

 

 

 

 

Cash Payment delivered herewith:

 

$

 

(Representing the full Exercise Price for the

 

 

Shares, as well as any applicable withholding tax)

 

Type of Option:

o

Incentive Stock Option

 

o

 

Non-Qualified Stock Option

 

1.                                       Representations of Participant. 
Participant acknowledges that Participant has received, read and understood the
Plan and the Option Agreement. Participant agrees to abide by and be bound by
their terms and conditions

 

2.                                       Rights as Stockholder.  Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to Shares subject to the Option, notwithstanding the exercise of the
Option.  No adjustment will be made for a dividend or other right for which the
record date is prior to the date the Shares are issued, except as provided in
Article 11 of the Plan.  The Shares shall be freely tradeable and
non-forfeitable, except to the extent set forth in the Stockholders Agreement
and in Exhibit D to the Grant Notice.

 

3.                                       Tax Consultation.  Participant
understands that Participant may suffer adverse tax consequences as a result of
Participant’s purchase or disposition of the Shares.  Participant represents
that Participant has consulted with any tax consultants Participant deems
advisable in

 

B-1

--------------------------------------------------------------------------------


 

connection with the purchase or disposition of the Shares and that Participant
is not relying on the Company for any tax advice.

 

4.                                       Successors and Assigns.  This Agreement
shall inure to the benefit of the successors and assigns of the Company. 
Subject to the restrictions on transfer herein set forth, this Agreement shall
be binding upon Participant and his or her heirs, executors, administrators,
successors and assigns.

 

5.                                       Interpretation.  Any dispute regarding
the interpretation of this Agreement shall be submitted by Participant or by the
Company forthwith to the Administrator, which shall review such dispute at its
next regular meeting.  The resolution of such a dispute by the Administrator
shall be final and binding on the Company and on Participant.

 

6.                                       Governing Law; Severability.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, excluding that body of law pertaining to conflicts of law. 
Should any provision of this Agreement be determined by a court of law to be
illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.

 

7.                                       Notices.  Any notice required or
permitted hereunder shall be given in accordance with the provisions set forth
in Section 5.3 of the Option Agreement.

 

8.                                       Further Instruments.  The parties agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

 

9.                                       Entire Agreement.  The Plan and Option
Agreement are incorporated herein by reference.  This Agreement, the Plan and
the Option Agreement constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof.

 

B-2

--------------------------------------------------------------------------------


 

ACCEPTED BY:

 

SUBMITTED BY

IMAGE ENTERTAINMENT, INC.

 

PARTICIPANT:

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

CONSENT OF SPOUSE

 

I,                                         , spouse of
                                  , have read and approve the Option Agreement
and this Exercise Notice between my spouse and Image Entertainment, Inc.  In
consideration of granting of the right to my spouse to purchase shares of Image
Entertainment, Inc. set forth in the Option Agreement and this Exercise
Notice, I hereby appoint my spouse as my attorney-in-fact in respect to the
exercise of any rights under the Option Agreement and this Exercise Notice and
agree to be bound by the provisions of the Plan, the Option Agreement and this
Exercise Notice insofar as I may have any rights in said agreements or any
shares issued pursuant thereto under the community property laws or similar laws
relating to marital property in effect in the state of our residence as of the
date of the signing of the foregoing Exercise Notice.

 

 

Dated:

 

,

 

 

 

 

 

Signature of Spouse

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TO STOCK OPTION GRANT NOTICE

 

VESTING PROVISIONS

 

Capitalized terms used in this Exhibit C and not defined below shall have the
meanings given them in the Plan, the Grant Notice to which this Exhibit C is
attached or the Agreement attached thereto.  In the event of any inconsistency
between this Exhibit C, on the one hand, and the Plan, the Grant Notice or the
Agreement, on the other hand, the provisions of this Exhibit C shall govern.

 

1.                                       Vesting.  Subject to Section 2 below,
the Option shall vest as to 25% of the shares of Stock subject to the Option
(rounded up to the nearest whole share) on January 8, 2011, and as to 6.25% of
the total number of shares of Stock subject to the Option (rounded up to the
nearest whole share on the last day of each three-month period of Participant’s
continued service to the Company as an Employee thereafter, so that all of the
shares of Stock subject to the Option shall be vested on January 8, 2014.  The
term “Time Percentage” shall mean, as of any given date, a fraction, expressed
as a percentage, the numerator of which is the number of shares of Stock subject
to the portion of the Option that is then vested, and the denominator of which
is the total number of shares of Stock subject to the Option (disregarding, for
this purpose, whether the Option has been exercised in whole or in part).

 

2.                                       Accelerated Vesting.

 

(a)                                  In the event of Participant’s Termination
of Employment by the Company without Cause (as defined below) or by Participant
for Good Reason (as defined below), the Option shall vest and become exercisable
as to such number of shares of Stock subject to the Option as would have vested
during the one year period following the date of Participant’s Termination of
Employment had Participant remained an Employee through such date.  In addition,
the vested portion of the Option (whether vested prior to the Participant’s
Termination of Employment or by application of this Section 2(a)) shall remain
exercisable by Participant through the date that is one year following the date
of Participant’s Termination of Employment; provided, however, that in no event
shall the Option remain exercisable beyond the expiration date set forth in
Section 3.3(a) of the Agreement.  Notwithstanding the foregoing, the accelerated
vesting and extended exercisability of the Option outlined in this clause
(a) shall be contingent on Participant’s execution and non-revocation of the
Release (as defined below).

 

(b)                                 In the event of Participant’s Termination of
Employment as a result of the Company’s election not to extend the Employment
Period (as defined below) beyond the Initial Term (as defined below), the Option
shall vest and become exercisable as to 100% of the shares of Stock on the date
of Participant’s Termination of Employment.  In addition, the vested portion of
the Option (whether vested prior to the Participant’s Termination of Employment
or by application of this Section 2(b)) shall remain exercisable by Participant
through the date that is one year following the expiration of the Initial Term;
provided, however, that in no event shall the Option remain exercisable beyond
the expiration date set forth in Section 3.3(a) of the

 

C-1

--------------------------------------------------------------------------------


 

Agreement.  Notwithstanding the foregoing, the accelerated vesting and extended
exercisability of the Option outlined in this clause (b) shall be contingent on
Participant’s execution and non-revocation of the Release (as defined below).

 

(c)                                  To the extent not then vested or
exercisable, the Option shall vest and become exercisable as to 100% of the
shares of Stock subject to the Option in the event of a Change in Control prior
to Participant’s Termination of Employment

 

(d)                                 For purposes of this Exhibit B, the terms
“Cause,” “Employment Period,” “Good Reason,” “Initial Term” and “Release” shall
have the meanings given to such terms in that certain Employment Agreement dated
April 14, 2010, between Participant and the Company; provided that the “Initial
Term” shall mean such term without regard to any extension of the Employment
Period as a result of the Company’s failure to give less than 12 months’ notice
of non-extension of the Initial Term.

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TO STOCK OPTION GRANT NOTICE

 

TRANSFER RESTRICTIONS

 

Capitalized terms used in this Exhibit D and not defined below shall have the
meanings given them in the Plan, the Grant Notice to which this Exhibit D is
attached or the Agreement attached thereto.

 

1.                                       Transfer Restrictions.  The following
transfer restrictions shall apply to the shares issuable upon exercise of the
Option and shall be in addition to the restrictions set forth in Section 5.1 and
Exhibit C of the Agreement.

 

(a)                                  In consideration of the grant of the
Option, Participant agrees that Participant will not (and will cause any spouse
or immediate family of the spouse or the undersigned living in the Participant’s
household not to), without the prior written consent of the Administrator (which
consent may be withheld in its sole discretion), directly or indirectly, sell,
offer, contract or grant any option to sell (including without limitation any
short sale), pledge, transfer, establish an open “put equivalent position”
within the meaning of Rule 16a-1(h) under the Exchange Act, or otherwise dispose
of any shares of Stock issued or issuable upon the exercise of the Option
currently or hereafter owned either of record or beneficially (as defined in
Rule 13d-3 under the Exchange Act) by Participant (or such spouse or family
member), or publicly announce an intention to do any of the foregoing, unless
such shares constitute Transferable Shares (as defined below).

 

(b)                                 In addition, the foregoing restrictions
shall not apply to the transfer of any or all of the shares of Stock issued upon
exercise of the Option owned by Participant, either during his lifetime or on
death, by gift, will or the laws of descent and distribution to Participant’s
immediate family or to a trust the beneficiaries of which are exclusively
Participant and/or a member or members of his immediate family (provided that it
shall be a condition to such transfer that the donee, beneficiary, distributee
or transferee executes and delivers to Company an agreement stating that he, she
or it is receiving and holding the shares of Stock issued upon exercise of the
Option subject to the provisions of the Agreement, and there shall be no further
transfer or distribution of such shares of Stock, except in accordance with the
Agreement).

 

(c)                                  In addition, notwithstanding the
restrictions in this Exhibit D, the undersigned may at any time after the date
hereof (i) exercise the Option (including by any means set forth in Section 4.3
of the Agreement) (provided that in any such case the shares of Stock issued
upon exercise shall remain subject to the provisions of the Agreement and this
Exhibit D), or (ii) enter into a trading plan or modify an existing trading plan
meeting the requirements of Rule 10b5-1 under the Exchange Act relating to the
sale of shares of Stock issuable upon exercise of the Option, if then permitted
by the Company and applicable law

 

--------------------------------------------------------------------------------


 

(provided that the Shares subject to such trading plans may not be sold unless
and until they are Transferable Shares).

 

2.                                       Definitions.

 

(a)                                  For the purposes of this Exhibit D,
“immediate family” shall mean the spouse, domestic partner, lineal descendant
(including adopted children), father, mother, brother or sister of the
transferor.

 

(b)                                 For purposes of this Exhibit D,
“Transferable Shares” shall mean, as of any measurement date, such number of
shares of Stock issuable upon exercise of the Option as is equal to the greater
of (i) the Sale Percentage as of such date or (ii) the Release Percentage as of
such date.

 

(c)                                  For purposes of this Exhibit D, the
“Release Percentage” shall mean (i) prior to the date that is 18 months
following January 8, 2010, 0%, (ii) from the date that is 18 months following
January 8, 2010 until the date that is two years after January 8, 2010, (x) 50%
multiplied by (y) the Time Percentage (as defined in Exhibit C), (iii) from the
date that is two years following January 8, 2010 until the date that is thirty
months after January 8, 2010, (x) 75% multiplied by (y) the Time Percentage, 
and (iv) on and after the date that is 30 months after January 8, 2010, 100%.

 

(d)                                 For purposes of this Exhibit D, the “Sale
Percentage” shall mean, as of any measurement date, (i) 100% minus (ii) the
percentage of the shares of the Company’s Series C preferred stock (or the
shares of Stock issuable upon conversion thereof) originally purchased by the JH
Stockholders (as defined below) (including through exercise of the Additional
Purchase Right (as defined below)) still held by the JH Stockholders through the
date of measurement; provided that, for the avoidance of doubt, if the
Additional Purchase Right is exercised, Participant will not be required to
increase his ownership of Company securities and the Sale Percentage will be
applied to the Shares held as of such time.

 

(e)                                  For purposes of this Exhibit D, “JH
Stockholders” shall have the meaning given to such term in the Stockholders
Agreement.

 

(f)                                    For purposes of this Exhibit D,
“Additional Purchase Right” shall have the meaning given to such term in that
certain Securities Purchase Agreement dated as of December 21, 2009, among the
Company, JH Partners, LLC and the Investors listed on the schedule thereto, as
amended.

 

(g)                                 For purposes of this Exhibit D, the terms
“Cause” and “Good Reason” shall have the meanings given to such terms in that
certain Employment Agreement dated April 14, 2010, between Participant and the
Company.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Class B Stock Option Agreement

 

--------------------------------------------------------------------------------


 

IMAGE ENTERTAINMENT, INC.

 

2010 EQUITY INCENTIVE AWARD PLAN

 

STOCK OPTION GRANT NOTICE AND

STOCK OPTION AGREEMENT

 

Image Entertainment, Inc., a Delaware corporation (the “Company”), pursuant to
its 2010 Equity Incentive Award Plan (the “Plan”), hereby grants to the holder
listed below (“Participant”), an option to purchase the number of shares of the
Company’s common stock (“Stock”), set forth below (the “Option”).  This Option
is subject to all of the terms and conditions set forth herein and in the Stock
Option Agreement attached hereto as Exhibit A (the “Stock Option Agreement”) and
the Plan, which are incorporated herein by reference.  Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Stock Option and the Stock Option Agreement.

 

Participant:

 

John Avagliano

 

 

 

Grant Date:

 

 

 

 

 

 

Exercise Price per Share of Stock:

 

$

(2)

 

 

 

 

Total Exercise Price:

 

$

 

 

 

 

Total Number of Shares of Stock

 

 

shares, which

Subject to the Option:

 

represents       % of the Company’s fully diluted Stock (excluding the Company’s
outstanding and underwater stock options) as of January 8, 2010. The number of
Shares subject to this Stock Option represents 0.443% of the fully diluted
common stock of the Company at closing (excluding the Company’s outstanding and
underwater stock options) as of January 8, 2010 minus the number of shares of
Class B Restricted Stock granted to such Participant. The number of shares of
Stock shall be subject to adjustment for stock splits, stock dividends and other
events or transactions described in Section 11.1(a) of the Plan.

 

 

 

Expiration Date:

 

 

 

 

Type of Option:

o

Incentive Stock Option

 

o

 

Non-Qualified Stock Option

 

--------------------------------------------------------------------------------

(2)  Not to be less than $0.20 per share.

 

--------------------------------------------------------------------------------


 

Vesting Schedule:

 

The Option shall vest pursuant to the provisions of Exhibit C attached hereto.

 

By his or her signature, the Participant agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice.  The
Participant has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan.  Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan
or relating to the Option.

 

IMAGE ENTERTAINMENT, INC.

 

PARTICIPANT

 

 

 

By:

 

 

 

Print Name:

 

 

By:

 

Title:

 

 

Name:

 

 

 

 

Title:

 

Address:   20525 Nordhoff Street, Ste 200

Chatsworth, CA 91311

 

Address:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO STOCK OPTION GRANT NOTICE

 

STOCK OPTION AGREEMENT

 

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Image
Entertainment, Inc., a Delaware corporation (the “Company”), has granted to the
Participant an Option under the Company’s 2010 Equity Incentive Award Plan (the
“Plan”) to purchase the number of shares of Stock indicated in the Grant Notice.

 

GENERAL

 

Defined Terms.  Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.

 

Incorporation of Terms of Plan.  The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference.  In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.  Notwithstanding anything to the contrary contained in the Plan,
the Grant Notice or this Agreement, (a) Sections 5.3, 10.6, 11.2 and 11.3 of the
Plan shall not apply at any time to the Shares and (b) the Administrator shall
exercise its discretion only reasonably in good faith.

 

GRANT OF OPTION

 

Grant of Option.  In consideration of the Participant’s past and/or continued
employment with or service to the Company or a Parent or Subsidiary and for
other good and valuable consideration, effective as of the Grant Date set forth
in the Grant Notice (the “Grant Date”), the Company irrevocably grants to the
Participant the Option to purchase any part or all of an aggregate of the number
of shares of Stock set forth in the Grant Notice, upon the terms and conditions
set forth in the Plan, the Grant Notice and this Agreement.  Unless designated
as a Non-Qualified Stock Option in the Grant Notice, the Option shall be an
Incentive Stock Option to the maximum extent permitted by law.

 

Exercise Price.  The exercise price of the shares of Stock subject to the Option
shall be as set forth in the Grant Notice, without commission or other charge;
provided, however, that the price per share of the shares of Stock subject to
the Option shall not be less than 100% of the Fair Market Value of a share of
Stock on the Grant Date.  Notwithstanding the foregoing, if this Option is
designated as an Incentive Stock Option and the Participant owns (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any “subsidiary
corporation” of the Company or any “parent corporation” of the Company (each
within the meaning of Section 424 of the Code), the price per share of the
shares of Stock subject to the Option shall not be less than 110% of the Fair
Market Value of a share of Stock on the Grant Date.

 

A-1

--------------------------------------------------------------------------------


 

No Right to Continued Employment.  Nothing in the Plan, the Grant Notice, or
this Agreement shall confer upon the Participant any right to continue in the
employ or service of the Company or any Parent or Subsidiary or shall interfere
with or restrict in any way the rights of the Company and any Parent or
Subsidiary, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
except to the extent expressly provided otherwise in a written agreement between
the Company or a Parent or Subsidiary and the Participant.

 

PERIOD OF EXERCISABILITY

 

Commencement of Exercisability.

 

Subject to Sections 3.2, 3.3 and 5.6, the Option shall become vested and
exercisable in such amounts and at such times as are set forth in the Grant
Notice.

 

No portion of the Option which has not become vested and exercisable at the date
of the Participant’s Termination of Service shall thereafter become vested and
exercisable, except as may be otherwise provided in the Grant Notice or provided
by the Administrator or as set forth in a written agreement between the Company
and the Participant.

 

Duration of Exercisability.  The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative.  Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3.

 

Expiration of Option.  Subject to the provisions of Exhibit C to the Grant
Notice, the Option may not be exercised to any extent by anyone after the first
to occur of the following events:

 

The expiration of ten years from the Grant Date;

 

If this Option is designated as an Incentive Stock Option and the Participant
owned (within the meaning of Section 424(d) of the Code), at the time the Option
was granted, more than 10% of the total combined voting power of all classes of
stock of the Company or any “subsidiary corporation” of the Company or any
“parent corporation” of the Company (each within the meaning of Section 424 of
the Code), the expiration of five years from the Grant Date;

 

The expiration of three months from the date of the Participant’s Termination of
Service, unless such termination occurs by reason of the Participant’s death,
Disability or for Cause (as defined in Exhibit C to the Grant Notice); provided,
however, that if, during any part of such three month period, Participant’s
Option is not exercisable solely because of the condition set forth in
Section 4.5(b), Participant’s Option shall not expire until the earlier of the
Expiration Date or until it shall have been exercisable for an aggregate period
of thirty days after Participant’s Termination of Service;

 

A-2

--------------------------------------------------------------------------------


 

The expiration of one year from the date of the Participant’s death if
Participant dies prior to his or her Termination of Service or within three
months after his or her Termination of Service;

 

The expiration of one year from the date of the Participant’s Termination of
Service by reason of the Participant’s Disability; or

 

The date of Participant’s Termination of Service by the Company for Cause.

 

If the Participant’s option is an Incentive Stock Option, note that, to obtain
the federal income tax advantages associated with an “incentive stock option,”
the Code requires that at all times beginning on the date of grant of the
Participant’s Option and ending on the day three months before the date of
Participant’s Option’s exercise, Participant must be an Employee of the Company
or an affiliate, except in the event of Participant’s death or Disability.  The
Company has provided for extended exercisability of Participant’s Option under
certain circumstances for Participant’s benefit but cannot guarantee that
Participant’s Option will necessarily be treated as an “incentive stock option”
if Participant continues to be employed by or provide services to the Company or
an affiliate as a Consultant or Director after Participant’s employment
terminates or if Participant otherwise exercises its options more than three
months after the date Participant’s employment terminates.

 

In addition and for the avoidance of doubt, upon Termination of Service, the
Participant’s vested Option shall be subject to the call right specified in
Section 4 of the Stockholders Agreement (defined below).

 

Special Tax Consequences.  The Participant acknowledges that, to the extent that
the aggregate Fair Market Value (determined as of the time the Option is
granted) of all shares of Stock with respect to which Incentive Stock Options,
including the Option, are exercisable for the first time by the Participant in
any calendar year exceeds $100,000, the Option and such other options shall be
Non-Qualified Stock Options to the extent necessary to comply with the
limitations imposed by Section 422(d) of the Code.  The Participant further
acknowledges that the rule set forth in the preceding sentence shall be applied
by taking the Option and other “incentive stock options” into account in the
order in which they were granted, as determined under Section 422(d) of the Code
and the Treasury Regulations thereunder.

 

EXERCISE OF OPTION

 

Person Eligible to Exercise.  Except as provided in Section 5.1, during the
lifetime of the Participant, only the Participant may exercise the Option or any
portion thereof, unless it has been disposed of pursuant to a DRO.  After the
death of the Participant, any exercisable portion of the Option may, prior to
the time when the Option becomes unexercisable under Section 3.3, be exercised
by the Participant’s personal representative or by any person empowered to do so
under the deceased Participant’s will or under the then applicable laws of
descent and distribution.

 

A-3

--------------------------------------------------------------------------------


 

Partial Exercise.  Any exercisable portion of the Option or the entire Option,
if then wholly exercisable, may be exercised in whole or in part at any time
prior to the time when the Option or portion thereof becomes unexercisable under
Section 3.3.

 

Manner of Exercise.  The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third party
administrator or other person or entity designated by the Company) of all of the
following prior to the time when the Option or such portion thereof becomes
unexercisable under Section 3.3:

 

An Exercise Notice in writing signed by the Participant or any other person then
entitled to exercise the Option or portion thereof, stating that the Option or
portion thereof is thereby exercised, such notice complying with all applicable
rules established by the Administrator.  Such notice shall be substantially in
the form attached as Exhibit B to the Grant Notice (or such other form as is
prescribed by the Administrator);

 

The receipt by the Company of full payment for the shares of Stock with respect
to which the Option or portion thereof is exercised, including payment of any
applicable withholding tax, which may be in one or more of the forms of
consideration permitted under Section 4.4;

 

Any other written representations as may be required in the Administrator’s
reasonable discretion to evidence compliance with the Securities Act or any
other applicable law, rule, or regulation; and

 

In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Participant, appropriate
proof of the right of such person or persons to exercise the Option.

 

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

 

Method of Payment.  Payment of the exercise price and any applicable withholding
tax shall be by any of the following, or a combination thereof, at the election
of the Participant, subject to Section 10.1 of the Plan:

 

Cash;

 

Check;

 

Delivery of a notice that the Participant has placed a market sell order with a
broker with respect to shares of Stock then issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the aggregate
exercise price; provided, that payment of such proceeds is then made to the
Company upon settlement of such sale;

 

A-4

--------------------------------------------------------------------------------


 

With the consent of the Administrator, by delivery of a full recourse promissory
note on such terms and conditions as may be approved by the Administrator;

 

With the consent of the Administrator, surrender of other shares of Stock which
(A) in the case of shares of Stock acquired from the Company, have been owned by
the Participant for more than six (6) months on the date of surrender (or such
longer or shorter period as may be determined by the Administrator), and
(B) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the shares of Stock with respect to which the Option or
portion thereof is being exercised;

 

With the consent of the Administrator, surrendered shares of Stock issuable upon
the exercise of the Option having a Fair Market Value on the date of exercise
equal to the aggregate exercise price of the shares of Stock with respect to
which the Option or portion thereof is being exercised; or

 

With the consent of the Administrator, property of any kind which constitutes
good and valuable consideration.

 

(h)                                 Notwithstanding any other provision of the
Plan or this Agreement, if Participant is a Director or “executive officer” of
the Company within the meaning of Section 13(k) of the Exchange Act, he or she
shall not be permitted to make payment pursuant to this Section 4.4, or continue
any extension of credit with respect to such payment with a loan from the
Company or a loan arranged by the Company, in violation of Section 13(k) of the
Exchange Act.

 

Conditions to Issuance of Stock Certificates.  The shares of Stock deliverable
upon the exercise of the Option, or any portion thereof, may be either
previously authorized but unissued shares of Stock or issued shares of Stock
which have then been reacquired by the Company.  Such shares of Stock shall be
fully paid and nonassessable.  The Company shall not be required to issue or
deliver any shares of Stock purchased upon the exercise of the Option or portion
thereof prior to fulfillment of all of the following conditions which, with the
exception of Section 4.5(d), the Company agrees to use to best efforts to
promptly complete:

 

The admission of such shares of Stock to listing on all stock exchanges on which
such Stock is then listed;

 

The completion of any registration or other qualification of such shares of
Stock under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Administrator shall, in its reasonable discretion, deem necessary or
advisable;

 

The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its reasonable discretion,
determine to be necessary or advisable; and

 

The receipt by the Company of full payment for such shares of Stock, including
payment of any applicable withholding tax, which may be in one or more of the
forms of consideration permitted under Section 4.4, subject to Section 10.1 of
the Plan.

 

A-5

--------------------------------------------------------------------------------


 

Rights as Stockholder.  The holder of the Option shall not be, nor have any of
the rights or privileges of, a stockholder of the Company in respect of any
shares of Stock purchasable upon the exercise of any part of the Option unless
and until such shares of Stock shall have been issued by the Company to such
holder (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company) and, once issued, such shares
of Stock shall be freely tradeable and non-forfeitable, except to the extent set
forth in the Stockholders Agreement, dated as of April 12, 2010, of the Company
(the “Stockholders Agreement”).   No adjustment will be made for a dividend or
other right for which the record date is prior to the date the shares of Stock
are issued, except as provided in Article 11 of the Plan.

 

OTHER PROVISIONS

 

Option Generally Not Transferable.

 

Subject to Section 5.1(c), the Option may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution or, subject to the consent of the Administrator, pursuant to a DRO,
unless and until the shares of Stock underlying the Option have been issued, and
all restrictions applicable to such shares of Stock have lapsed.  Neither the
Option nor any interest or right therein shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

 

Unless transferred to a Permitted Transferee in accordance with Section 5.1(c),
during the lifetime of Participant, only Participant may exercise the Option or
any portion thereof, unless it has been disposed of pursuant to a DRO.  After
the death of Participant, any exercisable portion of the Option may, prior to
the time when the Option becomes unexercisable under Section 3.3, be exercised
by Participant’s personal representative or by any person empowered to do so
under the deceased Participant’s will or under the then applicable laws of
descent and distribution.

 

(c)                                  Notwithstanding any other provision in this
Agreement, with the consent of the Administrator and to the extent the Option is
designated as a Non-Qualified Stock Option, the Option may be transferred to,
exercised by and paid to one or more Permitted Transferees, subject to the terms
and conditions set forth in Section 10.3 of the Plan.  Subject to such
conditions and procedures as the Administrator may require, a Permitted
Transferee may exercise the Option or any portion thereof during the
Participant’s lifetime.

 

Adjustments.  The Participant acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
Article 11 of the Plan.

 

A-6

--------------------------------------------------------------------------------


 

Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to Participant shall be
addressed to Participant at the address given beneath Participant’s signature on
the Grant Notice.  By a notice given pursuant to this Section 5.3, either party
may hereafter designate a different address for notices to be given to that
party.  Any notice which is required to be given to Participant shall, if
Participant is then deceased, be given to the person entitled to exercise his or
her Option pursuant to Section 4.1 by written notice under this Section 5.3. 
Any notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.

 

Titles.  Titles are provided herein for convenience only and are not to serve as
a basis for interpretation or construction of this Agreement.

 

Governing Law; Severability.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

Conformity to Securities Laws.  The Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations.  To the extent permitted by applicable law, the Plan, the
Grant Notice and this Agreement shall be deemed amended to the extent necessary
to conform to such laws, rules and regulations.

 

Entire Agreement; Amendments.  The Plan and this Agreement (including all
Exhibits hereto) constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.  This Agreement may not
be modified, amended or terminated except by an instrument in writing, signed by
Participant or such other person as may be permitted to exercise the Option
pursuant to Section 4.1 and by a duly authorized representative of the Company.

 

Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth in Section 5.1, this Agreement shall
be binding upon Participant and his or her heirs, executors, administrators,
successors and assigns.

 

Notification of Disposition.  If this Option is designated as an Incentive Stock
Option, Participant shall give prompt notice to the Company of any disposition
or other transfer of any shares of Stock acquired under this Agreement if such
disposition or transfer is made (a) within two years from the Grant Date with
respect to such shares of Stock or (b) within one year after

 

A-7

--------------------------------------------------------------------------------


 

the transfer of such shares of Stock to the Participant.  Such notice shall
specify the date of such disposition or other transfer and the amount realized,
in cash, other property, assumption of indebtedness or other consideration, by
Participant in such disposition or other transfer.

 

Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule. 
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

Not a Contract of Employment.  Nothing in this Agreement, the Grant Notice, or
the Plan shall confer upon the Participant any right to continue to serve as an
employee or other service provider of the Company or any Parent or Subsidiary.

 

5.12                           Stockholder Approval.  The Plan will be submitted
for approval by the Company’s stockholders within twelve months before or after
the date the Plan was initially adopted by the Board.  The Option may not be
exercised to any extent by anyone prior to the time when the Plan is approved by
the stockholders, and if such approval has not been obtained within twelve
months after the date the Plan was initially adopted by the Board, the Option
shall thereupon be canceled and become null and void.

 

A-8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO STOCK OPTION GRANT NOTICE

 

FORM OF EXERCISE NOTICE

 

Effective as of today,                              ,                    the
undersigned (“Participant”) hereby elects to exercise Participant’s option to
purchase                               shares of the Stock (the “Shares”) of
Image Entertainment, Inc. (the “Company”) under and pursuant to the Image
Entertainment, Inc. 2010 Equity Incentive Award Plan (the “Plan”) and the Stock
Option Grant Notice and Stock Option Agreement dated
                             ,          (the “Option Agreement”). Capitalized
terms used herein without definition shall have the meanings given in the Option
Agreement.

 

Grant Date:

 

 

 

 

 

 

Number of Shares of Stock as to which Option is Exercised:

 

 

 

 

 

Exercise Price per Share of Stock:

 

$

 

 

 

 

 

Total Exercise Price:

 

$

 

 

 

 

 

Certificate to be issued in name of:

 

 

 

 

 

Cash Payment delivered herewith:

 

$

 

(Representing the full Exercise Price for the

 

 

Shares, as well as any applicable withholding tax)

 

Type of Option:

o

Incentive Stock Option

 

o

 

Non-Qualified Stock Option

 

1.                                       Representations of Participant. 
Participant acknowledges that Participant has received, read and understood the
Plan and the Option Agreement. Participant agrees to abide by and be bound by
their terms and conditions

 

2.                                       Rights as Stockholder.  Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to Shares subject to the Option, notwithstanding the exercise of the
Option.  No adjustment will be made for a dividend or other right for which the
record date is prior to the date the Shares are issued, except as provided in
Article 11 of the Plan.  The Shares shall be freely tradeable and
non-forfeitable, except to the extent set forth in the Stockholders Agreement.

 

3.                                       Tax Consultation.  Participant
understands that Participant may suffer adverse tax consequences as a result of
Participant’s purchase or disposition of the Shares.  Participant represents
that Participant has consulted with any tax consultants Participant deems
advisable in connection with the purchase or disposition of the Shares and that
Participant is not relying on the Company for any tax advice.

 

B-1

--------------------------------------------------------------------------------


 

4.                                       Successors and Assigns.  This Agreement
shall inure to the benefit of the successors and assigns of the Company. 
Subject to the restrictions on transfer herein set forth, this Agreement shall
be binding upon Participant and his or her heirs, executors, administrators,
successors and assigns.

 

5.                                       Interpretation.  Any dispute regarding
the interpretation of this Agreement shall be submitted by Participant or by the
Company forthwith to the Administrator, which shall review such dispute at its
next regular meeting.  The resolution of such a dispute by the Administrator
shall be final and binding on the Company and on Participant.

 

6.                                       Governing Law; Severability.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, excluding that body of law pertaining to conflicts of law. 
Should any provision of this Agreement be determined by a court of law to be
illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.

 

7.                                       Notices.  Any notice required or
permitted hereunder shall be given in accordance with the provisions set forth
in Section 5.3 of the Option Agreement.

 

8.                                       Further Instruments.  The parties agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

 

9.                                       Entire Agreement.  The Plan and Option
Agreement are incorporated herein by reference.  This Agreement, the Plan and
the Option Agreement constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof.

 

B-2

--------------------------------------------------------------------------------


 

ACCEPTED BY:

 

SUBMITTED BY

IMAGE ENTERTAINMENT, INC.

 

PARTICIPANT:

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

CONSENT OF SPOUSE

 

I,                                         , spouse of
                                  , have read and approve the Option Agreement
and this Exercise Notice between my spouse and Image Entertainment, Inc.  In
consideration of granting of the right to my spouse to purchase shares of Image
Entertainment, Inc. set forth in the Option Agreement and this Exercise
Notice, I hereby appoint my spouse as my attorney-in-fact in respect to the
exercise of any rights under the Option Agreement and this Exercise Notice and
agree to be bound by the provisions of the Plan, the Option Agreement and this
Exercise Notice insofar as I may have any rights in said agreements or any
shares issued pursuant thereto under the community property laws or similar laws
relating to marital property in effect in the state of our residence as of the
date of the signing of the foregoing Exercise Notice.

 

 

Dated:

 

,

 

 

 

 

 

Signature of Spouse

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TO STOCK OPTION GRANT NOTICE

 

VESTING PROVISIONS

 

Capitalized terms used in this Exhibit C and not defined below shall have the
meanings given them in the Plan, the Grant Notice to which this Exhibit C is
attached or the Agreement attached thereto.  In the event of any inconsistency
between this Exhibit C, on the one hand, and the Plan, the Grant Notice or the
Agreement, on the other hand, the provisions of this Exhibit C shall govern.

 

1.                                       Vesting.  Subject to Section 2 below,
the Option shall vest as to 100% of the shares of Stock subject to the Option
upon the earlier of (a) the achievement of the Company Stock Price Hurdle, or
(b) January 8, 2019, subject to Participant’s continued service to the Company
as an Employee through such vesting date.  For purposes of this Exhibit C, the
“Company Stock Price Hurdle” shall mean (A) the Fair Market Value of the Stock
(calculated pursuant to clause (i) or (ii) of Section 2.21 of the Plan only)
equaling or exceeding $0.0773 for any 20 out of 30 consecutive trading days
beginning on or after January 8, 2012 or (B) the occurrence of a Change in
Control in which the equity value per share of Stock in such Change in Control
transaction equals or exceeds $0.0773.

 

2.                                       Accelerated Vesting.

 

(a)                                  In the event of Participant’s Termination
of Employment by the Company without Cause (as defined below) or by Participant
for Good Reason (as defined below) prior to the vesting of the Option pursuant
to Section 1 above, the Option shall vest and become exercisable as to 100% of
the shares of Stock subject to the Option if the Company Stock Price Hurdle is
achieved on or before the date that is one year following such Termination of
Employment; provided that if there is not a Trading Market for the Stock at the
time of such Termination of Employment and there has not been an unbroken period
of six months during which there has been a Trading Market between such
Termination of Employment and the end of the one-year period following such
Termination of Employment, such one-year period shall be extended until the
earliest of (A) the last day of any unbroken six-month period during which there
has been a continuous Trading Market, (B) the occurrence of a Change of Control
and (C) the date that is five years following such Termination of Employment. 
In addition, the Option shall remain exercisable by Participant through the
later of (i) the date that is one year following such Termination of Employment
(if the Option has vested and become exercisable on or prior to such date) or
(ii) the date that is 30 days following the date on which the Option vests and
becomes exercisable pursuant to this clause (a); provided, however, that in no
event shall the Option remain exercisable beyond the expiration date set forth
in Section 3.3(a) of the Agreement.  Notwithstanding the foregoing, the
accelerated vesting and extended exercisability of the Option outlined in this
clause (a) shall be contingent on Participant’s execution and non-revocation of
the Release (as defined below).

 

(b)                                 In the event of Participant’s Termination of
Employment as a result of the

 

--------------------------------------------------------------------------------


 

Company’s election not to extend the Employment Period (as defined below) beyond
the Initial Term (as defined below) prior to the vesting of the Option pursuant
to Section 1 above, the Option shall vest and become exercisable as to 100% of
the shares of Stock subject to the Option if the Company Stock Price Hurdle is
achieved on or before the date that is one year following the expiration of the
Initial Term; provided that if there is not a Trading Market for the Stock at
the time of such Termination of Employment and there has not been an unbroken
period of six months during which there has been a Trading Market between such
Termination of Employment and the end of the one-year period following the
expiration of the Initial Term, such one-year period shall be extended until the
earliest of (A) the last day of any unbroken six-month period during which there
has been a continuous Trading Market, (B) the occurrence of a Change of Control
and (C) the date that is five years following the expiration of the Initial
Term.  In addition, the Option shall remain exercisable by Participant through
the later of (i) the date that is one year following the expiration of the
Initial Term (if the Option has vested and become exercisable on or prior to
such date) or (ii) the date that is 30 days following the date on which the
Option vests and becomes exercisable pursuant to this clause (a); provided,
however, that in no event shall the Option remain exercisable beyond the
expiration date set forth in Section 3.3(a) of the Agreement.  Notwithstanding
the foregoing, the accelerated vesting and extended exercisability of the Option
outlined in this clause (b) shall be contingent on Participant’s execution and
non-revocation of the Release (as defined below).

 

(d)                                 For purposes of this Exhibit B, the terms
“Cause,” “Employment Period,” “Good Reason,” “Initial Term” and “Release” shall
have the meanings given to such terms in that certain Employment Agreement dated
April 14, 2010, between Participant and the Company; provided that the “Initial
Term” shall mean such term without regard to any extension of the Employment
Period as a result of the Company’s failure to give less than 12 months’ notice
of non-extension of the Initial Term.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Class C Stock Option Agreement

 

--------------------------------------------------------------------------------


 

IMAGE ENTERTAINMENT, INC.

 

2010 EQUITY INCENTIVE AWARD PLAN

 

STOCK OPTION GRANT NOTICE AND

STOCK OPTION AGREEMENT

 

Image Entertainment, Inc., a Delaware corporation (the “Company”), pursuant to
its 2010 Equity Incentive Award Plan (the “Plan”), hereby grants to the holder
listed below (“Participant”), an option to purchase the number of shares of the
Company’s common stock (“Stock”), set forth below (the “Option”).  This Option
is subject to all of the terms and conditions set forth herein and in the Stock
Option Agreement attached hereto as Exhibit A (the “Stock Option Agreement”) and
the Plan, which are incorporated herein by reference.  Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Stock Option and the Stock Option Agreement.

 

Participant:

 

Producers Sales Organization

 

 

 

Grant Date:

 

 

 

 

 

 

Exercise Price per Share of Stock:

 

$

(3)

 

 

 

 

Total Exercise Price:

 

$

 

 

 

 

Total Number of Shares of Stock

 

 

shares, which

Subject to the Option:

 

represents       % of the Company’s fully diluted Stock (excluding the Company’s
outstanding and underwater stock options) as of January 8, 2010. The number of
Shares subject to this Stock Option represents 0.800% of the fully diluted
common stock of the Company at closing (excluding the Company’s outstanding and
underwater stock options) as of January 8, 2010 minus the number of shares of
Class C Restricted Stock granted to such Participant. The number of shares of
Stock shall be subject to adjustment for stock splits, stock dividends and other
events or transactions described in Section 11.1(a) of the Plan.

 

 

 

Expiration Date:

 

 

 

 

Type of Option:

o

Incentive Stock Option

 

o

 

Non-Qualified Stock Option

 

--------------------------------------------------------------------------------

(3)  Not to be less than $0.20 per share.

 

--------------------------------------------------------------------------------


 

Vesting Schedule:

 

The Option shall vest pursuant to the provisions of Exhibit C attached hereto.

 

By his or her signature, the Participant agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice.  The
Participant has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan.  Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan
or relating to the Option.

 

IMAGE ENTERTAINMENT, INC.

 

PARTICIPANT

 

 

 

By:

 

 

PRODUCERS SALES ORGANIZATION

Print Name:

 

 

By:

 

Title:

 

 

Name:

 

 

 

 

Title:

 

Address:   20525 Nordhoff Street, Ste 200

Chatsworth, CA 91311

 

Address:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO STOCK OPTION GRANT NOTICE

 

STOCK OPTION AGREEMENT

 

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Image
Entertainment, Inc., a Delaware corporation (the “Company”), has granted to the
Participant an Option under the Company’s 2010 Equity Incentive Award Plan (the
“Plan”) to purchase the number of shares of Stock indicated in the Grant Notice.

 

GENERAL

 

Defined Terms.  Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.

 

Incorporation of Terms of Plan.  The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference.  In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.  Notwithstanding anything to the contrary contained in the Plan,
the Grant Notice or this Agreement, (a) Sections 5.3, 10.6, 11.2 and 11.3 of the
Plan shall not apply at any time to the Shares and (b) the Administrator shall
exercise its discretion only reasonably in good faith.

 

GRANT OF OPTION

 

Grant of Option.  In consideration of the Participant’s past and/or continued
employment with or service to the Company or a Parent or Subsidiary and for
other good and valuable consideration, effective as of the Grant Date set forth
in the Grant Notice (the “Grant Date”), the Company irrevocably grants to the
Participant the Option to purchase any part or all of an aggregate of the number
of shares of Stock set forth in the Grant Notice, upon the terms and conditions
set forth in the Plan, the Grant Notice and this Agreement.  Unless designated
as a Non-Qualified Stock Option in the Grant Notice, the Option shall be an
Incentive Stock Option to the maximum extent permitted by law.

 

Exercise Price.  The exercise price of the shares of Stock subject to the Option
shall be as set forth in the Grant Notice, without commission or other charge;
provided, however, that the price per share of the shares of Stock subject to
the Option shall not be less than 100% of the Fair Market Value of a share of
Stock on the Grant Date.  Notwithstanding the foregoing, if this Option is
designated as an Incentive Stock Option and the Participant owns (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any “subsidiary
corporation” of the Company or any “parent corporation” of the Company (each
within the meaning of Section 424 of the Code), the price per share of the
shares of Stock subject to the Option shall not be less than 110% of the Fair
Market Value of a share of Stock on the Grant Date.

 

A-1

--------------------------------------------------------------------------------


 

No Right to Continued Employment.  Nothing in the Plan, the Grant Notice, or
this Agreement shall confer upon the Participant any right to continue in the
employ or service of the Company or any Parent or Subsidiary or shall interfere
with or restrict in any way the rights of the Company and any Parent or
Subsidiary, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
except to the extent expressly provided otherwise in a written agreement between
the Company or a Parent or Subsidiary and the Participant.

 

PERIOD OF EXERCISABILITY

 

Commencement of Exercisability.

 

Subject to Sections 3.2, 3.3 and 5.6, the Option shall become vested and
exercisable in such amounts and at such times as are set forth in the Grant
Notice.

 

No portion of the Option which has not become vested and exercisable at the date
of the Participant’s Termination of Service shall thereafter become vested and
exercisable, except as may be otherwise provided in the Grant Notice or provided
by the Administrator or as set forth in a written agreement between the Company
and the Participant.

 

Duration of Exercisability.  The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative.  Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3.

 

Expiration of Option.  Subject to the provisions of Exhibit C to the Grant
Notice, the Option may not be exercised to any extent by anyone after the first
to occur of the following events:

 

The expiration of ten years from the Grant Date;

 

If this Option is designated as an Incentive Stock Option and the Participant
owned (within the meaning of Section 424(d) of the Code), at the time the Option
was granted, more than 10% of the total combined voting power of all classes of
stock of the Company or any “subsidiary corporation” of the Company or any
“parent corporation” of the Company (each within the meaning of Section 424 of
the Code), the expiration of five years from the Grant Date;

 

The expiration of three months from the date of the Participant’s Termination of
Service, unless such termination occurs by reason of the Participant’s death,
Disability or for Cause (as defined in Exhibit C to the Grant Notice); provided,
however, that if, during any part of such three month period, Participant’s
Option is not exercisable solely because of the condition set forth in
Section 4.5(b), Participant’s Option shall not expire until the earlier of the
Expiration Date or until it shall have been exercisable for an aggregate period
of thirty days after Participant’s Termination of Service;

 

A-2

--------------------------------------------------------------------------------


 

The expiration of one year from the date of the Participant’s death if
Participant dies prior to his or her Termination of Service or within three
months after his or her Termination of Service;

 

The expiration of one year from the date of the Participant’s Termination of
Service by reason of the Participant’s Disability; or

 

The date of Participant’s Termination of Service by the Company for Cause.

 

If the Participant’s option is an Incentive Stock Option, note that, to obtain
the federal income tax advantages associated with an “incentive stock option,”
the Code requires that at all times beginning on the date of grant of the
Participant’s Option and ending on the day three months before the date of
Participant’s Option’s exercise, Participant must be an Employee of the Company
or an affiliate, except in the event of Participant’s death or Disability.  The
Company has provided for extended exercisability of Participant’s Option under
certain circumstances for Participant’s benefit but cannot guarantee that
Participant’s Option will necessarily be treated as an “incentive stock option”
if Participant continues to be employed by or provide services to the Company or
an affiliate as a Consultant or Director after Participant’s employment
terminates or if Participant otherwise exercises its options more than three
months after the date Participant’s employment terminates.

 

In addition and for the avoidance of doubt, upon Termination of Service, the
Participant’s vested Option shall be subject to the call right specified in
Section 4 of the Stockholders Agreement (defined below).

 

Special Tax Consequences.  The Participant acknowledges that, to the extent that
the aggregate Fair Market Value (determined as of the time the Option is
granted) of all shares of Stock with respect to which Incentive Stock Options,
including the Option, are exercisable for the first time by the Participant in
any calendar year exceeds $100,000, the Option and such other options shall be
Non-Qualified Stock Options to the extent necessary to comply with the
limitations imposed by Section 422(d) of the Code.  The Participant further
acknowledges that the rule set forth in the preceding sentence shall be applied
by taking the Option and other “incentive stock options” into account in the
order in which they were granted, as determined under Section 422(d) of the Code
and the Treasury Regulations thereunder.

 

EXERCISE OF OPTION

 

Person Eligible to Exercise.  Except as provided in Section 5.1, during the
lifetime of the Participant, only the Participant may exercise the Option or any
portion thereof, unless it has been disposed of pursuant to a DRO.  After the
death of the Participant, any exercisable portion of the Option may, prior to
the time when the Option becomes unexercisable under Section 3.3, be exercised
by the Participant’s personal representative or by any person empowered to do so
under the deceased Participant’s will or under the then applicable laws of
descent and distribution.

 

A-3

--------------------------------------------------------------------------------


 

Partial Exercise.  Any exercisable portion of the Option or the entire Option,
if then wholly exercisable, may be exercised in whole or in part at any time
prior to the time when the Option or portion thereof becomes unexercisable under
Section 3.3.

 

Manner of Exercise.  The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third party
administrator or other person or entity designated by the Company) of all of the
following prior to the time when the Option or such portion thereof becomes
unexercisable under Section 3.3:

 

An Exercise Notice in writing signed by the Participant or any other person then
entitled to exercise the Option or portion thereof, stating that the Option or
portion thereof is thereby exercised, such notice complying with all applicable
rules established by the Administrator.  Such notice shall be substantially in
the form attached as Exhibit B to the Grant Notice (or such other form as is
prescribed by the Administrator);

 

The receipt by the Company of full payment for the shares of Stock with respect
to which the Option or portion thereof is exercised, including payment of any
applicable withholding tax, which may be in one or more of the forms of
consideration permitted under Section 4.4;

 

Any other written representations as may be required in the Administrator’s
reasonable discretion to evidence compliance with the Securities Act or any
other applicable law, rule, or regulation; and

 

In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Participant, appropriate
proof of the right of such person or persons to exercise the Option.

 

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

 

Method of Payment.  Payment of the exercise price and any applicable withholding
tax shall be by any of the following, or a combination thereof, at the election
of the Participant, subject to Section 10.1 of the Plan:

 

Cash;

 

Check;

 

Delivery of a notice that the Participant has placed a market sell order with a
broker with respect to shares of Stock then issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the aggregate
exercise price; provided, that payment of such proceeds is then made to the
Company upon settlement of such sale;

 

A-4

--------------------------------------------------------------------------------


 

With the consent of the Administrator, by delivery of a full recourse promissory
note on such terms and conditions as may be approved by the Administrator;

 

With the consent of the Administrator, surrender of other shares of Stock which
(A) in the case of shares of Stock acquired from the Company, have been owned by
the Participant for more than six (6) months on the date of surrender (or such
longer or shorter period as may be determined by the Administrator), and
(B) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the shares of Stock with respect to which the Option or
portion thereof is being exercised;

 

With the consent of the Administrator, surrendered shares of Stock issuable upon
the exercise of the Option having a Fair Market Value on the date of exercise
equal to the aggregate exercise price of the shares of Stock with respect to
which the Option or portion thereof is being exercised; or

 

With the consent of the Administrator, property of any kind which constitutes
good and valuable consideration.

 

(h)                                 Notwithstanding any other provision of the
Plan or this Agreement, if Participant is a Director or “executive officer” of
the Company within the meaning of Section 13(k) of the Exchange Act, he or she
shall not be permitted to make payment pursuant to this Section 4.4, or continue
any extension of credit with respect to such payment with a loan from the
Company or a loan arranged by the Company, in violation of Section 13(k) of the
Exchange Act.

 

Conditions to Issuance of Stock Certificates.  The shares of Stock deliverable
upon the exercise of the Option, or any portion thereof, may be either
previously authorized but unissued shares of Stock or issued shares of Stock
which have then been reacquired by the Company.  Such shares of Stock shall be
fully paid and nonassessable.  The Company shall not be required to issue or
deliver any shares of Stock purchased upon the exercise of the Option or portion
thereof prior to fulfillment of all of the following conditions which, with the
exception of Section 4.5(d), the Company agrees to use to best efforts to
promptly complete:

 

The admission of such shares of Stock to listing on all stock exchanges on which
such Stock is then listed;

 

The completion of any registration or other qualification of such shares of
Stock under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Administrator shall, in its reasonable discretion, deem necessary or
advisable;

 

The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its reasonable discretion,
determine to be necessary or advisable; and

 

The receipt by the Company of full payment for such shares of Stock, including
payment of any applicable withholding tax, which may be in one or more of the
forms of consideration permitted under Section 4.4, subject to Section 10.1 of
the Plan.

 

A-5

--------------------------------------------------------------------------------


 

Rights as Stockholder.  The holder of the Option shall not be, nor have any of
the rights or privileges of, a stockholder of the Company in respect of any
shares of Stock purchasable upon the exercise of any part of the Option unless
and until such shares of Stock shall have been issued by the Company to such
holder (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company) and, once issued, such shares
of Stock shall be freely tradeable and non-forfeitable, except to the extent set
forth in the Stockholders Agreement, dated as of April 12, 2010, of the Company
(the “Stockholders Agreement”).   No adjustment will be made for a dividend or
other right for which the record date is prior to the date the shares of Stock
are issued, except as provided in Article 11 of the Plan.

 

OTHER PROVISIONS

 

Option Generally Not Transferable.

 

Subject to Section 5.1(c), the Option may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution or, subject to the consent of the Administrator, pursuant to a DRO,
unless and until the shares of Stock underlying the Option have been issued, and
all restrictions applicable to such shares of Stock have lapsed.  Neither the
Option nor any interest or right therein shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

 

Unless transferred to a Permitted Transferee in accordance with Section 5.1(c),
during the lifetime of Participant, only Participant may exercise the Option or
any portion thereof, unless it has been disposed of pursuant to a DRO.  After
the death of Participant, any exercisable portion of the Option may, prior to
the time when the Option becomes unexercisable under Section 3.3, be exercised
by Participant’s personal representative or by any person empowered to do so
under the deceased Participant’s will or under the then applicable laws of
descent and distribution.

 

(c)                                  Notwithstanding any other provision in this
Agreement, with the consent of the Administrator and to the extent the Option is
designated as a Non-Qualified Stock Option, the Option may be transferred to,
exercised by and paid to one or more Permitted Transferees, subject to the terms
and conditions set forth in Section 10.3 of the Plan.  Subject to such
conditions and procedures as the Administrator may require, a Permitted
Transferee may exercise the Option or any portion thereof during the
Participant’s lifetime.

 

Adjustments.  The Participant acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
Article 11 of the Plan.

 

A-6

--------------------------------------------------------------------------------


 

Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to Participant shall be
addressed to Participant at the address given beneath Participant’s signature on
the Grant Notice.  By a notice given pursuant to this Section 5.3, either party
may hereafter designate a different address for notices to be given to that
party.  Any notice which is required to be given to Participant shall, if
Participant is then deceased, be given to the person entitled to exercise his or
her Option pursuant to Section 4.1 by written notice under this Section 5.3. 
Any notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.

 

Titles.  Titles are provided herein for convenience only and are not to serve as
a basis for interpretation or construction of this Agreement.

 

Governing Law; Severability.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

Conformity to Securities Laws.  The Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations.  To the extent permitted by applicable law, the Plan, the
Grant Notice and this Agreement shall be deemed amended to the extent necessary
to conform to such laws, rules and regulations.

 

Entire Agreement; Amendments.  The Plan and this Agreement (including all
Exhibits hereto) constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.  This Agreement may not
be modified, amended or terminated except by an instrument in writing, signed by
Participant or such other person as may be permitted to exercise the Option
pursuant to Section 4.1 and by a duly authorized representative of the Company.

 

Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth in Section 5.1, this Agreement shall
be binding upon Participant and his or her heirs, executors, administrators,
successors and assigns.

 

Notification of Disposition.  If this Option is designated as an Incentive Stock
Option, Participant shall give prompt notice to the Company of any disposition
or other transfer of any shares of Stock acquired under this Agreement if such
disposition or transfer is made (a) within two years from the Grant Date with
respect to such shares of Stock or (b) within one year after

 

A-7

--------------------------------------------------------------------------------


 

the transfer of such shares of Stock to the Participant.  Such notice shall
specify the date of such disposition or other transfer and the amount realized,
in cash, other property, assumption of indebtedness or other consideration, by
Participant in such disposition or other transfer.

 

Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule. 
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

Not a Contract of Employment.  Nothing in this Agreement, the Grant Notice, or
the Plan shall confer upon the Participant any right to continue to serve as an
employee or other service provider of the Company or any Parent or Subsidiary.

 

5.12                           Stockholder Approval.  The Plan will be submitted
for approval by the Company’s stockholders within twelve months before or after
the date the Plan was initially adopted by the Board.  The Option may not be
exercised to any extent by anyone prior to the time when the Plan is approved by
the stockholders, and if such approval has not been obtained within twelve
months after the date the Plan was initially adopted by the Board, the Option
shall thereupon be canceled and become null and void.

 

A-8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO STOCK OPTION GRANT NOTICE

 

FORM OF EXERCISE NOTICE

 

Effective as of today,                              ,                    the
undersigned (“Participant”) hereby elects to exercise Participant’s option to
purchase                               shares of the Stock (the “Shares”) of
Image Entertainment, Inc. (the “Company”) under and pursuant to the Image
Entertainment, Inc. 2010 Equity Incentive Award Plan (the “Plan”) and the Stock
Option Grant Notice and Stock Option Agreement dated
                             ,          (the “Option Agreement”). Capitalized
terms used herein without definition shall have the meanings given in the Option
Agreement.

 

Grant Date:

 

 

 

 

 

 

Number of Shares of Stock as to which Option is Exercised:

 

 

 

 

 

Exercise Price per Share of Stock:

 

$

 

 

 

 

 

Total Exercise Price:

 

$

 

 

 

 

 

Certificate to be issued in name of:

 

 

 

 

 

Cash Payment delivered herewith:

 

$

 

(Representing the full Exercise Price for the

 

 

Shares, as well as any applicable withholding tax)

 

Type of Option:

o

Incentive Stock Option

 

o

 

Non-Qualified Stock Option

 

1.                                       Representations of Participant. 
Participant acknowledges that Participant has received, read and understood the
Plan and the Option Agreement. Participant agrees to abide by and be bound by
their terms and conditions

 

2.                                       Rights as Stockholder.  Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to Shares subject to the Option, notwithstanding the exercise of the
Option.  No adjustment will be made for a dividend or other right for which the
record date is prior to the date the Shares are issued, except as provided in
Article 11 of the Plan.  The Shares shall be freely tradeable and
non-forfeitable, except to the extent set forth in the Stockholders Agreement.

 

3.                                       Tax Consultation.  Participant
understands that Participant may suffer adverse tax consequences as a result of
Participant’s purchase or disposition of the Shares.  Participant represents
that Participant has consulted with any tax consultants Participant deems
advisable in connection with the purchase or disposition of the Shares and that
Participant is not relying on the Company for any tax advice.

 

B-1

--------------------------------------------------------------------------------


 

4.                                       Successors and Assigns.  This Agreement
shall inure to the benefit of the successors and assigns of the Company. 
Subject to the restrictions on transfer herein set forth, this Agreement shall
be binding upon Participant and his or her heirs, executors, administrators,
successors and assigns.

 

5.                                       Interpretation.  Any dispute regarding
the interpretation of this Agreement shall be submitted by Participant or by the
Company forthwith to the Administrator, which shall review such dispute at its
next regular meeting.  The resolution of such a dispute by the Administrator
shall be final and binding on the Company and on Participant.

 

6.                                       Governing Law; Severability.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, excluding that body of law pertaining to conflicts of law. 
Should any provision of this Agreement be determined by a court of law to be
illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.

 

7.                                       Notices.  Any notice required or
permitted hereunder shall be given in accordance with the provisions set forth
in Section 5.3 of the Option Agreement.

 

8.                                       Further Instruments.  The parties agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

 

9.                                       Entire Agreement.  The Plan and Option
Agreement are incorporated herein by reference.  This Agreement, the Plan and
the Option Agreement constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof.

 

B-2

--------------------------------------------------------------------------------


 

ACCEPTED BY:

 

SUBMITTED BY

IMAGE ENTERTAINMENT, INC.

 

PARTICIPANT:

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

CONSENT OF SPOUSE

 

I,                                         , spouse of
                                  , have read and approve the Option Agreement
and this Exercise Notice between my spouse and Image Entertainment, Inc.  In
consideration of granting of the right to my spouse to purchase shares of Image
Entertainment, Inc. set forth in the Option Agreement and this Exercise
Notice, I hereby appoint my spouse as my attorney-in-fact in respect to the
exercise of any rights under the Option Agreement and this Exercise Notice and
agree to be bound by the provisions of the Plan, the Option Agreement and this
Exercise Notice insofar as I may have any rights in said agreements or any
shares issued pursuant thereto under the community property laws or similar laws
relating to marital property in effect in the state of our residence as of the
date of the signing of the foregoing Exercise Notice.

 

 

Dated:

 

,

 

 

 

 

 

Signature of Spouse

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TO STOCK OPTION GRANT NOTICE

 

VESTING PROVISIONS

 

Capitalized terms used in this Exhibit C and not defined below shall have the
meanings given them in the Plan, the Grant Notice to which this Exhibit C is
attached or the Agreement attached thereto.  In the event of any inconsistency
between this Exhibit C, on the one hand, and the Plan, the Grant Notice or the
Agreement, on the other hand, the provisions of this Exhibit C shall govern.

 

1.                                       Vesting.  Subject to Section 2 below,
the Option shall vest as to 100% of the shares of Stock subject to the Option
upon the earlier of (a) the achievement of the Company Stock Price Hurdle, or
(b) January 8, 2019, subject to Participant’s continued service to the Company
as an Employee through such vesting date.  For purposes of this Exhibit C, the
“Company Stock Price Hurdle” shall mean (A) the Fair Market Value of the Stock
(calculated pursuant to clause (i) or (ii) of Section 2.21 of the Plan only)
equaling or exceeding $0.19 for any 20 out of 30 consecutive trading days
beginning on or after January 8, 2013 or (B) the occurrence of a Change in
Control in which the equity value per share of Stock in such Change in Control
transaction equals or exceeds $0.19.

 

2.                                       Accelerated Vesting.

 

(a)                                  In the event of Participant’s Termination
of Employment by the Company without Cause (as defined below) or by Participant
for Good Reason (as defined below) prior to the vesting of the Option pursuant
to Section 1 above, the Option shall vest and become exercisable as to 100% of
the shares of Stock subject to the Option if the Company Stock Price Hurdle is
achieved on or before the date that is one year following such Termination of
Employment; provided that if there is not a Trading Market for the Stock at the
time of such Termination of Employment and there has not been an unbroken period
of six months during which there has been a Trading Market between such
Termination of Employment and the end of the one-year period following such
Termination of Employment, such one-year period shall be extended until the
earliest of (A) the last day of any unbroken six-month period during which there
has been a continuous Trading Market, (B) the occurrence of a Change of Control
and (C) the date that is five years following such Termination of Employment. 
In addition, the Option shall remain exercisable by Participant through the date
that is one year following such Termination of Employment (if the Option has
vested and become exercisable on or prior to such date); provided, however, that
in no event shall the Option remain exercisable beyond the expiration date set
forth in Section 3.3(a) of the Agreement.  Notwithstanding the foregoing, the
accelerated vesting and extended exercisability of the Option outlined in this
clause (a) shall be contingent on Participant’s execution and non-revocation of
the Release (as defined below).

 

(b)                                 In the event of Participant’s Termination of
Employment as a result of the Company’s election not to extend the Employment
Period (as defined below) beyond the Initial Term (as defined below) prior to
the vesting of the Option pursuant to Section 1 above, the

 

--------------------------------------------------------------------------------


 

Option shall vest and become exercisable as to 100% of the shares of Stock
subject to the Option if the Company Stock Price Hurdle is achieved on or before
the date that is one year following the expiration of the Initial Term; provided
that if there is not a Trading Market for the Stock at the time of such
Termination of Employment and there has not been an unbroken period of six
months during which there has been a Trading Market between such Termination of
Employment and the end of the one-year period following the expiration of the
Initial Term, such one-year period shall be extended until the earliest of
(A) the last day of any unbroken six-month period during which there has been a
continuous Trading Market, (B) the occurrence of a Change of Control and (C) the
date that is five years following such Termination of Employment.  In addition,
the Option shall remain exercisable by Participant through the later of (i) the
date that is one year following the expiration of the Initial Term (if the
Option has vested and become exercisable on or prior to such date) or (ii) the
date that is 30 days following the date on which the Option vests and becomes
exercisable pursuant to this clause (a); provided, however, that in no event
shall the Option remain exercisable beyond the expiration date set forth in
Section 3.3(a) of the Agreement.  Notwithstanding the foregoing, the accelerated
vesting and extended exercisability of the Option outlined in this clause
(b) shall be contingent on Participant’s execution and non-revocation of the
Release (as defined below).

 

(c)                                  The Option shall vest and become
exercisable as to one hundred percent (100%) of the shares of Stock subject to
the Option in the event of a Change in Control prior to Participant’s
Termination of Employment, provided that the price per share of Stock pursuant
to the Change in Control transaction equals or exceeds $0.19.

 

(d)                                 For purposes of this Exhibit B, the terms
“Cause,” “Employment Period,” “Good Reason,” “Initial Term” and “Release” shall
have the meanings given to such terms in that certain Employment Agreement dated
April 14, 2010, between Participant and the Company; provided that the “Initial
Term” shall mean such term without regard to any extension of the Employment
Period as a result of the Company’s failure to give less than 12 months’ notice
of non-extension of the Initial Term.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Class A Restricted Stock Award Agreement

 

3

--------------------------------------------------------------------------------


 

IMAGE ENTERTAINMENT, INC.

 

2010 EQUITY INCENTIVE AWARD PLAN

 

RESTRICTED STOCK AWARD GRANT NOTICE AND
RESTRICTED STOCK AWARD AGREEMENT

 

Image Entertainment, Inc., a Delaware corporation (the “Company”), pursuant to
its 2010 Equity Incentive Award Plan (the “Plan”), hereby grants to the
individual listed below (“Participant”) the number of shares of the Company’s
Stock (the “Shares”) set forth below.  This Restricted Stock award is subject to
all of the terms and conditions as set forth herein and in the Restricted Stock
Award Agreement attached hereto as Exhibit A (the “Restricted Stock Agreement”)
and the Plan, which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Restricted Stock Agreement.

 

Participant:

 

Producers Sales Organization

 

 

 

Grant Date:

 

 

 

 

 

Grant Number:

 

 

 

 

 

Total Number of Shares of Restricted Stock:

 

 

 

 

Shares, which represents       % of the Company’s fully-diluted Stock (excluding
the Company’s outstanding and underwater stock options) as of January 8, 2010.
The number of Shares shall have a value equal to (i) the difference between the
Fair Market Value of a share of common stock on the date of grant of the Options
(but not less than $0.20 per share) and $0.0366, multiplied by (ii) the number
of shares of common stock representing 3.201% of the fully diluted common stock
(excluding the Company’s outstanding and underwater stock options) as of
January 8, 2010. The number of Shares shall be subject to adjustment for stock
splits, stock dividends and other events or transactions described at
Section 11.1(a) of the Plan.

 

 

 

Vesting Schedule:

 

The Shares shall be released from the Forfeiture Restriction set forth in
Section 2.1 of the Restricted Stock Agreement on the dates and in the amounts
indicated in Exhibit B to this Grant Notice.

 

By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Agreement and this Grant Notice.
Participant has reviewed the Restricted Stock Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Restricted Stock Agreement and the Plan.  Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the

 

4

--------------------------------------------------------------------------------


 

Plan, this Grant Notice or the Restricted Stock Agreement.

 

IMAGE ENTERTAINMENT, INC.

 

PARTICIPANT

 

 

 

By:

 

 

PRODUCERS SALES ORGANIZATION

Print Name:

 

 

By:

 

Title:

 

 

Name:

 

 

 

 

Title:

 

Address:   20525 Nordhoff Street, Ste 200

Chatsworth, CA 91311

 

Address:

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) to which
this Restricted Stock Award Agreement (this “Agreement”) is attached, Image
Entertainment, Inc., a Delaware corporation (the “Company”), has granted to
Participant the right to purchase the number of shares of Restricted Stock under
the Company’s 2010 Equity Incentive Award Plan (the “Plan”) indicated in the
Grant Notice. The Shares are subject to the terms and conditions of the Plan
which are incorporated herein by reference.  Capitalized terms not specifically
defined herein shall have the meanings specified in the Plan and the Grant
Notice.

 

ARTICLE I
ISSUANCE OF SHARES

 

1.1                                 Issuance of Shares.  Pursuant to the Plan
and subject to the terms and conditions of this Agreement, effective on the
Grant Date, the Company irrevocably grants to Participant the number of shares
of Stock set forth in the Grant Notice (the “Shares”), in consideration of
Participant’s employment with or service to the Company or one of its
Subsidiaries on or before the Grant Date, for which the Administrator has
determined Participant has not been fully compensated, and the Administrator has
determined that the benefit received by the Company as a result of such
employment or service has a value that exceeds the aggregate par value of the
Shares, which Shares, when issued in accordance with the terms hereof, shall be
fully paid and nonassessable.  Notwithstanding anything to the contrary
contained in the Plan, the Grant Notice or this Agreement, (a) Sections 10.6,
11.2 and 11.3 of the Plan shall not apply at any time to the Shares and (b) the
Administrator shall exercise its discretion only reasonably in good faith.

 

1.2                                 Issuance Mechanics.  On the Grant Date, the
Company shall issue the Shares to Participant and shall (a) cause a stock
certificate or certificates representing the Shares to be registered in the name
of Participant, or (b) cause such Shares to be held in book entry form.  If a
stock certificate is issued, it shall be delivered to and held in custody by the
Company and shall bear the restrictive legends required by Section 4.1 below. 
If the Shares are held in book entry form, then such entry will reflect that the
Shares are subject to the restrictions of this Agreement.  Participant’s
execution of a stock assignment in the form attached as Exhibit C to the Grant
Notice (the “Stock Assignment”) shall be a condition to the issuance of the
Shares.

 

ARTICLE II
FORFEITURE AND TRANSFER RESTRICTIONS

 

2.1                                 Forfeiture Restriction.  Subject to the
provisions of Section 2.2 below and Exhibit B to the Grant Notice, in the event
of Participant’s cessation of Service for any reason, including as a result of
Participant’s death or Disability, all of the Unreleased Shares (as defined
below) shall thereupon be forfeited immediately and without any further action
by the Company (the “Forfeiture Restriction”).  Upon the occurrence of such a
forfeiture, the Company shall become the legal and beneficial owner of the
Unreleased Shares and all rights and interests therein or relating thereto, and
the Company shall have the right to retain and transfer to its own name the
number of Unreleased Shares being forfeited by Participant.  The Unreleased
Shares and Participant’s executed Stock Assignment in the form attached as
Exhibit C to the Grant Notice

 

A-1

--------------------------------------------------------------------------------


 

shall be held by the Company in accordance with Section 2.4 until the Shares are
forfeited as provided in this Section 2.1, until such Unreleased Shares are
fully released from the Forfeiture Restriction, or until such time as this
Agreement no longer is in effect (e.g., upon Termination of Service). 
Participant hereby authorizes and directs the Secretary of the Company, or such
other person designated by the Committee, to transfer the Unreleased Shares
which have been forfeited pursuant to this Section 2.1 from Participant to the
Company.

 

2.2                                 Release of Shares from Forfeiture
Restriction.  The Shares shall be released from the Forfeiture Restriction in
accordance with the vesting schedule set forth in the Grant Notice.  Any of the
Shares which, from time to time, have not yet been released from the Forfeiture
Restriction are referred to herein as “Unreleased Shares.”  In the event any of
the Shares are released from the Forfeiture Restriction, any dividends or other
distributions paid on such Shares and held by the Company pursuant to
Section 2.4 shall be promptly paid by the Company to Participant.  As soon as
administratively practicable following the release of any Shares from the
Forfeiture Restriction, the Company shall, as applicable, either deliver to
Participant the certificate or certificates representing such Shares in the
Company’s possession belonging to Participant, or, if the Shares are held in
book entry form, then the Company shall remove the notations on the book form. 
Participant (or the beneficiary or personal representative of Participant in the
event of Participant’s death or incapacity, as the case may be) shall deliver to
the Company any representations or other documents or assurances as the Company
or its representatives deem necessary or advisable in connection with any such
delivery.

 

2.3                                 Transfer Restriction.  No Unreleased Shares
or any interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of the Participant or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.  The
Shares shall also be subject to the transfer restrictions set forth in Exhibit D
to the Grant Notice.

 

2.4                                 Escrow.  The Unreleased Shares and
Participant’s executed Stock Assignment shall be held by the Company until the
Shares are forfeited as provided in Section 2.1, until such Unreleased Shares
are fully released from the Forfeiture Restriction, or until such time as this
Agreement no longer is in effect  (e.g., upon Termination of Service).  In such
event, Participant shall not retain physical custody of any certificates
representing Unreleased Shares issued to Participant.  Participant, by
acceptance of this Award, shall be deemed to appoint, and does so appoint, the
Company and each of its authorized representatives as Participant’s
attorney(s)-in-fact to effect any transfer of forfeited Unreleased Shares (and
any dividends or other distributions paid on such Shares) to the Company as may
be required pursuant to the Plan or this Agreement, and to execute such
representations or other documents or assurances as the Company or such
representatives deem necessary or advisable in connection with any such
transfer.  The Company, or its designee, shall not be liable for any act it may
do or omit to do with respect to holding the Shares in escrow and while acting
in good faith and in the exercise of its judgment.

 

2.5                                 Rights as Stockholder.  Except as otherwise
provided herein, upon issuance of the Shares by the Company, Participant shall
have all the rights of a stockholder with respect to said Shares,

 

A-2

--------------------------------------------------------------------------------


 

subject to the restrictions herein, including the right to vote the Shares and
to receive all dividends or other distributions paid or made with respect to the
Shares.  In addition, the Shares shall be subject to the Stockholders Agreement,
dated as of April 12, 2010, of the Company (the “Stockholders Agreement”), to
the extent provided therein.

 

ARTICLE III

 

TAXATION REPRESENTATIONS

 

Participant represents to the Company the following:

 

(a)                                  Participant has reviewed with his or her
own tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement.  Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents.  Participant understands that Participant (and
not the Company) shall be responsible for his or her own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, the Company shall be entitled to require payment (which payment
may be made in cash, by deduction from other compensation payable to Participant
or in any form of consideration permitted by the Plan) of any sums required by
federal, state or local tax law to be withheld with respect to the issuance,
lapsing of restrictions on or sale of the Shares.   The Company shall not be
obligated to deliver any stock certificate representing vested Shares to
Participant or Participant’s legal representative, or, if the Shares are held in
book entry form, to remove the notations on the book form, unless and until
Participant or Participant’s legal representative shall have paid or otherwise
satisfied in full the amount of all federal, state and local taxes applicable to
the taxable income of Participant resulting from the issuance, lapsing of
restrictions on or sale of the Shares.

 

ARTICLE IV
RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS

 

4.1                                 Legends.  The certificate or certificates
representing the Shares, if any, shall bear the following legend (as well as any
legends required by the Company’s charter and applicable state and federal
corporate and securities laws):

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

4.2                                 Refusal to Transfer; Stop-Transfer Notices. 
The Company shall not be required (a) to transfer on its books any Shares that
have been sold or otherwise transferred in violation of any of the provisions of
this Agreement or (b) to treat as owner of such Shares or to accord the right to
vote or pay dividends to any purchaser or other transferee to whom such Shares
shall have been so transferred.  Participant agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company

 

A-3

--------------------------------------------------------------------------------


 

may issue appropriate “stop transfer” instructions to its transfer agent, if
any, and that, if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records.

 

4.3                                 Removal of Legend.  After such time as the
Forfeiture Restriction shall have lapsed with respect to the Shares, and upon
Participant’s request, a new certificate or certificates representing such
Shares shall be issued without the legend referred to in Section 4.1 and
delivered to Participant.  If the Shares are held in book entry form, the
Company shall cause any restrictions noted on the book form to be removed.  In
addition, for the avoidance of doubt, at such time, such Shares shall be freely
transferable and non-forfeitable, and only subject to the Stockholders Agreement
and Exhibit D to the Grant Notice.

 

ARTICLE V

MISCELLANEOUS

 

5.1                                 Governing Law.  This Agreement and all acts
and transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Delaware, without giving effect to principles of conflicts of
law.

 

5.2                                 Entire Agreement; Enforcement of Rights.  
This Agreement and the Plan set forth the entire agreement and understanding of
the parties relating to the subject matter herein and merge all prior
discussions between them.  No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the parties to this Agreement.

 

5.3                                 Severability.  If one or more provisions of
this Agreement are held to be unenforceable under applicable law, the parties
agree to renegotiate such provision in good faith.  In the event that the
parties cannot reach a mutually agreeable and enforceable replacement for such
provision, then (a) such provision shall be excluded from this Agreement,
(b) the balance of the Agreement shall be interpreted as if such provision were
so excluded and (c) the balance of the Agreement shall be enforceable in
accordance with its terms.

 

5.4                                 Notices.  Any notice required or permitted
by this Agreement shall be in writing and shall be deemed sufficient when
delivered personally or sent by electronic mail (with return receipt requested
and received) or fax or forty-eight (48) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and addressed to
the party to be notified, if to the Company, at its principal offices, and if to
Participant, at Participant’s address, electronic mail address or fax number in
the Company’s employee records or as subsequently modified by written notice.

 

5.5                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one instrument.

 

5.6                                 Successors and Assigns.  The rights and
benefits of this Agreement shall inure to the benefit of, and be enforceable by
the Company’s successors and assigns.  The Company may assign its rights under
this Agreement to any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company without the prior written consent of Participant.
The rights and obligations of Participant under this Agreement may only be
assigned with the prior written consent of the Company.

 

5.7                                 Conformity to Securities Laws.  Participant
acknowledges that the Plan is intended to conform to the extent necessary with
all provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Shares are to be
issued, only in

 

A-4

--------------------------------------------------------------------------------


 

such a manner as to conform to such laws, rules and regulations.  To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.

 

5.8                                 NO RIGHT TO CONTINUED SERVICE.  THE
PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE LAPSING OF THE FORFEITURE
RESTRICTION PURSUANT TO SECTION 2.1 HEREOF IS EARNED ONLY BY CONTINUING SERVICE
TO THE COMPANY OR ITS SUBSIDIARIES AS AN “AT WILL” EMPLOYEE OR CONSULTANT OF THE
COMPANY OR ITS SUBSIDIARIES OR AN INDEPENDENT DIRECTOR OF THE COMPANY (AND NOT
THROUGH THE ACT OF BEING HIRED OR ACQUIRING SHARES HEREUNDER).  THE PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE FORFEITURE RESTRICTION SCHEDULE SET FORTH HEREIN
DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN
EMPLOYEE, CONSULTANT OR INDEPENDENT DIRECTOR FOR SUCH PERIOD, FOR ANY PERIOD, OR
AT ALL, AND SHALL NOT INTERFERE WITH THE COMPANY’S OR ANY OF ITS SUBSIDIARIES’
RIGHT TO TERMINATE THE PARTICIPANT’S EMPLOYMENT OR SERVICE TO THE COMPANY AT ANY
TIME.

 

A-5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

VESTING PROVISIONS

 

Capitalized terms used in this Exhibit B and not defined below shall have the
meanings given them in the Plan, the Grant Notice to which this Exhibit B is
attached or the Agreement attached thereto.  In the event of any inconsistency
between this Exhibit B, on the one hand, and the Plan, the Grant Notice or the
Agreement, on the other hand, the provisions of this Exhibit B shall govern.

 

1.                                       Vesting.  Subject to Section 2 below,
as of any measurement date, such aggregate number of Shares (rounded up to the
next whole Share) shall be considered to have been released from the Forfeiture
Restriction as is determined by multiplying (a) the Time Percentage (as defined
below) as of such date by (b) the Sale Percentage (as defined below) as of such
date.

 

2.                                       Accelerated Vesting.

 

(a)                                  In the event of Participant’s Termination
of Employment by the Company without Cause (as defined below) or by Participant
for Good Reason (as defined below), such number of Shares as would have been
released from the Forfeiture Restriction during the one year period following
the date of Participant’s Termination of Employment had Participant remained an
Employee through such date shall vest and be released from the Forfeiture
Restriction as of the date of Participant’s Termination of Employment.  In the
event of Participant’s Termination of Employment as a result of the Company’s
election not to extend the Employment Period (as defined below) beyond the
Initial Term (as defined below), 100% of the Shares shall vest and be released
from the Forfeiture Restriction as of the date of Participant’s Termination of
Employment.

 

(b)                                 To the extent not then vested, 100% of the
Shares shall be released from the Forfeiture Restriction in the event of a
Change in Control prior to Participant’s Termination of Employment.

 

(c)                                  Notwithstanding the foregoing, the
accelerated release of Shares from the Forfeiture Restriction outlined in
Section 2(a) and the increase in the Sale Percentage pursuant to the proviso in
Section 3(b) as a result of certain Terminations of Employment shall be
contingent on Participant’s execution and non-revocation of the Release (as
defined below).

 

3.                                       Definitions.

 

(a)                                  For purposes of this Exhibit B, the “Time
Percentage” shall mean (i) 25% as of January 8, 2011, plus (ii) an additional
6.25% for each three-month period of Participant’s continued service to the
Company as an Employee thereafter.

 

(b)                                 For purposes of this Exhibit B, the “Sale
Percentage” shall mean, as of any date, (i) 100% minus (ii) the percentage of
the shares of the Company’s Series C preferred

 

B-1

--------------------------------------------------------------------------------


 

stock (or the shares of Stock issuable upon conversion thereof) originally
purchased by the JH Stockholders (as defined below) (including through exercise
of the Additional Purchase Right (as defined below) still held by the JH
Stockholders through the date of measurement; provided that the Sale Percentage
shall be deemed to be 100% on the first to occur of (x) January 8, 2015 or
(y) the date of Participant’s Termination of Employment by the Company without
Cause (as defined below), by Participant for Good Reason (as defined below) or
as a result of Participant’s death or Disability, or in the event of
Participant’s Termination of Employment as a result of the Company’s election
not to extend the Employment Period (as defined below); and, provided, further,
that for the avoidance of doubt, if the Additional Purchase Right is exercised,
Participant will not be required to increase his ownership of Company securities
and the Sale Percentage will be applied to the Shares held as of such time.

 

(c)                                  For purposes of this Exhibit B, “JH
Stockholders” shall have the meaning given to such term in the Stockholders
Agreement.

 

(d)                                 For purposes of this Exhibit B, “Additional
Purchase Right” shall have the meaning given to such term in that certain
Securities Purchase Agreement dated as of December 21, 2009, among the Company,
JH Partners, LLC and the Investors listed on the schedule thereto, as amended.

 

(e)                                  For purposes of this Exhibit B, the terms
“Cause,” “Employment Period,” “Good Reason,” “Initial Term” and “Release” shall
have the meanings given to such terms in that certain Employment Agreement dated
April 14, 2010, between Participant and the Company; provided that the “Initial
Term” shall mean such term without regard to any extension of the Employment
Period as a result of the Company’s failure to give less than 12 months’ notice
of non-extension of the Initial Term.

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

STOCK ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned, [Name of Participant], hereby sells,
assigns and transfers unto IMAGE ENTERTAINMENT, INC., a Delaware corporation,
               shares of the Common Stock of IMAGE ENTERTAINMENT, INC., a
Delaware corporation, standing in its name of the books of said corporation
represented by Certificate No.            herewith and do hereby irrevocably
constitute and appoint                                        to transfer the
said stock on the books of the within named corporation with full power of
substitution in the premises.

 

This Stock Assignment may be used only in accordance with the Restricted Stock
Award Grant Notice and Restricted Stock Award Agreement between IMAGE
ENTERTAINMENT, INC. and the undersigned dated                   , 200    .

 

 

Dated:                               ,                          

 

 

[Name of Participant]

 

 

INSTRUCTIONS:  Please do not fill in the blanks other than the signature line. 
The purpose of this assignment is to enable the Company to enforce the
Forfeiture Restriction as set forth in the Stock Award Grant Notice and
Restricted Stock Award Agreement, without requiring additional signatures on the
part of the stockholder.

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

TRANSFER RESTRICTIONS

 

Capitalized terms used in this Exhibit D and not defined below shall have the
meanings given them in the Plan, the Grant Notice to which this Exhibit D is
attached or the Agreement attached thereto.

 

1.                                       Transfer Restrictions.  The following
transfer restrictions shall apply to the Shares and shall be in addition to the
restrictions set forth in Section 2.3 and Exhibit B of the Agreement.

 

(a)                                  In consideration of the grant of the
Shares, Participant agrees that Participant will not (and will cause any spouse
or immediate family of the spouse or the undersigned living in the Participant’s
household not to), without the prior written consent of the Administrator (which
consent may be withheld in its sole discretion), directly or indirectly, sell,
offer, contract or grant any option to sell (including without limitation any
short sale), pledge, transfer, establish an open “put equivalent position”
within the meaning of Rule 16a-1(h) under the Exchange Act, or otherwise dispose
of any of the Shares currently or hereafter owned either of record or
beneficially (as defined in Rule 13d-3 under the Exchange Act) by Participant
(or such spouse or family member), or publicly announce an intention to do any
of the foregoing, unless such Shares constitute Transferable Shares (as defined
below).

 

(b)                                 In addition, the foregoing restrictions
shall not apply to the transfer of any or all of the Shares, either during his
lifetime or on death, by gift, will or the laws of descent and distribution to
Participant’s immediate family or to a trust the beneficiaries of which are
exclusively Participant and/or a member or members of his immediate family
(provided that it shall be a condition to such transfer that the donee,
beneficiary, distributee or transferee executes and delivers to Company an
agreement stating that he, she or it is receiving and holding the Shares subject
to the provisions of the Agreement, and there shall be no further transfer or
distribution of such Shares, except in accordance with the Agreement).

 

(c)                                  In addition, notwithstanding the
restrictions in this Exhibit D, the undersigned may at any time after the date
hereof enter into a trading plan or modify an existing trading plan meeting the
requirements of Rule 10b5-1 under the Exchange Act relating to the sale of the
Shares, if then permitted by the Company and applicable law (provided that the
Shares subject to such trading plans may not be sold unless and until they are
Transferable Shares).

 

2.                                       Definitions.

 

(a)                                  For the purposes of this Exhibit D,
“immediate family” shall mean the spouse, domestic partner, lineal descendant
(including adopted children), father, mother, brother or sister of the
transferor.

 

--------------------------------------------------------------------------------


 

(b)                                 For purposes of this Exhibit D,
“Transferable Shares” shall mean, as of any measurement date, such number of the
Shares as is equal to the greater of (i) the Sale Percentage as of such date or
(ii) the Release Percentage as of such date.

 

(c)                                  For purposes of this Exhibit D, the
“Release Percentage” shall mean (i) 0% prior to January 8, 2015 and (ii) 100% on
and after January 8, 2015.

 

(d)                                 For purposes of this Exhibit D, the “Sale
Percentage” shall mean, as of any measurement date, (i) 100% minus (ii) the
percentage of the shares of the Company’s Series C preferred stock (or the
shares of Stock issuable upon conversion thereof) originally purchased by the JH
Stockholders (as defined below) (including through exercise of the Additional
Purchase Right (as defined below)) still held by the JH Stockholders through the
date of measurement; provided that, for the avoidance of doubt, if the
Additional Purchase Right is exercised, Participant will not be required to
increase his ownership of Company securities and the Sale Percentage will be
applied to the Shares held as of such time.

 

(e)                                  For purposes of this Exhibit D, “JH
Stockholders” shall have the meaning given to such term in the Stockholders
Agreement.

 

(f)                                    For purposes of this Exhibit D,
“Additional Purchase Right” shall have the meaning given to such term in that
certain Securities Purchase Agreement dated as of December 21, 2009, among the
Company, JH Partners, LLC and the Investors listed on the schedule thereto, as
amended.

 

(g)                                 For purposes of this Exhibit D, the terms
“Cause” and “Good Reason” shall have the meanings given to such terms in that
certain Employment Agreement dated April 14, 2010, between Participant and the
Company.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Class B Restricted Stock Award Agreement

 

3

--------------------------------------------------------------------------------


 

IMAGE ENTERTAINMENT, INC.

 

2010 EQUITY INCENTIVE AWARD PLAN

 

RESTRICTED STOCK AWARD GRANT NOTICE AND
RESTRICTED STOCK AWARD AGREEMENT

 

Image Entertainment, Inc., a Delaware corporation (the “Company”), pursuant to
its 2010 Equity Incentive Award Plan (the “Plan”), hereby grants to the
individual listed below (“Participant”) the number of shares of the Company’s
Stock (the “Shares”) set forth below.  This Restricted Stock award is subject to
all of the terms and conditions as set forth herein and in the Restricted Stock
Award Agreement attached hereto as Exhibit A (the “Restricted Stock Agreement”)
and the Plan, which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Restricted Stock Agreement.

 

Participant:

 

Producers Sales Organization

 

 

 

Grant Date:

 

 

 

 

 

Grant Number:

 

 

 

 

 

Total Number of Shares of Restricted

 

 

Stock:

 

Shares, which represents       % of the Company’s fully-diluted Stock (excluding
the Company’s outstanding and underwater stock options) as of January 8, 2010.
The number of Shares shall have a value equal to (i) the difference between the
Fair Market Value of a share of common stock on the date of grant of the Options
(but not less than $0.20 per share) and $0.0773, multiplied by (ii) the number
of shares of common stock representing 0.800% of the fully diluted common stock
(excluding the Company’s outstanding and underwater stock options) as of
January 8, 2010. The number of Shares shall be subject to adjustment for stock
splits, stock dividends and other events or transactions described at
Section 11.1(a) of the Plan.

 

 

 

Vesting Schedule:

 

The Shares shall be released from the Forfeiture Restriction set forth in
Section 2.1 of the Restricted Stock Agreement on the dates and in the amounts
indicated in Exhibit B to this Grant Notice.

 

By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Agreement and this Grant Notice.
Participant has reviewed the Restricted Stock Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Restricted Stock Agreement and the Plan.  Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the

 

4

--------------------------------------------------------------------------------


 

Plan, this Grant Notice or the Restricted Stock Agreement.

 

IMAGE ENTERTAINMENT, INC.

 

PARTICIPANT

 

 

 

 

By:

 

 

PRODUCERS SALES ORGANIZATION

 

 

 

 

 

Print Name:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

20525 Nordhoff Street, Ste 200

 

Address:

 

 

Chatsworth, CA 91311

 

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) to which
this Restricted Stock Award Agreement (this “Agreement”) is attached, Image
Entertainment, Inc., a Delaware corporation (the “Company”), has granted to
Participant the right to purchase the number of shares of Restricted Stock under
the Company’s 2010 Equity Incentive Award Plan (the “Plan”) indicated in the
Grant Notice. The Shares are subject to the terms and conditions of the Plan
which are incorporated herein by reference.  Capitalized terms not specifically
defined herein shall have the meanings specified in the Plan and the Grant
Notice.

 

ARTICLE I

 

ISSUANCE OF SHARES

 

1.1                                 Issuance of Shares.  Pursuant to the Plan
and subject to the terms and conditions of this Agreement, effective on the
Grant Date, the Company irrevocably grants to Participant the number of shares
of Stock set forth in the Grant Notice (the “Shares”), in consideration of
Participant’s employment with or service to the Company or one of its
Subsidiaries on or before the Grant Date, for which the Administrator has
determined Participant has not been fully compensated, and the Administrator has
determined that the benefit received by the Company as a result of such
employment or service has a value that exceeds the aggregate par value of the
Shares, which Shares, when issued in accordance with the terms hereof, shall be
fully paid and nonassessable.  Notwithstanding anything to the contrary
contained in the Plan, the Grant Notice or this Agreement, (a) Sections 10.6,
11.2 and 11.3 of the Plan shall not apply at any time to the Shares and (b) the
Administrator shall exercise its discretion only reasonably in good faith.

 

1.2                                 Issuance Mechanics.  On the Grant Date, the
Company shall issue the Shares to Participant and shall (a) cause a stock
certificate or certificates representing the Shares to be registered in the name
of Participant, or (b) cause such Shares to be held in book entry form.  If a
stock certificate is issued, it shall be delivered to and held in custody by the
Company and shall bear the restrictive legends required by Section 4.1 below. 
If the Shares are held in book entry form, then such entry will reflect that the
Shares are subject to the restrictions of this Agreement.  Participant’s
execution of a stock assignment in the form attached as Exhibit C to the Grant
Notice (the “Stock Assignment”) shall be a condition to the issuance of the
Shares.

 

ARTICLE II

FORFEITURE AND TRANSFER RESTRICTIONS

 

2.1                                 Forfeiture Restriction.  Subject to the
provisions of Section 2.2 below and Exhibit B to the Grant Notice, in the event
of Participant’s cessation of Service for any reason, including as a result of
Participant’s death or Disability, all of the Unreleased Shares (as defined
below) shall thereupon be forfeited immediately and without any further action
by the Company (the “Forfeiture Restriction”).  Upon the occurrence of such a
forfeiture, the Company shall become the legal and beneficial owner of the
Unreleased Shares and all rights and interests therein or

 

A-1

--------------------------------------------------------------------------------


 

relating thereto, and the Company shall have the right to retain and transfer to
its own name the number of Unreleased Shares being forfeited by Participant. 
The Unreleased Shares and Participant’s executed Stock Assignment in the form
attached as Exhibit C to the Grant Notice shall be held by the Company in
accordance with Section 2.4 until the Shares are forfeited as provided in this
Section 2.1, until such Unreleased Shares are fully released from the Forfeiture
Restriction, or until such time as this Agreement no longer is in effect (e.g.,
upon Termination of Service).  Participant hereby authorizes and directs the
Secretary of the Company, or such other person designated by the Committee, to
transfer the Unreleased Shares which have been forfeited pursuant to this
Section 2.1 from Participant to the Company.

 

2.2                                 Release of Shares from Forfeiture
Restriction.  The Shares shall be released from the Forfeiture Restriction in
accordance with the vesting schedule set forth in the Grant Notice.  Any of the
Shares which, from time to time, have not yet been released from the Forfeiture
Restriction are referred to herein as “Unreleased Shares.”  In the event any of
the Shares are released from the Forfeiture Restriction, any dividends or other
distributions paid on such Shares and held by the Company pursuant to
Section 2.4 shall be promptly paid by the Company to Participant.  As soon as
administratively practicable following the release of any Shares from the
Forfeiture Restriction, the Company shall, as applicable, either deliver to
Participant the certificate or certificates representing such Shares in the
Company’s possession belonging to Participant, or, if the Shares are held in
book entry form, then the Company shall remove the notations on the book form. 
Participant (or the beneficiary or personal representative of Participant in the
event of Participant’s death or incapacity, as the case may be) shall deliver to
the Company any representations or other documents or assurances as the Company
or its representatives deem necessary or advisable in connection with any such
delivery.

 

2.3                               Transfer Restriction.  No Unreleased Shares or
any interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of the Participant or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.  The
Shares shall also be subject to the transfer restrictions set forth in Exhibit D
to the Grant Notice.

 

2.4                                 Escrow.  The Unreleased Shares and
Participant’s executed Stock Assignment shall be held by the Company until the
Shares are forfeited as provided in Section 2.1, until such Unreleased Shares
are fully released from the Forfeiture Restriction, or until such time as this
Agreement no longer is in effect  (e.g., upon Termination of Service).  In such
event, Participant shall not retain physical custody of any certificates
representing Unreleased Shares issued to Participant.  Participant, by
acceptance of this Award, shall be deemed to appoint, and does so appoint, the
Company and each of its authorized representatives as Participant’s
attorney(s)-in-fact to effect any transfer of forfeited Unreleased Shares (and
any dividends or other distributions paid on such Shares) to the Company as may
be required pursuant to the Plan or this Agreement, and to execute such
representations or other documents or assurances as the Company or such
representatives deem necessary or advisable in connection with any such
transfer.  The

 

A-2

--------------------------------------------------------------------------------


 

Company, or its designee, shall not be liable for any act it may do or omit to
do with respect to holding the Shares in escrow and while acting in good faith
and in the exercise of its judgment.

 

2.5                                 Rights as Stockholder.  Except as otherwise
provided herein, upon issuance of the Shares by the Company, Participant shall
have all the rights of a stockholder with respect to said Shares, subject to the
restrictions herein, including the right to vote the Shares and to receive all
dividends or other distributions paid or made with respect to the Shares.  In
addition, the Shares shall be subject to the Stockholders Agreement, dated as of
April 12, 2010, of the Company (the “Stockholders Agreement”), to the extent
provided therein.

 

ARTICLE III

TAXATION REPRESENTATIONS

 

Participant represents to the Company the following:

 

(a)                                  Participant has reviewed with his or her
own tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement.  Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents.  Participant understands that Participant (and
not the Company) shall be responsible for his or her own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, the Company shall be entitled to require payment (which payment
may be made in cash, by deduction from other compensation payable to Participant
or in any form of consideration permitted by the Plan) of any sums required by
federal, state or local tax law to be withheld with respect to the issuance,
lapsing of restrictions on or sale of the Shares.   The Company shall not be
obligated to deliver any stock certificate representing vested Shares to
Participant or Participant’s legal representative, or, if the Shares are held in
book entry form, to remove the notations on the book form, unless and until
Participant or Participant’s legal representative shall have paid or otherwise
satisfied in full the amount of all federal, state and local taxes applicable to
the taxable income of Participant resulting from the issuance, lapsing of
restrictions on or sale of the Shares.

 

ARTICLE IV

 

RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS

 

4.1                                 Legends.  The certificate or certificates
representing the Shares, if any, shall bear the following legend (as well as any
legends required by the Company’s charter and applicable state and federal
corporate and securities laws):

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE

 

A-3

--------------------------------------------------------------------------------


 

STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

4.2                                 Refusal to Transfer; Stop-Transfer Notices. 
The Company shall not be required (a) to transfer on its books any Shares that
have been sold or otherwise transferred in violation of any of the provisions of
this Agreement or (b) to treat as owner of such Shares or to accord the right to
vote or pay dividends to any purchaser or other transferee to whom such Shares
shall have been so transferred.  Participant agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

 

4.3                                 Removal of Legend.  After such time as the
Forfeiture Restriction shall have lapsed with respect to the Shares, and upon
Participant’s request, a new certificate or certificates representing such
Shares shall be issued without the legend referred to in Section 4.1 and
delivered to Participant.  If the Shares are held in book entry form, the
Company shall cause any restrictions noted on the book form to be removed.  In
addition, for the avoidance of doubt, at such time, such Shares shall be freely
transferable and non-forfeitable, and only subject to the Stockholders Agreement
and Exhibit D to the Grant Notice.

 

ARTICLE V

MISCELLANEOUS

 

5.1                                 Governing Law.  This Agreement and all acts
and transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Delaware, without giving effect to principles of conflicts of
law.

 

5.2                                 Entire Agreement; Enforcement of Rights.  
This Agreement and the Plan set forth the entire agreement and understanding of
the parties relating to the subject matter herein and merge all prior
discussions between them.  No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the parties to this Agreement.

 

5.3                                 Severability.  If one or more provisions of
this Agreement are held to be unenforceable under applicable law, the parties
agree to renegotiate such provision in good faith.  In the event that the
parties cannot reach a mutually agreeable and enforceable replacement for such
provision, then (a) such provision shall be excluded from this Agreement,
(b) the balance of the Agreement shall be interpreted as if such provision were
so excluded and (c) the balance of the Agreement shall be enforceable in
accordance with its terms.

 

5.4                                 Notices.  Any notice required or permitted
by this Agreement shall be in writing and shall be deemed sufficient when
delivered personally or sent by electronic mail (with return receipt requested
and received) or fax or forty-eight (48) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and addressed to
the party to be notified, if to the Company, at its principal offices, and if to
Participant, at Participant’s address,

 

A-4

--------------------------------------------------------------------------------


 

electronic mail address or fax number in the Company’s employee records or as
subsequently modified by written notice.

 

5.5                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one instrument.

 

5.6                                 Successors and Assigns.  The rights and
benefits of this Agreement shall inure to the benefit of, and be enforceable by
the Company’s successors and assigns.  The Company may assign its rights under
this Agreement to any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company without the prior written consent of Participant.
The rights and obligations of Participant under this Agreement may only be
assigned with the prior written consent of the Company.

 

5.7                                 Conformity to Securities Laws.  Participant
acknowledges that the Plan is intended to conform to the extent necessary with
all provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Shares are to be
issued, only in such a manner as to conform to such laws, rules and
regulations.  To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 

(b)                                 5.8                                 NO RIGHT
TO CONTINUED SERVICE.  THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE LAPSING
OF THE FORFEITURE RESTRICTION PURSUANT TO SECTION 2.1 HEREOF IS EARNED ONLY BY
CONTINUING SERVICE TO THE COMPANY OR ITS SUBSIDIARIES AS AN “AT WILL” EMPLOYEE
OR CONSULTANT OF THE COMPANY OR ITS SUBSIDIARIES OR AN INDEPENDENT DIRECTOR OF
THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED OR ACQUIRING SHARES
HEREUNDER).  THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE FORFEITURE
RESTRICTION SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE, CONSULTANT OR INDEPENDENT
DIRECTOR FOR SUCH PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE
WITH THE COMPANY’S OR ANY OF ITS SUBSIDIARIES’ RIGHT TO TERMINATE THE
PARTICIPANT’S EMPLOYMENT OR SERVICE TO THE COMPANY AT ANY TIME.

 

A-5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

VESTING PROVISIONS

 

Capitalized terms used in this Exhibit B and not defined below shall have the
meanings given them in the Plan, the Grant Notice to which this Exhibit B is
attached or the Agreement attached thereto.  In the event of any inconsistency
between this Exhibit B, on the one hand, and the Plan, the Grant Notice or the
Agreement, on the other hand, the provisions of this Exhibit B shall govern.

 

1.                                       Vesting.  Subject to Section 2 below,
and subject to the Company’s achievement of the Company Stock Price Hurdle (as
defined below), as of any measurement date, such aggregate number of Shares
(rounded up to the next whole Share) shall be considered to have been released
from the Forfeiture Restriction as is equal to the Sale Percentage (as defined
below) as of such date.  Notwithstanding the foregoing, 100% of the Shares shall
be released from the Forfeiture Restriction on January 8, 2019.

 

2.                                       Accelerated Vesting.

 

(a)                                  In the event of Participant’s Termination
of Employment by the Company without Cause (as defined below) or by Participant
for Good Reason (as defined below) prior to the Company Stock Price Hurdle
having been achieved, 100% of the Shares will be released from the Forfeiture
Restriction if the Company Stock Price Hurdle is achieved on or before the date
that is one year following such Termination of Employment; provided that if
there is not a Trading Market for the Stock at the time of such Termination of
Employment and there has not been an unbroken period of six months during which
there has been a Trading Market between such Termination of Employment and the
end of the one-year period following such Termination of Employment, such
one-year period shall be extended until the earliest of (A) the last day of any
unbroken six-month period during which there has been a continuous Trading
Market, (B) the occurrence of a Change in Control and (C) the date that is five
years following such Termination of Employment.  In the event of Participant’s
Termination of Employment as a result of the Company’s election not to extend
the Employment Period (as defined below) beyond the Initial Term (as defined
below) prior to the Company Stock Price Hurdle having been achieved, 100% of the
Shares will be released from the Forfeiture Restriction if the Company Stock
Price Hurdle is achieved on or before the date that is one year following the
expiration of the Initial Term; provided that if there is not a Trading Market
for the Stock at the time of such Termination of Employment and there has not
been an unbroken period of six months during which there has been a Trading
Market between such Termination of Employment and the end of the one-year period
following the expiration of the Initial Term, such one-year period shall be
extended until the earliest of (A) the last day of any unbroken six-month period
during which there has been a continuous Trading Market, (B) the occurrence of a
Change in Control and (C) the date that is five years following the expiration
of the Initial Term.

 

(b)                                 Notwithstanding the foregoing, the
accelerated release of Shares from the

 

B-1

--------------------------------------------------------------------------------


 

Forfeiture Restriction outlined in Section 2(a) and the increase in the Sale
Percentage pursuant to the proviso in Section 3(b) as a result of certain
Terminations of Participant’s Employment shall be contingent on Participant’s
execution and non-revocation of the Release (as defined below).

 

3.                                       Definitions.

 

(a)                                  For purposes of this Exhibit B, the
“Company Stock Price Hurdle” shall mean (A) the Fair Market Value of the Stock
(calculated pursuant to clause (i) or (ii) of Section 2.21 of the Plan only)
equaling or exceeding $0.0773 for any 20 out of 30 consecutive trading days
beginning on or after January 8, 2012 or (B) the occurrence of a Change in
Control in which the equity value per share of Stock in such Change in Control
transaction equals or exceeds $0.0773.

 

(b)                                 For purposes of this Exhibit B, the “Sale
Percentage” shall mean, as of any date, (i) 100% minus (ii) the percentage of
the shares of the Company’s Series C preferred stock (or the shares of Stock
issuable upon conversion thereof) originally purchased by the JH Stockholders
(as defined below) (including through exercise of the Additional Purchase Right
(as defined below) still held by the JH Stockholders through the date of
measurement; provided that the Sale Percentage shall be deemed to be 100% on the
first to occur of (x) January 8, 2015 or (y) the date of Participant’s
Termination of Employment by the Company without Cause (as defined below), by
Participant for Good Reason (as defined below) or as a result of Participant’s
death or Disability, or in the event of Participant’s Termination of Employment
as a result of the Company’s election not to extend the Employment Period (as
defined below); and, provided, further, that for the avoidance of doubt, if the
Additional Purchase Right is exercised, Participant will not be required to
increase his ownership of Company securities and the Sale Percentage will be
applied to the Shares held as of such time.

 

(c)                                  For purposes of this Exhibit B, “JH
Stockholders” shall have the meaning given to such term in the Stockholders
Agreement.

 

(d)                                 For purposes of this Exhibit B, “Additional
Purchase Right” shall have the meaning given to such term in that certain
Securities Purchase Agreement dated as of December 21, 2009, among the Company,
JH Partners, LLC and the Investors listed on the schedule thereto, as amended.

 

(e)                                  For purposes of this Exhibit B, the terms
“Cause,” “Employment Period,” “Good Reason,” “Initial Term” and “Release” shall
have the meanings given to such terms in that certain Employment Agreement dated
April 14, 2010, between Participant and the Company; provided that the “Initial
Term” shall mean such term without regard to any extension of the Employment
Period as a result of the Company’s failure to give less than 12 months’ notice
of non-extension of the Initial Term.

 

(f)                                    For purposes of this Exhibit B, the term
“Trading Market” shall mean (A) the listing of the Stock on any (i) established
securities exchange (such as the New York Stock Exchange, the NASDAQ Global
Market and the NASDAQ Global Select Market), (ii) national

 

B-2

--------------------------------------------------------------------------------


 

market system or (iii) automated quotation system or (B) the regular quotation
of the Stock by a recognized securities dealer.

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

STOCK ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned, [Name of Participant], hereby sells,
assigns and transfers unto IMAGE ENTERTAINMENT, INC., a Delaware corporation,
               shares of the Common Stock of IMAGE ENTERTAINMENT, INC., a
Delaware corporation, standing in its name of the books of said corporation
represented by Certificate No.            herewith and do hereby irrevocably
constitute and appoint                                        to transfer the
said stock on the books of the within named corporation with full power of
substitution in the premises.

 

This Stock Assignment may be used only in accordance with the Restricted Stock
Award Grant Notice and Restricted Stock Award Agreement between IMAGE
ENTERTAINMENT, INC. and the undersigned dated                   , 200    .

 

Dated:

 

,

 

 

 

 

 

 

[Name of Participant]

 

INSTRUCTIONS:  Please do not fill in the blanks other than the signature line. 
The purpose of this assignment is to enable the Company to enforce the
Forfeiture Restriction as set forth in the Stock Award Grant Notice and
Restricted Stock Award Agreement, without requiring additional signatures on the
part of the stockholder.

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

TRANSFER RESTRICTIONS

 

Capitalized terms used in this Exhibit D and not defined below shall have the
meanings given them in the Plan, the Grant Notice to which this Exhibit D is
attached or the Agreement attached thereto.

 

1.                                       Transfer Restrictions.  The following
transfer restrictions shall apply to the Shares and shall be in addition to the
restrictions set forth in Section 2.3 and Exhibit B of the Agreement.

 

(a)                                  In consideration of the grant of the
Shares, Participant agrees that Participant will not (and will cause any spouse
or immediate family of the spouse or the undersigned living in the Participant’s
household not to), without the prior written consent of the Administrator (which
consent may be withheld in its sole discretion), directly or indirectly, sell,
offer, contract or grant any option to sell (including without limitation any
short sale), pledge, transfer, establish an open “put equivalent position”
within the meaning of Rule 16a-1(h) under the Exchange Act, or otherwise dispose
of any of the Shares currently or hereafter owned either of record or
beneficially (as defined in Rule 13d-3 under the Exchange Act) by Participant
(or such spouse or family member), or publicly announce an intention to do any
of the foregoing, unless such Shares constitute Transferable Shares (as defined
below).

 

(b)                                 In addition, the foregoing restrictions
shall not apply to the transfer of any or all of the Shares, either during his
lifetime or on death, by gift, will or the laws of descent and distribution to
Participant’s immediate family or to a trust the beneficiaries of which are
exclusively Participant and/or a member or members of his immediate family
(provided that it shall be a condition to such transfer that the donee,
beneficiary, distributee or transferee executes and delivers to Company an
agreement stating that he, she or it is receiving and holding the Shares subject
to the provisions of the Agreement, and there shall be no further transfer or
distribution of such Shares, except in accordance with the Agreement).

 

(c)                                  In addition, notwithstanding the
restrictions in this Exhibit D, the undersigned may at any time after the date
hereof enter into a trading plan or modify an existing trading plan meeting the
requirements of Rule 10b5-1 under the Exchange Act relating to the sale of the
Shares, if then permitted by the Company and applicable law (provided that the
Shares subject to such trading plans may not be sold unless and until they are
Transferable Shares).

 

2.                                       Definitions.

 

--------------------------------------------------------------------------------


 

(a)                                  For the purposes of this Exhibit D,
“immediate family” shall mean the spouse, domestic partner, lineal descendant
(including adopted children), father, mother, brother or sister of the
transferor.

 

(b)                                 For purposes of this Exhibit D,
“Transferable Shares” shall mean, as of any measurement date, such number of the
Shares as is equal to the greater of (i) the Sale Percentage as of such date or
(ii) the Release Percentage as of such date.

 

(c)                                  For purposes of this Exhibit D, the
“Release Percentage” shall mean (i) 0% prior to January 8, 2015 and (ii) 100% on
and after January 8, 2015.

 

(d)                                 For purposes of this Exhibit D, the “Sale
Percentage” shall mean, as of any measurement date, (i) 100% minus (ii) the
percentage of the shares of the Company’s Series C preferred stock (or the
shares of Stock issuable upon conversion thereof) originally purchased by the JH
Stockholders (as defined below) (including through exercise of the Additional
Purchase Right (as defined below)) still held by the JH Stockholders through the
date of measurement; provided that, for the avoidance of doubt, if the
Additional Purchase Right is exercised, Participant will not be required to
increase his ownership of Company securities and the Sale Percentage will be
applied to the Shares held as of such time.

 

(e)                                  For purposes of this Exhibit D, “JH
Stockholders” shall have the meaning given to such term in the Stockholders
Agreement.

 

(f)                                    For purposes of this Exhibit D,
“Additional Purchase Right” shall have the meaning given to such term in that
certain Securities Purchase Agreement dated as of December 21, 2009, among the
Company, JH Partners, LLC and the Investors listed on the schedule thereto, as
amended.

 

(g)                                 For purposes of this Exhibit D, the terms
“Cause” and “Good Reason” shall have the meanings given to such terms in that
certain Employment Agreement dated April 14, 2010, between Participant and the
Company.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Class C Restricted Stock Award Agreement

 

3

--------------------------------------------------------------------------------


 

IMAGE ENTERTAINMENT, INC.

 

2010 EQUITY INCENTIVE AWARD PLAN

 

RESTRICTED STOCK AWARD GRANT NOTICE AND
RESTRICTED STOCK AWARD AGREEMENT

 

Image Entertainment, Inc., a Delaware corporation (the “Company”), pursuant to
its 2010 Equity Incentive Award Plan (the “Plan”), hereby grants to the
individual listed below (“Participant”) the number of shares of the Company’s
Stock (the “Shares”) set forth below.  This Restricted Stock award is subject to
all of the terms and conditions as set forth herein and in the Restricted Stock
Award Agreement attached hereto as Exhibit A (the “Restricted Stock Agreement”)
and the Plan, which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Restricted Stock Agreement.

 

Participant:

 

Producers Sales Organization

 

 

 

Grant Date:

 

 

 

 

 

Grant Number:

 

 

 

 

 

Total Number of Shares of

 

 

Restricted Stock:

 

Shares, which represents       % of the Company’s fully-diluted Stock (excluding
the Company’s outstanding and underwater stock options) as of January 8, 2010.
The number of Shares shall have a value equal to (i) the difference between the
Fair Market Value of a share of common stock on the date of grant of the Options
(but not less than $0.20 per share) and $0.1718, multiplied by (ii) the number
of shares of common stock representing 0.800% of the fully diluted common stock
(excluding the Company’s outstanding and underwater stock options) as of
January 8, 2010. The number of Shares shall be subject to adjustment for stock
splits, stock dividends and other events or transactions described at
Section 11.1(a) of the Plan.

 

 

 

Vesting Schedule:

 

The Shares shall be released from the Forfeiture Restriction set forth in
Section 2.1 of the Restricted Stock Agreement on the dates and in the amounts
indicated in Exhibit B to this Grant Notice.

 

By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Agreement and this Grant Notice.
Participant has reviewed the Restricted Stock Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Restricted Stock Agreement and the Plan.  Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the

 

4

--------------------------------------------------------------------------------


 

Plan, this Grant Notice or the Restricted Stock Agreement.

 

IMAGE ENTERTAINMENT, INC.

 

PARTICIPANT

 

 

 

By:

 

 

PRODUCERS SALES ORGANIZATION

Print Name:

 

 

By:

 

Title:

 

 

Name:

 

 

 

 

Title:

 

Address:

  20525 Nordhoff Street, Ste 200

 

Address:

 

  Chatsworth, CA 91311

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) to which
this Restricted Stock Award Agreement (this “Agreement”) is attached, Image
Entertainment, Inc., a Delaware corporation (the “Company”), has granted to
Participant the right to purchase the number of shares of Restricted Stock under
the Company’s 2010 Equity Incentive Award Plan (the “Plan”) indicated in the
Grant Notice. The Shares are subject to the terms and conditions of the Plan
which are incorporated herein by reference.  Capitalized terms not specifically
defined herein shall have the meanings specified in the Plan and the Grant
Notice.

 

ARTICLE I

 

ISSUANCE OF SHARES

 

1.1                                 Issuance of Shares.  Pursuant to the Plan
and subject to the terms and conditions of this Agreement, effective on the
Grant Date, the Company irrevocably grants to Participant the number of shares
of Stock set forth in the Grant Notice (the “Shares”), in consideration of
Participant’s employment with or service to the Company or one of its
Subsidiaries on or before the Grant Date, for which the Administrator has
determined Participant has not been fully compensated, and the Administrator has
determined that the benefit received by the Company as a result of such
employment or service has a value that exceeds the aggregate par value of the
Shares, which Shares, when issued in accordance with the terms hereof, shall be
fully paid and nonassessable.  Notwithstanding anything to the contrary
contained in the Plan, the Grant Notice or this Agreement, (a) Sections 10.6,
11.2 and 11.3 of the Plan shall not apply at any time to the Shares and (b) the
Administrator shall exercise its discretion only reasonably in good faith.

 

1.2                                 Issuance Mechanics.  On the Grant Date, the
Company shall issue the Shares to Participant and shall (a) cause a stock
certificate or certificates representing the Shares to be registered in the name
of Participant, or (b) cause such Shares to be held in book entry form.  If a
stock certificate is issued, it shall be delivered to and held in custody by the
Company and shall bear the restrictive legends required by Section 4.1 below. 
If the Shares are held in book entry form, then such entry will reflect that the
Shares are subject to the restrictions of this Agreement.  Participant’s
execution of a stock assignment in the form attached as Exhibit C to the Grant
Notice (the “Stock Assignment”) shall be a condition to the issuance of the
Shares.

 

ARTICLE II

 

FORFEITURE AND TRANSFER RESTRICTIONS

 

2.1                                 Forfeiture Restriction.  Subject to the
provisions of Section 2.2 below and Exhibit B to the Grant Notice, in the event
of Participant’s cessation of Service for any reason, including as a result of
Participant’s death or Disability, all of the Unreleased Shares (as defined
below) shall thereupon be forfeited immediately and without any further action
by the Company (the “Forfeiture Restriction”).  Upon the occurrence of such a
forfeiture, the Company shall become the legal and beneficial owner of the
Unreleased Shares and all rights and interests therein or

 

A-1

--------------------------------------------------------------------------------


 

relating thereto, and the Company shall have the right to retain and transfer to
its own name the number of Unreleased Shares being forfeited by Participant. 
The Unreleased Shares and Participant’s executed Stock Assignment in the form
attached as Exhibit C to the Grant Notice shall be held by the Company in
accordance with Section 2.4 until the Shares are forfeited as provided in this
Section 2.1, until such Unreleased Shares are fully released from the Forfeiture
Restriction, or until such time as this Agreement no longer is in effect (e.g.,
upon Termination of Service).  Participant hereby authorizes and directs the
Secretary of the Company, or such other person designated by the Committee, to
transfer the Unreleased Shares which have been forfeited pursuant to this
Section 2.1 from Participant to the Company.

 

2.2                                 Release of Shares from Forfeiture
Restriction.  The Shares shall be released from the Forfeiture Restriction in
accordance with the vesting schedule set forth in the Grant Notice.  Any of the
Shares which, from time to time, have not yet been released from the Forfeiture
Restriction are referred to herein as “Unreleased Shares.”  In the event any of
the Shares are released from the Forfeiture Restriction, any dividends or other
distributions paid on such Shares and held by the Company pursuant to
Section 2.4 shall be promptly paid by the Company to Participant.  As soon as
administratively practicable following the release of any Shares from the
Forfeiture Restriction, the Company shall, as applicable, either deliver to
Participant the certificate or certificates representing such Shares in the
Company’s possession belonging to Participant, or, if the Shares are held in
book entry form, then the Company shall remove the notations on the book form. 
Participant (or the beneficiary or personal representative of Participant in the
event of Participant’s death or incapacity, as the case may be) shall deliver to
the Company any representations or other documents or assurances as the Company
or its representatives deem necessary or advisable in connection with any such
delivery.

 

2.3                               Transfer Restriction.  No Unreleased Shares or
any interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of the Participant or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.  The
Shares shall also be subject to the transfer restrictions set forth in Exhibit D
to the Grant Notice.

 

2.4                                 Escrow.  The Unreleased Shares and
Participant’s executed Stock Assignment shall be held by the Company until the
Shares are forfeited as provided in Section 2.1, until such Unreleased Shares
are fully released from the Forfeiture Restriction, or until such time as this
Agreement no longer is in effect  (e.g., upon Termination of Service).  In such
event, Participant shall not retain physical custody of any certificates
representing Unreleased Shares issued to Participant.  Participant, by
acceptance of this Award, shall be deemed to appoint, and does so appoint, the
Company and each of its authorized representatives as Participant’s
attorney(s)-in-fact to effect any transfer of forfeited Unreleased Shares (and
any dividends or other distributions paid on such Shares) to the Company as may
be required pursuant to the Plan or this Agreement, and to execute such
representations or other documents or assurances as the Company or such
representatives deem necessary or advisable in connection with any such
transfer.  The

 

A-2

--------------------------------------------------------------------------------


 

Company, or its designee, shall not be liable for any act it may do or omit to
do with respect to holding the Shares in escrow and while acting in good faith
and in the exercise of its judgment.

 

2.5                                 Rights as Stockholder.  Except as otherwise
provided herein, upon issuance of the Shares by the Company, Participant shall
have all the rights of a stockholder with respect to said Shares, subject to the
restrictions herein, including the right to vote the Shares and to receive all
dividends or other distributions paid or made with respect to the Shares.  In
addition, the Shares shall be subject to the Stockholders Agreement, dated as of
April 12, 2010, of the Company (the “Stockholders Agreement”), to the extent
provided therein.

 

ARTICLE III

 

TAXATION REPRESENTATIONS

 

Participant represents to the Company the following:

 

(a)                                  Participant has reviewed with his or her
own tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement.  Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents.  Participant understands that Participant (and
not the Company) shall be responsible for his or her own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, the Company shall be entitled to require payment (which payment
may be made in cash, by deduction from other compensation payable to Participant
or in any form of consideration permitted by the Plan) of any sums required by
federal, state or local tax law to be withheld with respect to the issuance,
lapsing of restrictions on or sale of the Shares.   The Company shall not be
obligated to deliver any stock certificate representing vested Shares to
Participant or Participant’s legal representative, or, if the Shares are held in
book entry form, to remove the notations on the book form, unless and until
Participant or Participant’s legal representative shall have paid or otherwise
satisfied in full the amount of all federal, state and local taxes applicable to
the taxable income of Participant resulting from the issuance, lapsing of
restrictions on or sale of the Shares.

 

ARTICLE IV

 

RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS

 

4.1                                 Legends.  The certificate or certificates
representing the Shares, if any, shall bear the following legend (as well as any
legends required by the Company’s charter and applicable state and federal
corporate and securities laws):

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE

 

A-3

--------------------------------------------------------------------------------


 

STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

4.2                                 Refusal to Transfer; Stop-Transfer Notices. 
The Company shall not be required (a) to transfer on its books any Shares that
have been sold or otherwise transferred in violation of any of the provisions of
this Agreement or (b) to treat as owner of such Shares or to accord the right to
vote or pay dividends to any purchaser or other transferee to whom such Shares
shall have been so transferred.  Participant agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

 

4.3                                 Removal of Legend.  After such time as the
Forfeiture Restriction shall have lapsed with respect to the Shares, and upon
Participant’s request, a new certificate or certificates representing such
Shares shall be issued without the legend referred to in Section 4.1 and
delivered to Participant.  If the Shares are held in book entry form, the
Company shall cause any restrictions noted on the book form to be removed.  In
addition, for the avoidance of doubt, at such time, such Shares shall be freely
transferable and non-forfeitable, and only subject to the Stockholders Agreement
and Exhibit D to the Grant Notice.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1                                 Governing Law.  This Agreement and all acts
and transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Delaware, without giving effect to principles of conflicts of
law.

 

5.2                                 Entire Agreement; Enforcement of Rights.  
This Agreement and the Plan set forth the entire agreement and understanding of
the parties relating to the subject matter herein and merge all prior
discussions between them.  No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the parties to this Agreement.

 

5.3                                 Severability.  If one or more provisions of
this Agreement are held to be unenforceable under applicable law, the parties
agree to renegotiate such provision in good faith.  In the event that the
parties cannot reach a mutually agreeable and enforceable replacement for such
provision, then (a) such provision shall be excluded from this Agreement,
(b) the balance of the Agreement shall be interpreted as if such provision were
so excluded and (c) the balance of the Agreement shall be enforceable in
accordance with its terms.

 

5.4                                 Notices.  Any notice required or permitted
by this Agreement shall be in writing and shall be deemed sufficient when
delivered personally or sent by electronic mail (with return receipt requested
and received) or fax or forty-eight (48) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and addressed to
the party to be notified, if to the Company, at its principal offices, and if to
Participant, at Participant’s address,

 

A-4

--------------------------------------------------------------------------------


 

electronic mail address or fax number in the Company’s employee records or as
subsequently modified by written notice.

 

5.5                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one instrument.

 

5.6                                 Successors and Assigns.  The rights and
benefits of this Agreement shall inure to the benefit of, and be enforceable by
the Company’s successors and assigns.  The Company may assign its rights under
this Agreement to any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company without the prior written consent of Participant.
The rights and obligations of Participant under this Agreement may only be
assigned with the prior written consent of the Company.

 

5.7                                 Conformity to Securities Laws.  Participant
acknowledges that the Plan is intended to conform to the extent necessary with
all provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Shares are to be
issued, only in such a manner as to conform to such laws, rules and
regulations.  To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 

(c)                                  5.8                                 NO
RIGHT TO CONTINUED SERVICE.  THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE
LAPSING OF THE FORFEITURE RESTRICTION PURSUANT TO SECTION 2.1 HEREOF IS EARNED
ONLY BY CONTINUING SERVICE TO THE COMPANY OR ITS SUBSIDIARIES AS AN “AT WILL”
EMPLOYEE OR CONSULTANT OF THE COMPANY OR ITS SUBSIDIARIES OR AN INDEPENDENT
DIRECTOR OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED OR ACQUIRING
SHARES HEREUNDER).  THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE FORFEITURE
RESTRICTION SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE, CONSULTANT OR INDEPENDENT
DIRECTOR FOR SUCH PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE
WITH THE COMPANY’S OR ANY OF ITS SUBSIDIARIES’ RIGHT TO TERMINATE THE
PARTICIPANT’S EMPLOYMENT OR SERVICE TO THE COMPANY AT ANY TIME.

 

A-5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

VESTING PROVISIONS

 

Capitalized terms used in this Exhibit B and not defined below shall have the
meanings given them in the Plan, the Grant Notice to which this Exhibit B is
attached or the Agreement attached thereto.  In the event of any inconsistency
between this Exhibit B, on the one hand, and the Plan, the Grant Notice or the
Agreement, on the other hand, the provisions of this Exhibit B shall govern.

 

1.                                       Vesting.  Subject to Section 2 below,
and subject to the Company’s achievement of the Company Stock Price Hurdle (as
defined below), as of any measurement date, such aggregate number of Shares
(rounded up to the next whole Share) shall be considered to have been released
from the Forfeiture Restriction as is equal to the Sale Percentage (as defined
below) as of such date.  Notwithstanding the foregoing, 100% of the Shares shall
be released from the Forfeiture Restriction on January 8, 2019.

 

2.                                       Accelerated Vesting.

 

(a)                                  In the event of Participant’s Termination
of Employment by the Company without Cause (as defined below) or by Participant
for Good Reason (as defined below) prior to the Company Stock Price Hurdle
having been achieved, 100% of the Shares will be released from the Forfeiture
Restriction if the Company Stock Price Hurdle is achieved on or before the date
that is one year following such Termination of Employment; provided that if
there is not a Trading Market for the Stock at the time of such Termination of
Employment and there has not been an unbroken period of six months during which
there has been a Trading Market between such Termination of Employment and the
end of the one-year period following such Termination of Employment, such
one-year period shall be extended until the earliest of (A) the last day of any
unbroken six-month period during which there has been a continuous Trading
Market, (B) the occurrence of a Change in Control and (C) the date that is five
years following such Termination of Employment.  In the event of Participant’s
Termination of Employment as a result of the Company’s election not to extend
the Employment Period (as defined below) beyond the Initial Term (as defined
below) prior to the Company Stock Price Hurdle having been achieved, 100% of the
Shares will be released from the Forfeiture Restriction if the Company Stock
Price Hurdle is achieved on or before the date that is one year following the
expiration of the Initial Term; provided that if there is not a Trading Market
for the Stock at the time of such Termination of Employment and there has not
been an unbroken period of six months during which there has been a Trading
Market between such Termination of Employment and the end of the one-year period
following the expiration of the Initial Term, such one-year period shall be
extended until the earliest of (A) the last day of any unbroken six-month period
during which there has been a continuous Trading Market, (B) the occurrence of a
Change in Control and (C) the date that is five years following such Termination
of Employment.

 

(b)                                 Notwithstanding the foregoing, the
accelerated release of Shares from the

 

B-1

--------------------------------------------------------------------------------


 

Forfeiture Restriction outlined in Section 2(a) and the increase in the Sale
Percentage pursuant to the proviso in Section 3(b) as a result of certain
Terminations of Participant’s Employment shall be contingent on Participant’s
execution and non-revocation of the Release (as defined below).

 

3.                                       Definitions.

 

(a)                                  For purposes of this Exhibit B, the
“Company Stock Price Hurdle” shall mean (A) the Fair Market Value of the Stock
(calculated pursuant to clause (i) or (ii) of Section 2.21 of the Plan only)
equaling or exceeding $0.19 for any 20 out of 30 consecutive trading days
beginning on or after January 8, 2013 or (B) the occurrence of a Change in
Control in which the equity value per share of Stock in such Change in Control
transaction equals or exceeds $0.19.

 

(b)                                 For purposes of this Exhibit B, the “Sale
Percentage” shall mean, as of any date, (i) 100% minus (ii) the percentage of
the shares of the Company’s Series C preferred stock (or the shares of Stock
issuable upon conversion thereof) originally purchased by the JH Stockholders
(as defined below) (including through exercise of the Additional Purchase Right
(as defined below) still held by the JH Stockholders through the date of
measurement; provided that the Sale Percentage shall be deemed to be 100% on the
first to occur of (x) January 8, 2015 or (y) the date of Participant’s
Termination of Employment by the Company without Cause (as defined below), by
Participant for Good Reason (as defined below) or as a result of Participant’s
death or Disability, or in the event of Participant’s Termination of Employment
as a result of the Company’s election not to extend the Employment Period (as
defined below); and, provided, further, that for the avoidance of doubt, if the
Additional Purchase Right is exercised, Participant will not be required to
increase his ownership of Company securities and the Sale Percentage will be
applied to the Shares held as of such time.

 

(c)                                  For purposes of this Exhibit B, “JH
Stockholders” shall have the meaning given to such term in the Stockholders
Agreement.

 

(d)                                 For purposes of this Exhibit B, “Additional
Purchase Right” shall have the meaning given to such term in that certain
Securities Purchase Agreement dated as of December 21, 2009, among the Company,
JH Partners, LLC and the Investors listed on the schedule thereto, as amended.

 

(e)                                  For purposes of this Exhibit B, the terms
“Cause,” “Employment Period,” “Good Reason,” “Initial Term” and “Release” shall
have the meanings given to such terms in that certain Employment Agreement dated
April 14, 2010, between Participant and the Company; provided that the “Initial
Term” shall mean such term without regard to any extension of the Employment
Period as a result of the Company’s failure to give less than 12 months’ notice
of non-extension of the Initial Term.

 

(f)                                    For purposes of this Exhibit B, the term
“Trading Market” shall mean (A) the listing of the Stock on any (i) established
securities exchange (such as the New York Stock Exchange, the NASDAQ Global
Market and the NASDAQ Global Select Market), (ii) national market system or
(iii) automated quotation system or (B) the regular quotation of the Stock by a

 

B-2

--------------------------------------------------------------------------------


 

recognized securities dealer.

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

STOCK ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned, [Name of Participant], hereby sells,
assigns and transfers unto IMAGE ENTERTAINMENT, INC., a Delaware corporation,
               shares of the Common Stock of IMAGE ENTERTAINMENT, INC., a
Delaware corporation, standing in its name of the books of said corporation
represented by Certificate No.            herewith and do hereby irrevocably
constitute and appoint                                        to transfer the
said stock on the books of the within named corporation with full power of
substitution in the premises.

 

This Stock Assignment may be used only in accordance with the Restricted Stock
Award Grant Notice and Restricted Stock Award Agreement between IMAGE
ENTERTAINMENT, INC. and the undersigned dated                   , 200    .

 

Dated:

 

,

 

 

 

 

 

 

 

 

 

 

[Name of Participant]

 

INSTRUCTIONS:  Please do not fill in the blanks other than the signature line. 
The purpose of this assignment is to enable the Company to enforce the
Forfeiture Restriction as set forth in the Stock Award Grant Notice and
Restricted Stock Award Agreement, without requiring additional signatures on the
part of the stockholder.

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

TRANSFER RESTRICTIONS

 

Capitalized terms used in this Exhibit D and not defined below shall have the
meanings given them in the Plan, the Grant Notice to which this Exhibit D is
attached or the Agreement attached thereto.

 

1.                                       Transfer Restrictions.  The following
transfer restrictions shall apply to the Shares and shall be in addition to the
restrictions set forth in Section 2.3 and Exhibit B of the Agreement.

 

(a)                                  In consideration of the grant of the
Shares, Participant agrees that Participant will not (and will cause any spouse
or immediate family of the spouse or the undersigned living in the Participant’s
household not to), without the prior written consent of the Administrator (which
consent may be withheld in its sole discretion), directly or indirectly, sell,
offer, contract or grant any option to sell (including without limitation any
short sale), pledge, transfer, establish an open “put equivalent position”
within the meaning of Rule 16a-1(h) under the Exchange Act, or otherwise dispose
of any of the Shares currently or hereafter owned either of record or
beneficially (as defined in Rule 13d-3 under the Exchange Act) by Participant
(or such spouse or family member), or publicly announce an intention to do any
of the foregoing, unless such Shares constitute Transferable Shares (as defined
below).

 

(b)                                 In addition, the foregoing restrictions
shall not apply to the transfer of any or all of the Shares, either during his
lifetime or on death, by gift, will or the laws of descent and distribution to
Participant’s immediate family or to a trust the beneficiaries of which are
exclusively Participant and/or a member or members of his immediate family
(provided that it shall be a condition to such transfer that the donee,
beneficiary, distributee or transferee executes and delivers to Company an
agreement stating that he, she or it is receiving and holding the Shares subject
to the provisions of the Agreement, and there shall be no further transfer or
distribution of such Shares, except in accordance with the Agreement).

 

(c)                                  In addition, notwithstanding the
restrictions in this Exhibit D, the undersigned may at any time after the date
hereof enter into a trading plan or modify an existing trading plan meeting the
requirements of Rule 10b5-1 under the Exchange Act relating to the sale of the
Shares, if then permitted by the Company and applicable law (provided that the
Shares subject to such trading plans may not be sold unless and until they are
Transferable Shares).

 

2.                                       Definitions.

 

--------------------------------------------------------------------------------


 

(a)                                  For the purposes of this Exhibit D,
“immediate family” shall mean the spouse, domestic partner, lineal descendant
(including adopted children), father, mother, brother or sister of the
transferor.

 

(b)                                 For purposes of this Exhibit D,
“Transferable Shares” shall mean, as of any measurement date, such number of the
Shares as is equal to the greater of (i) the Sale Percentage as of such date or
(ii) the Release Percentage as of such date.

 

(c)                                  For purposes of this Exhibit D, the
“Release Percentage” shall mean (i) 0% prior to January 8, 2015 and (ii) 100% on
and after January 8, 2015.

 

(d)                                 For purposes of this Exhibit D, the “Sale
Percentage” shall mean, as of any measurement date, (i) 100% minus (ii) the
percentage of the shares of the Company’s Series C preferred stock (or the
shares of Stock issuable upon conversion thereof) originally purchased by the JH
Stockholders (as defined below) (including through exercise of the Additional
Purchase Right (as defined below)) still held by the JH Stockholders through the
date of measurement; provided that, for the avoidance of doubt, if the
Additional Purchase Right is exercised, Participant will not be required to
increase his ownership of Company securities and the Sale Percentage will be
applied to the Shares held as of such time.

 

(e)                                  For purposes of this Exhibit D, “JH
Stockholders” shall have the meaning given to such term in the Stockholders
Agreement.

 

(f)                                    For purposes of this Exhibit D,
“Additional Purchase Right” shall have the meaning given to such term in that
certain Securities Purchase Agreement dated as of December 21, 2009, among the
Company, JH Partners, LLC and the Investors listed on the schedule thereto, as
amended.

 

(g)                                 For purposes of this Exhibit D, the terms
“Cause” and “Good Reason” shall have the meanings given to such terms in that
certain Employment Agreement dated April 14, 2010, between Participant and the
Company.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Permitted Projects

 

PSO/REHAB/HYDE Projects

 

April 12, 2010

 

The Jim Henson Company — Vice Chairman of the Board and consultant regarding
corporate strategy

 

BNP Paribas — Consultant for post-production services company that needs
reorganizing — probable Board seat

 

RHI — Consulting, possible Board seat, or CRO/COO or an equivalent title

 

Short Circuit - international distribution rights, and DVD rights for the U.S.
and Canada…own copyright

 

Short Circuit 3 — developing Short Circuit 3, The Weinstein Company

 

Flight Of The Navigator - international distribution rights (excluding the
U.K.)…own copyright

 

Flight Of The Navigator 2 — developing Flight Of The Navigator 2, Disney

 

Eight Million Ways To Die - all rights licensed to picture in perpetuity to
TriStar - own copyright (Matt Scudder) and can develop additional sequels,
prequels & remakes

 

Jaws 3D - all rights licensed to Universal in perpetuity - profit participation

 

The Player - Administration of worldwide distribution rights

 

Space Precinct - 24 episodes - worldwide distribution rights (excluding the
U.K.)

 

Filmstar Library - all rights licensed - oversight

 

Bethune

Boulevard of Broken Dreams

Carnival of Souls

No Holds Barred

Shock to the System

Secret Agent Zero

Simple Justice

 

CrownStar Records - 15 record album masters and art

 

Music Publishing Companies — wholly owned

REG Music (BMI)

Reeves Entertainment Music (ASCAP)

Sun Bound Publishing (ASCAP)

Moon Bound Publishing (BMI)

PSongs Music Publishing (ASCAP)

PSO Film Music (BMI)

 

--------------------------------------------------------------------------------


 

Comic Books

Glory

Warchild

Prophet

Preist

Bloodhunter

Cyberpunx

Doom’s IV

Judgment Day

Maximage

Participation in 18 more Liefeld comic books from a settlement

 

Scripts

Scudder

Flight Of The Navigator - remake

SmarTalk

 

Film/Television Treatments

Warchild

Glory

campUS

 

Literary Properties — owned/controlled

Hydeway  1

Matt Scudder — 16 book detective series by Lawrence Block

Hard Corp

Lies They Tell

The Fear Within

 

Story Concepts and/or Pitches

American Folk

Boogie Daze

China White

Cuff Marks

Enchanted Valley

Old MacDonald

Splat

The Joint

Old Rock

Underground Middle Man

Endicott Lake

Deep Coverage

Comic Response

Checkmate

Buckaroo

Billi Parr

Synthetic Drugs

NIDS

Sleeper Space

Sami & the Space Pirates

 

--------------------------------------------------------------------------------


 

Fairlea Ranches — Badger & Exeter, California - 1500 acres & 50 acres
respectively- oversee general ranch operations…buy, sell, train, board and show
Quarter Horses…buy, sell and rent various real estate on or around the ranches…

 

National Reined Cow Horse Association/National Reined Cow Horse Foundation -
President of the Foundation, Board Member…Produces and/or oversees horse shows
through out the country

 

Producers Sales Organization — Main operating company for various Hyde
businesses

 

Rehab Incorporated — Used for current entertainment and consulting services

 

--------------------------------------------------------------------------------